Exhibit 10.1

 

 

 

 

 

LOGO [g589349g99v20.jpg]

CREDIT AGREEMENT

dated as of

May 15, 2018,

among

TRIMBLE INC.,

the BORROWING SUBSIDIARIES Party Hereto,

the LENDERS Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA

and

BANK OF AMERICA, N.A.,

as Syndication Agents

THE BANK OF NOVA SCOTIA,

WELLS FARGO BANK, NATIONAL ASSOCIATION, COMPASS BANK,

HSBC BANK USA, N.A., MUFG BANK, LTD.,

PNC CAPITAL MARKETS LLC,

SUMITOMO MITSUI BANKING CORPORATION, TD BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   Definitions  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Classification of Loans and Borrowings      39  

SECTION 1.03.

   Terms Generally      39  

SECTION 1.04.

   Accounting Terms; GAAP      40  

SECTION 1.05.

   Currency Translation      40  

SECTION 1.06.

   Effectuation of Transactions      41  

SECTION 1.07.

   Most Favored Nation Provision      41   ARTICLE II   The Credits  

SECTION 2.01.

   Commitments      42  

SECTION 2.02.

   Loans and Borrowings      42  

SECTION 2.03.

   Requests for Borrowings      43  

SECTION 2.04.

   Funding of Borrowings      44  

SECTION 2.05.

   Interest Elections      45  

SECTION 2.06.

   Termination and Reduction of Commitments      46  

SECTION 2.07.

   Repayment of Loans; Evidence of Debt      47  

SECTION 2.08.

   Prepayment of Loans      48  

SECTION 2.09.

   Fees      49  

SECTION 2.10.

   Interest      50  

SECTION 2.11.

   Alternate Rate of Interest      51  

SECTION 2.12.

   Increased Costs; Illegality      53  

SECTION 2.13.

   Break Funding Payments      56  

SECTION 2.14.

   Taxes      57  

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      61  

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders      63  

SECTION 2.17.

   Defaulting Lenders      65  

SECTION 2.18.

   Incremental Facilities      67  



--------------------------------------------------------------------------------

SECTION 2.19.

   Bridge Facility      71  

SECTION 2.20.

   Letters of Credit      72  

SECTION 2.21.

   Borrowing Subsidiaries      80   ARTICLE III   Representations and Warranties
 

SECTION 3.01.

   Organization; Corporate Powers      81  

SECTION 3.02.

   Authorization and Validity      81  

SECTION 3.03.

   No Conflict; Government Consent      82  

SECTION 3.04.

   Financial Statements      82  

SECTION 3.05.

   No Material Adverse Effect      82  

SECTION 3.06.

   Taxes      83  

SECTION 3.07.

   Litigation and Contingent Obligations      83  

SECTION 3.08.

   Employee Benefits and Labor Matters      83  

SECTION 3.09.

   Accuracy of Information      84  

SECTION 3.10.

   Federal Reserve Regulations      84  

SECTION 3.11.

   Compliance with Laws      84  

SECTION 3.12.

   Ownership of Properties      84  

SECTION 3.13.

   Investment Company Act Status      85  

SECTION 3.14.

   Environmental Matters      85  

SECTION 3.15.

   Insurance      85  

SECTION 3.16.

   Solvency      86  

SECTION 3.17.

   EEA Financial Institutions      86  

SECTION 3.18.

   Anti-Corruption Laws and Sanctions      86  

SECTION 3.19.

   Representations and Warranties of each Borrowing Subsidiary      86   ARTICLE
IV   Conditions  

SECTION 4.01.

   Conditions to Effective Date      88  

SECTION 4.02.

   Conditions to Term Funding Date      90  

SECTION 4.03.

   Conditions to Each Revolving Credit Event      91  

SECTION 4.04.

   Conditions to Initial Revolving Credit Event to each Borrowing Subsidiary   
  92  



--------------------------------------------------------------------------------

ARTICLE V   Affirmative Covenants  

SECTION 5.01.

   Financial Reporting      92  

SECTION 5.02.

   Notice of Material Events; Other Information      93  

SECTION 5.03.

   Corporate Existence, Etc.      94  

SECTION 5.04.

   Corporate Powers; Conduct of Business      94  

SECTION 5.05.

   Compliance with Laws, Etc.      95  

SECTION 5.06.

   Payment of Taxes and Claims      95  

SECTION 5.07.

   Insurance      95  

SECTION 5.08.

   Inspection of Property; Books and Records; Discussions      95  

SECTION 5.09.

   Maintenance of Property      96  

SECTION 5.10.

   Use of Proceeds      96   ARTICLE VI   Negative Covenants  

SECTION 6.01.

   Liens      96  

SECTION 6.02.

   Indebtedness of Subsidiaries      99  

SECTION 6.03.

   Sale and Leaseback Transactions      101  

SECTION 6.04.

   Conduct of Business      102  

SECTION 6.05.

   Transactions with Affiliates      102  

SECTION 6.06.

   Restriction on Fundamental Changes      102  

SECTION 6.07.

   Margin Regulations      103  

SECTION 6.08.

   Restrictive Agreements      103  

SECTION 6.09.

   Financial Covenants      103   ARTICLE VII   Events of Default  

SECTION 7.01.

   Defaults      104  

SECTION 7.02.

   Clean-up Period      108  



--------------------------------------------------------------------------------

ARTICLE VIII   The Administrative Agent   ARTICLE IX   Parent Guarantee  

SECTION 9.01.

   Parent Guarantee      114  

SECTION 9.02.

   Waivers      115  

SECTION 9.03.

   Guarantee Absolute      115  

SECTION 9.04.

   Acceleration      116  

SECTION 9.05.

   Marshaling; Reinstatement      116  

SECTION 9.06.

   Subrogation      117  

SECTION 9.07.

   Termination Date      117   ARTICLE X   Miscellaneous  

SECTION 10.01.

   Notices      117  

SECTION 10.02.

   Waivers; Amendments      119  

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      122  

SECTION 10.04.

   Successors and Assigns      125  

SECTION 10.05.

   Survival      130  

SECTION 10.06.

   Counterparts; Integration; Effectiveness; Electronic Execution      130  

SECTION 10.07.

   Severability      131  

SECTION 10.08.

   Right of Setoff      131  

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process      132  

SECTION 10.10.

   WAIVER OF JURY TRIAL      133  

SECTION 10.11.

   Headings      134  

SECTION 10.12.

   Confidentiality      134  

SECTION 10.13.

   Interest Rate Limitation      135  

SECTION 10.14.

   USA PATRIOT Act Notice      135  

SECTION 10.15.

   No Fiduciary Relationship      135  

SECTION 10.16.

   Non-Public Information      136  

SECTION 10.17.

   Conversion of Currencies      136  

SECTION 10.18.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      137
 



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01    —    Commitments Schedule 2.20    —    LC Commitments

EXHIBITS:

 

Exhibit A    —    Form of Assignment and Assumption Exhibit B    —    Form of
Borrowing Request Exhibit C-1       Form of Borrowing Subsidiary Accession
Agreement Exhibit C-2       Form of Borrowing Subsidiary Termination Exhibit D
   —    Form of Compliance Certificate Exhibit E    —    Form of Interest
Election Request Exhibit F-1    —    Form of US Tax Compliance Certificate for
Foreign Lenders that are not Partnerships for US Federal Income Exhibit F-2    —
   Form of US Tax Compliance Certificate for Non-US Participants that are not
Partnerships for US Federal Income Tax Purposes Exhibit F-3    —    Form of US
Tax Compliance Certificate for Non-US Participants that are Partnerships for US
Federal Income Tax Purposes Exhibit F-4    —    Form of US Tax Compliance
Certificate for Foreign Lenders that are Partnerships for US Federal Income Tax
Purposes Exhibit G    —    Form of Solvency Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 15, 2018, among TRIMBLE INC., a Delaware
corporation, the BORROWING SUBSIDIARIES party hereto, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as the Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquired Company” means Waterfall Holdings, Inc., a Delaware corporation.

“Acquired Company Debt Repayment” means the repayment in full of all principal,
premium, if any, interest, fees and other amounts due or outstanding under
(a) that certain First Lien Credit Agreement, dated as of July 21, 2017 (as
amended, restated, modified and supplemented from time to time), by and among
Viewpoint, the lending institutions from time to time party thereto as lenders,
and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent, and (b) that certain Second Lien Credit Agreement, dated as of
July 21, 2017 (as amended, restated, modified and supplemented from time to
time), by and among Viewpoint, the lending institutions from time to time party
thereto as lenders, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent and, in each case, the termination of
all the commitments thereunder and discharge and release of all guarantees and
Liens existing in connection therewith.

“Acquired Company Material Adverse Effect” means any state of facts, events,
changes, effects, results, occurrences, circumstances or developments that,
individually or in the aggregate, (a) are, or would reasonably be expected to
be, materially adverse to the financial condition, assets, liabilities,
business, or operating results of the Company and its Subsidiaries taken as a
whole, or (b) would prevent the Company from consummating the Merger; provided
that, in the case of the foregoing clause (a), none of the following, either
alone or in combination, will constitute, or be taken into account in
determining whether there has been or will be, a Material Adverse Effect:
(i) changes, events, occurrences or developments in, or effects or results
arising from or relating to, general business or economic conditions affecting
the industry in which the Company and its Subsidiaries operate, (ii) changes,
events, occurrences or developments in, or effects or results arising from or
relating to, national or international political or social conditions, including
the engagement by the United States in hostilities



--------------------------------------------------------------------------------

or the escalation thereof, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence or the escalation of any military,
cyber or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, asset, equipment or personnel of the United States, (iii) changes,
events, occurrences or developments in, or effects or results arising from or
relating to, financial, banking, or securities markets (including (w) any
disruption of any of the foregoing markets, (x) any change in currency exchange
rates, (y) any decline or rise in the price of any security commodity, contract
or index, and (z) any increased cost, or decreased availability, of capital or
pricing or, terms related to any financing for the Transactions), (iv) changes
in, or effects arising from or relating to, any earthquake, hurricane, tsunami,
tornado, flood, mudslide or other natural disaster or act of God, (v) changes
in, or effects arising from or relating to changes in, GAAP, (vi) changes in, or
effects arising from or relating to changes in, Laws, (vii) changes, events,
developments, occurrences, results or effects arising from or relating to
(1) the taking of any action expressly required by this Agreement or taken at
the express written request of Buyer or its Affiliates, (2) the failure to take
any action if such action is expressly prohibited by this Agreement, or (3) the
announcement, execution or consummation of this Agreement or the Transactions or
the identity, nature or ownership of Buyer, including the impact thereof on the
relationships, contractual or otherwise, of the Company or any of its
Subsidiaries with employees, customers, lessors, suppliers or other commercial
partners, and (viii) any failure, in and of itself, to achieve any budgets,
projections, forecasts, estimates, plans, predictions, performance metrics or
operating statistics or the inputs into such items (whether or not shared with
Buyer or its Affiliates or Advisors) (but, for the avoidance of doubt, not the
underlying causes of any such failure to the extent such underlying cause is not
otherwise excluded from the definition of Material Adverse Effect), except in
the case of the foregoing clauses (i), (ii), (iii) and (iv), to the extent such
facts, events, changes, effects, results, occurrences, circumstances or
developments have a disproportionate impact on the Company and its Subsidiaries,
taken as a whole, as compared to other participants engaged in the industries
and geographies in which they operate. All capitalized terms used above in this
definition have the meanings assigned thereto in the Viewpoint Acquisition
Agreement (as in effect on the Signing Date).

“Acquisition” means any transaction, or any series of related transactions, by
which the Company or any of its Subsidiaries (a) acquires any going business
concern or all or substantially all of the assets of any Person or division
thereof, whether through purchase of assets, merger or otherwise, or
(b) acquires (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of
any Person which have ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Capital Stock in another Person.

“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition (including the Viewpoint Acquisition) and any related
transactions (including for the purpose of refinancing or replacing all or a
portion of any related bridge facilities

 

2



--------------------------------------------------------------------------------

or any pre-existing Indebtedness of the Persons or assets to be acquired);
provided that either (a) the release of the proceeds thereof to the Company and
the Subsidiaries is contingent upon the substantially simultaneous consummation
of such Acquisition (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition, or if such Acquisition
is otherwise not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of or otherwise
relating to such Indebtedness, then, in each case, such proceeds are, and
pursuant to the terms of such definitive documentation are required to be,
promptly applied to satisfy and discharge all obligations of the Company and the
Subsidiaries in respect of such Indebtedness) or (b) such Indebtedness contains
a “special mandatory redemption” provision (or a similar provision) if such
Acquisition is not consummated by the date specified in the definitive
documentation evidencing, governing the rights of the holders of or otherwise
relating to such Indebtedness (and, if the definitive agreement for such
Acquisition is terminated prior to the consummation of such Acquisition or such
Acquisition is otherwise not consummated by the date so specified, such
Indebtedness is, and pursuant to such “special mandatory redemption” (or
similar) provision is required to be, redeemed or otherwise satisfied and
discharged within 90 days of such termination or such specified date, as the
case may be).

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the product of (i) the
LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency for any Interest Period, an interest rate per annum
equal to the LIBO Rate for such Alternative Currency for such Interest Period.

“Administrative Agent” means JPMorgan, in its capacity as the administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII. Unless the context requires otherwise, the
term “Administrative Agent” shall include any Affiliate of JPMorgan or any such
successor through which JPMorgan or such successor shall perform any of its
obligations in such capacity hereunder or under the other Loan Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning set forth in Section 10.17(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in US Dollars with a maturity of one month plus 1.00% per annum.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the Screen Rate for a deposit in US dollars with a maturity of one
month (or, if the Screen Rate on such day for a deposit in US Dollars is not
available for a maturity of one month but is available for periods both longer
and shorter than such period, the Interpolated Screen Rate) at approximately
11:00 a.m., London time, on such day; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.11, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means (a) Euro, (b) Sterling and (c) any Eligible
Currency that the Company requests the Administrative Agent to include as an
Alternative Currency hereunder and that is agreed to be designated as an
“Alternative Currency” by all the Revolving Lenders; provided that the
Administrative Agent shall promptly notify each Revolving Lender of each such
request and each Revolving Lender shall be deemed not to have agreed to such
request unless and until its written consent thereto has been received by the
Administrative Agent. If, after the designation pursuant to the terms of this
Agreement of any currency as an Alternative Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, or such
country’s currency is, in the determination of the Administrative Agent, no
longer readily available or freely traded or otherwise ceases to be an Eligible
Currency (any of the foregoing being referred to as a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Revolving Lenders and
the Company thereof, and such currency shall no longer be an Alternative
Currency until such time as such Disqualifying Event no longer exists, and, not
later than five Business Days after receipt of such notice from the
Administrative Agent, the applicable Borrowers shall repay all Revolving Loans
denominated in such currency, together with accrued interest thereon.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

“Applicable Creditor” has the meaning set forth in Section 10.17(b).

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means at any time, with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to Revolving Commitment Fees,
or with respect to any Term Loan or Revolving Loan that is an ABR Loan or a
LIBOR Loan or EURIBOR Loan, the applicable rate per annum set forth below under
the applicable caption “Revolving Commitment Fees”, “LIBOR/EURIBOR Loans” or
“ABR Loans”, as the case may be, determined by reference to the numerically
lower of (a) the Pricing Category corresponding to the Applicable Ratings in
effect at such time and (b) the Pricing Category corresponding to the Leverage
Ratio as of the end of the most recent fiscal quarter of the Company for which
financial statements of the Company shall have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided that, for purposes of determining the
Applicable Rate:

(i) on or prior to the fifth Business Day after the earlier to occur of (A) the
Viewpoint Acquisition Closing Date and (B) the termination of the Viewpoint
Acquisition Agreement in accordance with the terms thereof, the Applicable
Ratings shall be deemed to be in Pricing Category 4; and

(ii) prior to the earlier of (A) the delivery of the consolidated financial
statements of the Company pursuant to Section 5.01(a) or 5.01(b) for the first
fiscal quarter or fiscal year ended after the Viewpoint Acquisition Closing Date
and (B) the termination of the Viewpoint Acquisition Agreement in accordance
with the terms thereof, the Leverage Ratio shall be deemed to be in Pricing
Category 6.

 

Pricing Category

   Applicable Ratings
(Moody’s/S&P)      Leverage Ratio    Revolving
Commitment Fees
(percent per annum)     LIBOR / EURIBOR
Loans
(percent per annum)     ABR Loans
(percent per annum)  

Category 1

     > Baa1/BBB+      < 0.500      0.100 %      1.000 %      0.000 % 

Category 2

     Baa1/BBB+      ³ 0.500 and
< 1.000      0.125 %      1.125 %      0.125 % 

Category 3

     Baa2/BBB      ³ 1.000 and
< 1.750      0.150 %      1.250 %      0.250 % 

Category 4

     Baa3/BBB-      ³ 1.750 and
< 2.500      0.200 %      1.375 %      0.375 % 

Category 5

     Ba1/BB+      ³ 2.500 and
< 3.250      0.250 %      1.625 %      0.625 % 

Category 6

     < Ba1/BB+      ³ 3.250      0.300 %      1.875 %      0.875 % 

 

5



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) if the Applicable Ratings assigned by Moody’s
and S&P shall fall within different Pricing Categories, the applicable Pricing
Category shall be the Pricing Category in which the higher of the Applicable
Ratings shall fall unless the Applicable Ratings differ by two or more Pricing
Categories, in which case the applicable Pricing Category shall be the Pricing
Category one level below that corresponding to the higher Applicable Rating,
(b) if either Moody’s or S&P shall not have an Applicable Rating in effect
(other than by reason of the circumstances referred to in the last sentence of
this paragraph), such rating agency shall be deemed to have an Applicable Rating
in Pricing Category 6, and (c) if any Applicable Rating shall be changed (other
than as a result of a change in the rating system of the applicable rating
agency), such change shall be effective on the fifth Business Day following the
date on which it is first announced by the applicable rating agency making such
change. If the rating system of either Moody’s or S&P shall change, or if such
rating agency shall cease to be in the business of rating corporate debt
obligations and corporate credit, the Company and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of Applicable Ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rating shall be
deemed to be that most recently in effect from such rating agency prior to such
change or cessation.

Each change in the applicable Pricing Category (as corresponding to the Leverage
Ratio) resulting from a change in the Leverage Ratio shall be effective during
the period commencing on and including the fifth Business Day following the date
of delivery to the Administrative Agent of the consolidated financial statements
of the Company in pursuant to Section 5.01(a) or 5.01(b) and the related
Compliance Certificate pursuant to Section 5.01(c) indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that if the Company shall not have timely delivered its
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b), as
applicable, or the related Compliance Certificate pursuant to Section 5.01(c),
commencing on the date upon which such financial statements or Compliance
Certificate should have been so delivered and continuing until such financial
statements or Compliance Certificate, as applicable, are actually delivered, the
Leverage Ratio shall be deemed to be in Pricing Category 6.

“Applicable Ratings” means, with respect to S&P or Moody’s, a rating by such
rating agency of the Company’s senior unsecured non-credit enhanced long-term
indebtedness for borrowed money.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan, Goldman Sachs Bank USA and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as the joint lead arrangers and
joint bookrunners for the Revolving Facility, the Term Facility and, if
applicable, the Bridge Facility (or, with respect to Merrill Lynch, Pierce,
Fenner & Smith Incorporated,

 

6



--------------------------------------------------------------------------------

any other registered broker-dealer wholly owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 10.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease that is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Authorized Officer” means any of the Chairman of the Board, the Chief Executive
Officer, the President, the Treasurer, Assistant Treasurer, any Vice President
or the Chief Financial Officer of the Company, acting singly; provided that,
when such term is used in reference to any document executed by, or a
certification of, an Authorized Officer, upon request of the Administrative
Agent, the secretary or assistant secretary of the Company shall have delivered
(which delivery may be made on the Effective Date) an incumbency certificate to
the Administrative Agent as to the authority of such individual.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

7



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, liquidator, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) and in respect of which the Company or any
other member of the Controlled Group is, or within the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means Loans of the same Class, Type and currency made, converted or
continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.

“Borrowing Request” means a request by or on behalf of a Borrower for a
Borrowing in accordance with Section 2.03, which shall be in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Borrowing Subsidiary” means each Subsidiary that has become a Borrowing
Subsidiary pursuant to Section 2.21(a), other than any such Subsidiary that has
ceased to be a Borrowing Subsidiary as provided in Section 2.21(b).

“Borrowing Subsidiary Accession Agreement” means a Borrowing Subsidiary
Accession Agreement, substantially the form of Exhibit C-1, duly executed by the
Company and the applicable Subsidiary and accepted by the Administrative Agent,
pursuant to which such Subsidiary agrees to become a Borrowing Subsidiary and
agrees to be bound by the terms and conditions hereof.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination,
substantially in the form of Exhibit C-2, duly executed by the Company.

“Bridge Commitment” means, with respect to any Lender, the commitment, if any,
of such Lender, established pursuant to Section 2.19 and the Bridge Facility
Agreement, to make a Bridge Loan hereunder, expressed as an amount representing
the maximum principal amount of the Bridge Loan to be made by such Lender.

“Bridge Commitment Letter” means the Commitment Letter dated April 23, 2018,
among the Company, JPMorgan, Goldman Sachs Bank USA, Bank of America, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as supplemented by the
Joinder to Commitment Letter dated May 15, 2018.

“Bridge Facility” means the bridge loan facility, if any, established hereunder
pursuant to Section 2.19 and the Bridge Facility Agreement, including the Bridge
Commitments and the Bridge Loans.

“Bridge Facility Agreement” means a Bridge Facility Agreement, in form and
substance reasonably satisfactory to the Company and the Administrative Agent,
among the Company, the Administrative Agent and the Bridge Lenders, establishing
the Bridge Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.19.

“Bridge Facility Amount” means, at any time, the lesser of (a) US$1,200,000,000
and (b) the maximum principal amount of the bridge loan facility referred to in,
and as determined at such time under, the Bridge Commitment Letter.

“Bridge Lender” means a Lender with a Bridge Commitment or an outstanding Bridge
Loan.

“Bridge Loan” means a Loan made by a Lender to the Company pursuant to
Section 2.19 and the Bridge Facility Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco are authorized or
required by law to remain closed; provided that (a) when used in connection with
a LIBOR Loan denominated in any currency or any Letter of Credit denominated in
any

 

9



--------------------------------------------------------------------------------

LC Currency (other than US Dollars or Euro), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits denominated
in such currency in the London interbank market or any day on which banks in
London are not open for general business, and (b) when used in connection with a
EURIBOR Loan or any Letter of Credit denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET is not open for the
settlement of payments in Euros or any day on which banks in London are not open
for general business.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that “Capital Stock” shall not include
any debt securities convertible into Capital Stock, cash or a combination of
Capital Stock and cash prior to such conversion.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the United States, (b) domestic and eurocurrency
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof or the District of Columbia, or any
foreign bank or its branches or agencies the long-term indebtedness of which
institution at the time of acquisition is rated A- (or better) by S&P or A3 (or
better) by Moody’s, and which certificates of deposit and time deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than 90 days; (c) shares of money market, mutual or similar funds having
assets in excess of US$100,000,000 and the investments of which are limited to
(i) investment grade securities (i.e., securities rated at least BBB by S&P or
Baa by Moody’s) and (ii) commercial paper of United States and foreign banks and
bank holding companies and their subsidiaries and United States and foreign
finance, commercial industrial or utility companies which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all
such institutions being “Qualified Institutions”); (d) commercial paper of
Qualified Institutions with maturities not exceeding 365 days from the date of
acquisition thereof and (e) other investments properly classified as “cash” or
“cash equivalents” in accordance with GAAP and made in accordance with the
Company’s investment policy, as approved by the Company’s Board of Directors
from time to time.

 

10



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act and the rules thereunder), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly,
beneficially or of record, of 35% or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors; or (b) during any period of 12 consecutive months, the
majority of the board of directors of the Company fails to consist of Continuing
Directors.

“Charges” has the meaning set forth in Section 10.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, Bridge Loans or Incremental Term Loans of another “Class” established
pursuant to Section 2.18, (b) any Commitment, refers to whether such Commitment
is a Term Commitment, a Revolving Commitment, a Bridge Commitment or an
Incremental Term Commitment of another “Class” established pursuant to
Section 2.18 and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

“Clean-up Period” has the meaning set forth in Section 7.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Revolving Commitment, a Term Commitment, a Bridge
Commitment or an Incremental Term Commitment.

“Commitment Letter” means the Commitment Letter dated April 23, 2018, among the
Company, JPMorgan, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in respect of the Term Loan Facility
and the Revolving Facility.

 

11



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to Section 10.01, including through the
Platform.

“Company” means Trimble Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2018 relating to the credit facilities provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, but
excluding therefrom all goodwill and other intangible assets under GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls, or any constituent of any such
substance or waste (including as these terms are defined in the definition of
Environmental Laws) and any other substance, material or waste regulated or
prohibited by or pursuant to any Environmental Law.

“Contingent Obligation” means, with respect to any Person, any Contractual
Obligation, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person or other obligation or liability of another
Person, including, without limitation, any such Indebtedness, obligation or
liability of another Person directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business),
co-made or discounted or sold with recourse by such Person, or in respect of
which such Person is otherwise directly or indirectly liable, including
Contractual Obligations (contingent or otherwise) arising through any agreement
to purchase, repurchase or otherwise acquire such Indebtedness, obligation or
liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition, or to make payment other than for value
received. The term “Contingent Obligation” shall not include (a) any customary
indemnity obligations entered into in the ordinary course of business or in
connection with any transaction permitted hereby or (b) endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be equal to the portion of the obligation so
guaranteed or otherwise supported, in the case of known recurring obligations,
and the maximum reasonably anticipated liability in respect of the portion of
the obligation so guaranteed or otherwise supported assuming such Person is
required to perform thereunder, in all other cases.

 

12



--------------------------------------------------------------------------------

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Effective Date or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election, in each case either by specific vote or by approval of a
proxy statement issued by the Company on behalf of its entire board of directors
in which such individual is named as a nominee for director.

“Contractual Obligation” means, with respect to any Person, any provision of any
equity or debt securities issued by such Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guarantee, contract,
undertaking, agreement or instrument, in any case in writing, to which such
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company, (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company, (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company and (d) any Person under common control which, together with the
Company, is treated as a single employer under any applicable foreign law
similar to the foregoing clauses (a), (b), and (c), in each case (in
clauses (a), (b) or (c)) giving effect to the consummation of the transactions
contemplated by the Loan Documents.

“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into Capital Stock of the Company, cash or a combination of
Capital Stock of the Company and cash (as provided in the documentation
governing such Indebtedness).

“Credit Party” means the Administrative Agent, each Issuing Bank and each
Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company, the
Administrative Agent or any Issuing Bank in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or any Issuing Bank made in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event or (e) has, or has a Lender Parent that has, become the subject
of a Bail-In Action.

“Disclosure Letter” means the Disclosure Letter, dated the Effective Date,
executed and delivered by the Company to the Administrative Agent and the
Lenders on the Effective Date in connection with this Agreement.

“Documentation Agents” means the Persons identified as such on the cover page of
this Agreement.

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.

“Domestic Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Domestic Subsidiary.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, without duplication, (a) Net Income for such period, plus (b) to
the extent deducted in computing Net Income for such period, (i) Interest
Expense, (ii) charges against income for foreign, federal, state and local
taxes, (iii) depreciation expense, (iv) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets, (v) other
non-cash charges, expenses or losses, (vi) non-cash expenses in connection with
stock options, restricted shares or other share based compensation granted or
provided to employees or directors, (vii) any unusual, extraordinary or
non-recurring charges, expenses or losses, (viii) transaction fees, costs and
expenses related to Acquisitions, whether or not any such Acquisition is
consummated, (ix) transaction fees, costs and expenses related to the
Transactions and

 

14



--------------------------------------------------------------------------------

(x) restructuring, integration and related charges or expenses (which for the
avoidance of doubt, include retention, severance, systems establishment costs,
contract termination costs, future lease commitments, and costs to consolidate
facilities and relocate employees), provided that the charges or expenses added
back pursuant to this clause (x) shall not exceed 5% of EBITDA (prior to giving
effect to such add back) for any period of four consecutive fiscal quarters,
minus (c) to the extent added in computing Net Income for such period, unusual,
extraordinary or non-recurring cash or non-cash income, gains or credits. If
during any period of four consecutive fiscal quarters the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, EBITDA for such period shall, solely for purposes of determining
the Leverage Ratio and, in the case of the Viewpoint Acquisition, the Interest
Coverage Ratio, be calculated giving pro forma effect to such transaction as if
it had occurred on the first day of such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company, any Subsidiary or any other Affiliate of the Company.

“Eligible Currency” means any currency other than US Dollars that is readily
available and freely traded, in which deposits are customarily offered to banks
in the London interbank market, that is convertible into US Dollars in the
international interbank market and as to which a US Dollar Equivalent may be
readily calculated.

“Employee Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives, laws, injunctions or binding agreements entered
into with any Governmental Authority relating to or addressing pollution or
protection of the environment, or protection of worker health or safety,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, any regulations or
guidance promulgated thereunder, and any state or local equivalent thereof.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Convertible Indebtedness).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

“Events of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as provided
by ICE Data Services for such currency. In the event that such rate is not
provided by ICE Data Services, (a) the Exchange Rate shall be determined by
reference to such other publicly available service for providing exchange rates
as may be agreed upon by the

 

16



--------------------------------------------------------------------------------

Administrative Agent and the Company or (b) in the absence of such an agreement,
the Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent or one of its Affiliates in the market
where its, or its Affiliate’s, foreign currency exchange operations in respect
of such currency are then being conducted, at or as near as practicable to such
time of determination, on such day for the purchase of US Dollars for delivery
two Business Days later, provided that if at the time of such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it reasonably deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.
Notwithstanding the foregoing provisions of this definition, each Issuing Bank
may, solely for purposes of computing the fronting fees owed to it under
Section 2.09(c), compute the US Dollar Equivalent of the LC Exposure
attributable to Letters of Credit issued by it by reference to exchange rates
determined using any reasonable method customarily employed by it for such
purpose.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
United States Federal or Dutch withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 2.16(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 24, 2014 (as amended as of February 26, 2016, and as further amended as
of August 9, 2016), among the Company (formerly, Trimble Navigation Limited),
the subsidiary borrowers party thereto, JPMorgan, as administrative agent, and
the lenders party thereto.

“Existing Letter of Credit” means each letter of credit issued for the account
of any Borrower under the Existing Credit Agreement that is (a) outstanding on
the Effective Date and (b) listed on Schedule 2.20 of the Disclosure Letter.

“Existing Revolving Borrowings” has the meaning set forth in Section 2.18(e).

 

17



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding business day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed to be zero.

“Fee Letters” means (a) the Fee Letter dated April 23, 2018, among the Company,
JPMorgan, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (b) the Fee Letter dated April 23, 2018,
between the Company and JPMorgan (in the case of such Fee Letters described in
clause (a) and this clause (b), in respect of the Term Facility and the
Revolving Facility), (c) the Fee Letter dated April 23, 2018, among the Company,
JPMorgan, Goldman Sachs Bank USA, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (d) the Fee Letters dated April 23,
2018, between the Company and JPMorgan (in the case of such Fee Letters
described in clause (c) and this clause (d), in respect of the Bridge Facility).

“Foreign Borrowing Subsidiary” means any Borrowing Subsidiary that is a Foreign
Subsidiary.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America, applied in accordance with the consistency
requirements thereof.

“Governmental Authority” means (a) any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions and
(b) any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank.

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

18



--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
none of the following shall constitute a Hedging Agreement: (a) any phantom
stock or similar plan providing for payments only on account of services
provided by, or any stock option or stock compensation plan providing for grants
to, current or former directors, officers, employees or consultants of the
Company or the Subsidiaries; (b) any issuance by the Company of Convertible
Indebtedness or warrants or options entitling third parties to purchase the
Company’s common stock (or, at the Company’s option, to receive cash in lieu
thereof); (c) any purchase of Equity Interests or Indebtedness (including
Convertible Indebtedness) of the Company pursuant to delayed delivery contracts;
(d) any of the foregoing to the extent it constitutes a derivative embedded in a
convertible security issued by the Company; or (e) any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Hedging Agreements.

“Home Country” has the meaning set forth in Section 3.19(a).

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Company and the Administrative
Agent, among the Company, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments or Incremental Revolving
Commitments and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.18.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender, as applicable.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.18, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

 

19



--------------------------------------------------------------------------------

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Agreement and Section 2.18, to make Incremental Term Loans of any Class to the
Company hereunder.

“Incremental Term Lender” means each Lender with an Incremental Term Commitment
or an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.18.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Class, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on customary terms and
earn-out or other contingent payment obligations arising in connection with an
Acquisition), (c) obligations of a type set forth in clauses (a), (b) or
(d) through (i) of this definition, whether or not assumed, secured by Liens on
property now or hereafter owned or acquired by such Person, (d) obligations that
are evidenced by notes, bonds, or other similar instruments, (e) Capitalized
Lease Obligations, (f) net liability in connection with Hedging Obligations,
(g) actual and contingent reimbursement obligations in respect of letters of
credit, (h) any Off-Balance Sheet Liabilities and (i) Contingent Obligations in
respect of items of the type set forth in clauses (a) through (h); provided that
the term “Indebtedness” shall not include (i) any accrued or deferred interest
or other expenses, unless capitalized in accordance with GAAP, (ii) any lease
properly classified as an operating lease in accordance with GAAP or (iii) any
surety or appeal bond or performance bond. The amount of any item of
Indebtedness, except for any item of Indebtedness described in clause (c), (g),
(h) or (i), shall be the amount of any liability in respect thereof appearing on
a balance sheet properly prepared in accordance with GAAP. The amount of any
item of Indebtedness described in clause (c) shall be determined as the lesser
of (x) the principal amount of the obligations expressly referred to in such
clause (it being understood that the principal amount of such obligations shall
be determined in accordance with the other provisions of this definition) and
(y) the fair value of the property of such Person subject to the Liens referred
to in clause (c). The amount of any item of Indebtedness described in clause (i)
shall be determined in accordance with the definition of Contingent Obligations.
The amount of any item of Indebtedness described in clause (h) above shall be
the “principal-equivalent” amount of such obligation.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

20



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Insignificant Subsidiary” means any Subsidiary having assets with a book value,
determined in accordance with GAAP, of US$20,000,000 or less.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA to (b) Interest Expense, in each case for the period of four
consecutive fiscal quarters ending on such date.

“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Borrowing in accordance with Section 2.05, which shall be
in the form of Exhibit E or any other form approved by the Administrative Agent.

“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries for such period, whether paid or
accrued (including the interest component of Capitalized Leases, commitment fees
and fees for stand-by letters of credit), all as determined in accordance with
GAAP. Notwithstanding the foregoing, if the Viewpoint Acquisition Closing Date
shall have occurred, Interest Expense shall be deemed to be (a) for the period
of four consecutive fiscal quarters ended on the last day of the first fiscal
quarter ending after the Viewpoint Acquisition Closing Date, Interest Expense
for such fiscal quarter multiplied by four, (b) for the period of four
consecutive fiscal quarters ended on the last day of the second fiscal quarter
ending after the Viewpoint Acquisition Closing Date, Interest Expense for the
two consecutive fiscal quarters then most recently ended multiplied by two, and
(c) for the period of four consecutive fiscal quarters ended on the last day of
the third fiscal quarter ending after the Viewpoint Acquisition Closing Date,
Interest Expense for the three consecutive fiscal quarters then most recently
ended multiplied by 4/3; provided that, in the event the Viewpoint Acquisition
Closing Date shall have occurred after the first day of the first fiscal quarter
ending after the Viewpoint Acquisition Closing Date, Interest Expense for such
fiscal quarter shall be deemed, for purposes of clauses (a), (b) and (c) above,
to be Interest Expense for the period from and including the Viewpoint
Acquisition Closing Date to and including the last day of such fiscal quarter,
multiplied by a fraction equal to (x) 90 divided by (y) the number of days
actually elapsed from and including the Viewpoint Acquisition Closing Date to
and including the last day of such fiscal quarter.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December,
and (b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of
more than three months’ duration, such day or days prior to the last day of such
Interest Period as shall occur at intervals of three months’ duration after the
first day of such Interest Period).

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or such shorter or longer period as shall have been
consented to by

 

21



--------------------------------------------------------------------------------

each Lender participating in such Borrowing), as the applicable Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any currency for any period, a
rate per annum that results from interpolating on a linear basis between (a) the
applicable Screen Rate for the longest maturity for which a Screen Rate is
available that is shorter than such period and (b) the applicable Screen Rate
for the shortest maturity for which a Screen Rate is available that is longer
than such period, in each case, as of the time the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof;
provided that the Interpolated Screen Rate shall in no event be less than zero.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) JPMorgan, (b) Goldman Sachs Bank USA, (c) Bank of
America, N.A. and (d) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.20(i) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.20(j)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.20 with respect to such
Letters of Credit).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning set forth in Section 10.17(b).

“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.20 or, in the case of any Issuing Bank that

 

22



--------------------------------------------------------------------------------

becomes an Issuing Bank hereunder pursuant to Section 2.20(i), in a written
agreement referred to in such Section or, in each case, such other maximum
permitted amount with respect to any Issuing Bank as may have been agreed in
writing (and notified in writing to the Administrative Agent) by such Issuing
Bank and the Company.

“LC Currency” means, with respect to Letters of Credit to be issued by any
Issuing Bank, (a) US Dollars, (b) Euro, (c) Sterling and (d) any other Eligible
Currency that the Administrative Agent and such Issuing Bank shall agree shall
constitute an “LC Currency” for purposes hereof.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in any LC
Currency (other than US Dollars) and not reimbursed by the applicable Borrower
shall be determined as set forth in Section 2.20(f) or 2.20(l), as applicable.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any LC Currency (other than US Dollars), the rate at which US Dollars may be
exchanged into such LC Currency at the time of determination on such day, as
provided by ICE Data Services for US Dollars. In the event that such rate is not
provided by ICE Data Services, (a) the LC Exchange Rate shall be determined by
reference to such other publicly available service for providing exchange rates
as may be agreed upon by the Administrative Agent and the Company or (b) in the
absence of such an agreement, the LC Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent or
one of its Affiliates in the market where its, or its Affiliate’s, foreign
currency exchange operations in respect of such currency are then being
conducted, at or as near as practicable to such time of determination, on such
day for the purchase of such LC Currency with US Dollars for delivery two
Business Days later, provided that if at the time of such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it reasonably deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the sum of the US Dollar
Equivalents (based on the applicable Exchange Rates) of the aggregate amount of
all Letters of Credit that remains available for drawing at such time and
(b) the sum of the US Dollar Equivalents (based on the applicable Exchange
Rates) of the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time, adjusted to give effect to any reallocation under
Section 2.17(c) of the LC Exposure of Defaulting Lenders in effect at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by any Issuing Bank or any refund of a reimbursement payment made by any
Issuing Bank to any Borrower, in each case in an LC Currency other than US
Dollars, (a) the date on which such Issuing Bank shall advise the Administrative
Agent that it purchased with US Dollars the LC Currency used to make such LC
Disbursement or refund or (b) if such Issuing Bank shall not advise the
Administrative Agent that it made such a purchase, the date on which such LC
Disbursement or refund is made.

 

23



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01, any Bridge Lender that
shall have become a party hereto pursuant to the Bridge Facility Agreement, any
Incremental Lender that shall have become a party hereto pursuant to an
Incremental Facility Agreement and any other Person that shall have become a
party hereto pursuant to an Assignment and Assumption, other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means each Existing Letter of Credit and any other letter of
credit issued pursuant to this Agreement, in each case other than any such
letter of credit that shall have ceased to be a “Letter of Credit” outstanding
hereunder pursuant to Section 10.05.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Total Indebtedness on such date of determination less (ii) Unrestricted
Cash on such date of determination, but only to the extent such Unrestricted
Cash exceeds, on such date of determination, US$150,000,000 (it being understood
that only the amount of such excess may be deducted pursuant to this
clause (ii)), provided that the amount deducted pursuant to this clause (ii) may
not in any event exceed, as of any date of determination, US$200,000,000, to
(b) EBITDA for the most recently ended period of four consecutive fiscal
quarters (including any fiscal quarters ending on the date of determination).

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or security agreement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement); provided that in no
event shall the lessor’s interest under any real property lease or any lease
properly classified as an operating lease in accordance with GAAP be a “Lien”.

“Loan Documents” means this Agreement, the Disclosure Letter, each Borrowing
Subsidiary Accession Agreement, each Borrowing Subsidiary Termination, any
agreement designating an additional Issuing Bank as contemplated by
Section 2.20(i), the Bridge Facility Agreement (if any), each Incremental
Facility Agreement and, except for purposes of Section 10.02, any promissory
notes delivered pursuant to Section 2.07(c) and each written agreement (if any)
between the Company and any Issuing Bank regarding such Issuing Bank’s LC
Commitment.

 

24



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Euro, Frankfurt time, and (c) with respect to a Loan
or Borrowing denominated in an Alternative Currency other than Euro, London
time.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the aggregate amount of the unused
Revolving Commitments at such time and (b) in the case of the Term Lenders,
Lenders having Term Loans (or, prior to the borrowing of the Term Loans
hereunder on the Term Funding Date, Term Commitments) representing more than 50%
of the aggregate outstanding principal amount of all the Term Loans (or, prior
to the borrowing of the Term Loans hereunder on the Term Funding Date, the
aggregate amount of the Term Commitments) at such time.

“Margin Stock” has the meaning set forth in Regulation U.

“Material Acquisition” means any Acquisition in which the aggregate
consideration payable by the Company and its Subsidiaries has a value of
US$100,000,000 or more.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of the
Borrowing Subsidiaries to perform their respective obligations under the Loan
Documents or (c) the ability of the Lenders, the Administrative Agent or the
Issuing Banks to enforce the Obligations.

“Material Disposition” means any disposition of assets (other than inventory
sold in the ordinary course of business) in which the aggregate consideration
received by the Company and its Subsidiaries has a value of US$100,000,000 or
more.

“Material Indebtedness” has the meaning set forth in Section 7.01(d).

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
applicable.

“Maximum Rate” has the meaning set forth in Section 10.13.

 

25



--------------------------------------------------------------------------------

“Merger Sub” means Jefferson Merger Sub Inc., a Delaware corporation and a
wholly owned Subsidiary.

“MNPI” means material information concerning the Company or any Subsidiary, or
any of their securities, that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning the Company or any Subsidiary, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA that is, or within the immediately preceding six
years was, or was required to be, contributed to by either the Company or any
member of the Controlled Group.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in accordance with GAAP.

“Non-Defaulting Revolving Lender” means, at any time, any Revolving Lender that
is not a Defaulting Lender at such time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if both such rates are not so published
for any day that is a Business Day, the term “NYFRB Rate” shall mean the rate
quoted for such day for a federal funds transaction at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided that if such rate shall
be less than zero, the NYFRB Rate shall be deemed to be zero.

“Obligations” means (a) the due and punctual payment by each Borrower of the
principal of and premium, if any, and interest (including interest accruing, at
the rate specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) the due and punctual payment by each Borrower of each payment
required to be made by such Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon (including interest
accruing, at the rate specified herein, during the pendency of any bankruptcy,
insolvency, receivership or

 

26



--------------------------------------------------------------------------------

other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral and (c) the due and
punctual payment or performance by each Borrower of all other monetary
obligations under this Agreement or any other Loan Document, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations accruing, at the rate
specified herein or therein, or incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Obligor” has the meaning set forth in Section 9.01.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its subsidiaries with respect to
Receivables sold by such Person or any of its subsidiaries, (b) any liability of
such Person or any of its subsidiaries under any Sale and Leaseback Transactions
that do not create a liability on the consolidated balance sheet of such Person,
or (c) any liability of such Person or any of its subsidiaries in respect of the
implied debt component under any so-called “synthetic” lease transaction.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, the Overnight Bank Funding Rate shall be deemed to be zero.

 

27



--------------------------------------------------------------------------------

“Parent Guarantee” means the guarantee and other obligations of the Company set
forth in Article IX.

“Participant Register” has the meaning set forth in Section 10.04(c)(ii).

“Participants” has the meaning set forth in Section 10.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” means any call option or capped call option
(or substantively equivalent derivative transaction) relating to or referencing
the Company’s common stock purchased by the Company in connection with the
issuance of any Convertible Indebtedness; provided that the purchase price for
such Permitted Bond Hedge Transaction, less the proceeds received by the Company
from the sale of any related Permitted Warrant Transaction, does not exceed the
net proceeds received by the Company from the sale of such Convertible
Indebtedness issued in connection with such Permitted Bond Hedge Transaction.

“Permitted Existing Indebtedness” means the Indebtedness of the Subsidiaries
identified as such on Schedule 6.02 to the Disclosure Letter.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 6.01 to the Disclosure Letter.

“Permitted Liens” means:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are (i) not yet due, (ii) not yet delinquent for a
period of more than 60 days, (iii) not subject to penalties for nonpayment or
(iv) (so long as foreclosure, distraint, sale or other similar proceedings shall
not have been commenced or any such proceeding after being commenced is stayed)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with GAAP;

(b) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not more
than 60 days past due or which thereafter can be paid without penalty or which
are being contested in good faith by appropriate proceedings properly instituted
and diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

 

28



--------------------------------------------------------------------------------

(c) Liens arising with respect to zoning restrictions, easements, encroachments,
Environmental Liens, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not materially interfere with
the ordinary use or occupancy of the real property subject thereto or with the
ordinary conduct of the business of the Company or any of its Subsidiaries;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation;

(e) Liens arising from or upon any judgment or award; provided that (i) no
Default under Section 7.01(g) has occurred or is continuing at the time of
incurrence thereof and (ii) such judgment or award is being contested in good
faith by proper appeal proceedings and only so long as execution thereon shall
be stayed;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases (other than Capitalized Leases),
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (including letters of credit issued in favor of the issuer of any
such bond) incurred in the ordinary course of the Company’s or any Subsidiary’s
business;

(g) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Subsidiaries taken as a whole, and any interest
or title of a lessor, sublessor, licensor or sublicensor under any lease or
license;

(h) deposits as security for contested taxes or contested import or customs
duties;

(i) Liens with respect to repurchase obligations in respect of Cash Equivalents
of the type set forth in clauses (a) and (b) of the definition thereof;

(j) customary Liens on insurance proceeds securing financed insurance premiums
in the ordinary course of business;

(k) Liens arising from precautionary Uniform Commercial Code filings or similar
filings in respect of operating leases;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) Liens on cash and Cash Equivalents deposited with a trustee or a similar
Person to defease or to satisfy and discharge any Indebtedness; and

(n) Liens that are contractual rights of set-off.

 

29



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to or
referencing the Company’s common stock sold by the Company substantially
concurrently with any purchase by the Company of a Permitted Bond Hedge
Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 10.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified Institutions” has the meaning set forth in the definition of the term
“Cash Equivalents”.

“Quotation Day” means (a) with respect to any currency (other than Euro and
Sterling) for any Interest Period, two Business Days prior to the first day of
such Interest Period, (b) with respect to Euro for any Interest Period, the day
two TARGET Days before the first day of such Interest Period and (c) with
respect to Sterling for any Interest Period, the first day of such Interest
Period, in each case unless market practice differs in the Relevant Interbank
Market for any currency, in which case the Quotation Day for such currency shall
be determined by the Administrative Agent in accordance with market practice in
the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day shall be the last of those days).

“Receivables” means any of the Company’s and its Subsidiaries’ presently
existing and hereafter arising or acquired accounts receivable, notes receivable
and other rights to payment for goods sold or leased or for services rendered,
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any

 

30



--------------------------------------------------------------------------------

of the same may represent, and all rights, title, security, guarantees,
indemnities and warranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit, and any other assets which
are customarily transferred, or in respect of which security interests are
customarily granted, in connection with securitization transactions involving
accounts receivables.

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
combination thereof (as the context requires).

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Regulation U” means Regulation U of the Board of Governors.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

“Reportable Event” means a “reportable event”, as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Benefit
Plan, excluding, however, such events as to which the PBGC by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days after such event occurs; provided that a failure to meet
the minimum funding standards of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
unused Revolving Commitments and Term Loans (or, prior to the borrowing of the
Term Loans hereunder on the Term Funding Date, Term Commitments) representing
more than 50% of the sum of the Aggregate Revolving Exposure, the aggregate
amount of the unused Revolving Commitments and the aggregate outstanding
principal amount of all the Term Loans (or, prior to the borrowing of the Term
Loans hereunder on the Term Funding Date, the aggregate amount of the Term
Commitments) at such time.

“Resulting Revolving Borrowings” has the meaning set forth in Section 2.18(e).

 

31



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.06,
(b) increased from time to time pursuant to Section 2.18 or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or provided its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is US$1,250,000,000.

“Revolving Commitment Fee” has the meaning set forth in Section 2.09(a).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the sum of the US Dollar Equivalents of the principal amounts of such
Lender’s Revolving Loans outstanding at such time and (b) such Lender’s LC
Exposure at such time.

“Revolving Facility” means the revolving credit facility provided for herein,
including the Revolving Commitments and the Revolving Loans.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(a) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (b) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

 

32



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that
itself is the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, or with respect to any determination of the Alternate Base Rate
pursuant to clause (c) of the definition thereof, a rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in such currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as displayed on
the Reuters screen page that displays such rate (currently LIBOR01 or LIBOR02)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion), and (b) in respect of the EURIBO Rate for any Interest
Period, the rate per annum determined by the Banking Federation of the European
Union for such Interest Period as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate shall be available for a
particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, than the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate, and (ii) if any Screen
Rate, determined as provided above, would be less than zero, such Screen Rate
shall for all purposes of this Agreement be zero.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Securitization Subsidiary” means any Subsidiary that is a special purpose
entity formed for the purpose of engaging in activities in connection with
Securitization Transactions; provided that such Subsidiary (a) does not own any
significant assets other than Receivables, Equity Interests in any other
Securitization Subsidiary and assets

 

33



--------------------------------------------------------------------------------

relating to its existence and (b) conducts no business activities other than
(i) in connection with Securitization Transactions and activities incidental
thereto and (ii) activities incidental to the maintenance of its existence and
compliance with applicable laws and legal, tax and accounting matters related
thereto.

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of Receivables or interests therein to a trust, partnership, corporation,
limited liability company or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or a successor transferee of Indebtedness or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables or interests therein. The “amount” or “principal amount”
of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the Indebtedness or other securities
referred to in the first sentence of this definition or, if there shall be no
such principal or stated amount, the uncollected amount of the Receivables or
interests therein transferred pursuant to such Securitization Transaction, net
of any Receivables or interests therein that have been written off as
uncollectible.

“Signing Date” means April 23, 2018.

“Single Employer Plan” means a “single-employer plan” as defined in
Section 4001(a)(15) of ERISA which is a Benefit Plan maintained by the Company
or any member of the Controlled Group for employees of the Company or any member
of the Controlled Group.

“Specified Permitted Lender” means (a) any Person that was as of the Signing
Date or became thereafter a lender under the Existing Credit Agreement and
(b) any Person that is a Lender hereunder as of the Effective Date.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (with respect to the Company only), 3.02 (with respect to the
Company only), 3.03(b) (with respect to the Company’s articles of incorporation
or by-laws only), 3.03(c) (with respect to agreements in respect of Indebtedness
of the Company and its Subsidiaries in an aggregate principal amount outstanding
or committed under any such agreement in excess of US$100,000,000), 3.10, 3.13
and 3.16 and the last sentence of Section 3.18.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such

 

34



--------------------------------------------------------------------------------

Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, association, limited liability company or other Person more
than 50% of the ownership interests having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its subsidiaries or by such Person and one or more of its
subsidiaries.

“Subsidiary” means any subsidiary of the Company.

“Syndication Agents” means the Persons identified as such on the cover page of
this Agreement.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET 2) payment system.

“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan on the Term Funding Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments is US$500,000,000.

 

35



--------------------------------------------------------------------------------

“Term Commitment Termination Date” means the earliest to occur of (a) August 28,
2018, (b) the date of the consummation of the Viewpoint Acquisition without
using the Term Facility and (c) the termination of the Viewpoint Acquisition
Agreement in accordance with the terms thereof.

“Term Facility” means the term loan facility provided for herein, including the
Term Commitments and the Term Loans.

“Term Facility Certain Funds Period” means the period from and including the
Effective Date to and including the earlier of the borrowing of the Term Loans
on the Term Funding Date and the termination or expiration of all the Term
Commitments.

“Term Funding Date” means the date, on or after the Effective Date, on which the
conditions specified in Section 4.02 are satisfied (or waived in accordance with
Section 10.02).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means the third anniversary of the Term Funding Date.

“Term Ticking Fee” has the meaning set forth in Section 2.09(b).

“Term Ticking Fee Accrual Period” has the meaning set forth in Section 2.09(b).

“Termination Event” means (a) a Reportable Event, (b) the withdrawal of the
Company or any member of the Controlled Group from a Benefit Plan during a plan
year in which the Company or such Controlled Group member was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or the cessation of
operations which results in the termination of employment of 20% of Benefit Plan
participants who are employees of the Company or any member of the Controlled
Group, (c) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA, (d) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate a Benefit Plan,
(e) any event or condition which constitutes grounds under Section 4042 of ERISA
which are reasonably likely to lead to the termination of, or the appointment of
a trustee to administer, any Benefit Plan, or (f) the partial or complete
withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan.

“Total Indebtedness” means, without duplication, on a consolidated basis in
accordance with GAAP, (a) the principal amount of all Indebtedness of the
Company or any Subsidiary referred to in clauses (a), (d), (e), (g) (excluding
contingent reimbursement obligations in respect of undrawn letters of credit)
and (h) of the

 

36



--------------------------------------------------------------------------------

definition of such term and (b) the principal amount of all Indebtedness of any
Person referred to in clauses (a), (d), (e), (g) (excluding contingent
reimbursement obligations in respect of undrawn letters of credit) and (h) of
the definition of such term in respect of which the Company or any Subsidiary
has a Contingent Obligation; provided that, for purposes of determining Total
Indebtedness, at any time after the definitive agreement for any Material
Acquisition (including the Viewpoint Acquisition) shall have been executed, any
Acquisition Indebtedness with respect to such Material Acquisition shall, unless
such Material Acquisition shall have been consummated, be disregarded.

“Transactions” means (a) the execution, delivery and performance by the Company
and the Borrowing Subsidiaries of the Loan Documents, the borrowing of Loans and
the issuance of Letters of Credit, (b) the Viewpoint Acquisition, (c) the
Acquired Company Debt Repayment and (d) the payment of fees and expenses in
connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the EURIBO Rate or the
Alternate Base Rate.

“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of all Single Employer Plans as of the
most recent measurement date for which actuarial valuations have been completed
and certified to the Company, all as determined under Accounting Standards
Codification Topic 715, using the methods and assumptions used by the Company
for financial accounting purposes and (b) in the case of Multiemployer Plans,
the Withdrawal Liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multiemployer
Plans.

“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents owned on such date by the Company and its Subsidiaries, as reflected
on a consolidated balance sheet of the Company prepared as of such date in
accordance with GAAP; provided that (a) such cash and Cash Equivalents do not
appear (and in accordance with GAAP would not be required to appear) as
“restricted” on such consolidated balance sheet and (b) for so long as any
Acquisition Indebtedness is disregarded for purposes of determining Total
Indebtedness in accordance with the definition of such term, all proceeds of
such Acquisition Indebtedness shall be disregarded for purposes of determining
Unrestricted Cash.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency or any LC Currency (other than US Dollars), the equivalent
in US Dollars of such amount, determined by the Administrative Agent using the
Exchange Rate or the LC Exchange Rate, as applicable, with respect to such
Alternative Currency or LC Currency in effect for such amount on such date. The
US Dollar Equivalent at any time of the amount of any Letter of Credit, LC
Disbursement or Revolving Loan denominated in any currency other than US Dollars
shall be the amount most recently determined as provided in Section 1.05.

 

37



--------------------------------------------------------------------------------

“US Dollars” or “US$” refers to lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Tax Compliance Certificate” has the meaning set forth in
Section 2.14(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Viewpoint” means Viewpoint, Inc., a Delaware corporation and, prior to the
consummation of the Viewpoint Acquisition, a wholly-owned subsidiary of the
Acquired Company.

“Viewpoint Acquisition” means the acquisition by the Company of the Acquired
Company pursuant to the Viewpoint Acquisition Agreement, whereby the Merger Sub
will merge with and into the Acquired Company, with the Acquired Company
surviving such merger as a wholly-owned Subsidiary of the Company.

“Viewpoint Acquisition Agreement” means the agreement and plan of merger, dated
as of April 23, 2018 (together with all exhibits or other attachments thereto
and the disclosure schedules referred to therein), by and among the Company,
Merger Sub and the Acquired Company.

“Viewpoint Acquisition Agreement Representations” means such representations and
warranties made by or with respect to the Acquired Company and its subsidiaries
in the Viewpoint Acquisition Agreement as are material to the interests of the
Lenders (in their capacities as such), but only to the extent that the Company
(or any of its Affiliates) has the right to terminate its (or its Affiliate’s)
obligations under the Viewpoint Acquisition Agreement or the right to elect not
to consummate the Viewpoint Acquisition as a result of a breach of such
representations and warranties in the Viewpoint Acquisition Agreement.

“Viewpoint Acquisition Closing Date” means the date of the consummation of the
Viewpoint Acquisition.

“Viewpoint Acquisition Indebtedness” means any Indebtedness (other than the
Loans) of the Company or any of its Subsidiaries in the form of a loan or credit
facility incurred to finance, in whole or in part, (a) the Viewpoint Acquisition
and the related transactions (including the Acquired Company Debt Repayment) or
(b) the refinancing of any Bridge Loans (if any) or any other interim
Indebtedness incurred by the Company or any of its Subsidiaries to finance the
Viewpoint Acquisition and the related transactions (including the Acquired
Company Debt Repayment).

 

38



--------------------------------------------------------------------------------

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Loan” or “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Loan”
or “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties. The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified, and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar

 

39



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement (or, in the case of
Schedules, where so specified, to Schedules to the Disclosure Letter).

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Company, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(b) notwithstanding any other provision contained herein, other than for
purposes of Sections 3.04, 5.01(a) and 5.01(b), all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, (i) without giving effect to
(x) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness at “fair value”, as defined therein, or (y) any other accounting
principle that results in any Indebtedness being reflected on a balance sheet at
an amount less than the stated principal amount thereof, (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (iii) without giving
effect to any change in accounting for leases resulting from the implementation
of Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2016.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency two
Business Days prior to the initial Interest Period therefor and as of the date
two Business Days prior to the commencement of each subsequent Interest Period
therefor, in each case using the Exchange Rate for such currency in relation to
US Dollars in effect on the date of determination, and each such amount shall,
except as provided in the penultimate sentence of this Section, be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this sentence. The Administrative Agent shall determine the US
Dollar Equivalent of any Letter of Credit denominated in

 

40



--------------------------------------------------------------------------------

an LC Currency (other than US Dollars) on the date such Letter of Credit is
issued and as of the first Business Day of each subsequent calendar month, in
each case using the Exchange Rate for such LC Currency in relation to US Dollars
in effect on the date of determination, and each such amount shall, except as
provided in the penultimate sentence of this Section, be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this sentence; provided that the Administrative Agent shall also
determine the US Dollar Equivalent of any Letter of Credit denominated in an LC
Currency other than US Dollars as provided in Section 2.20(f) and 2.20(l). The
Administrative Agent may also determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency or any Letter of Credit
denominated in an LC Currency (other than US Dollars) as of such other dates as
the Administrative Agent shall select in its discretion, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the US Dollar Equivalent of such Borrowing or such Letter of Credit until the
next calculation thereof pursuant to this Section. The Administrative Agent
shall notify the Company and the Revolving Lenders of each determination of the
US Dollar Equivalent of each Borrowing denominated in an Alternative Currency
and each Letter of Credit denominated in an LC Currency other than US Dollars.

SECTION 1.06. Effectuation of Transactions. All references herein to the Company
and the Subsidiaries on the Term Funding Date shall be deemed to be references
to such Persons, and all the representations and warranties of the Company
contained in this Agreement or any other Loan Document shall be deemed, on the
Term Funding Date, to be made, in each case, after giving effect to the
Viewpoint Acquisition and the other Transactions to occur on the Term Funding
Date, unless the context otherwise expressly requires.

SECTION 1.07. Most Favored Nation Provision. In the event any agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Viewpoint Acquisition Indebtedness shall contain (a) any
restrictive or financial covenant or any event of default that is either more
restrictive (or more favorable to the holders of such Viewpoint Acquisition
Indebtedness) than the corresponding restrictive or financial covenant or event
of default set forth in this Agreement or is not comparable to any restrictive
or financial covenant or event of default set forth in this Agreement or (b) any
requirement that any Subsidiary of the Company guarantee any obligations of the
Company or any of its Domestic Subsidiaries in respect of such Viewpoint
Acquisition Indebtedness, then, in each case, this Agreement shall automatically
be deemed to have been amended to incorporate such restrictive or financial
covenant or event of default or such requirement, mutatis mutandis, as if set
forth fully herein, without any further action required on the part of any
Person. The Company shall give prompt written notice to the Administrative Agent
of the effectiveness of any such indenture or other agreement or instrument,
providing to the Administrative Agent true and complete copies thereof, and
shall execute any and all further documents and agreements, including amendments
hereto, and take (and, if applicable, cause its Subsidiaries to take) all such
further actions, as shall be reasonably requested by the Administrative Agent to
give effect to the provisions of this paragraph. Failure by the Company or any
Subsidiary to observe or perform any such incorporated restrictive or financial
covenant shall constitute an Event of Default under clause (b)(i) of
Section 7.01.

 

41



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Term Loan denominated in US Dollars to the
Company on the Term Funding Date in a principal amount not exceeding its Term
Commitment and (b) to make Revolving Loans denominated in US Dollars or
Alternative Currencies to any Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in any
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or the
Aggregate Revolving Exposure exceeding the Aggregate Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, (i) each Revolving Borrowing denominated in US
Dollars and each Term Borrowing shall be comprised entirely of ABR Loans (in the
case of any such Revolving Borrowing made to a Borrowing Subsidiary, only if
such Borrowing Subsidiary is a Domestic Borrowing Subsidiary) or LIBOR Loans as
the applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans and
(iii) each Revolving Borrowing denominated in an Alternative Currency other than
Euros shall be comprised entirely of LIBOR Loans. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing or
EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a LIBOR Borrowing or EURIBOR Borrowing that results from
a continuation of an outstanding LIBOR Borrowing or EURIBOR may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral

 

42



--------------------------------------------------------------------------------

multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Revolving Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.20(f). Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 12 (or such greater number as may be agreed to by the
Administrative Agent) LIBOR Borrowings and EURIBOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert to or continue, any LIBOR
Borrowing or EURIBOR Borrowing if the Interest Period requested with respect
thereto would end after the applicable Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower (or the Company on its behalf) shall submit a
Borrowing Request, signed by its Authorized Officer, to the Administrative Agent
(a) in the case of a LIBOR Borrowing denominated in US Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing (or, in the case of any LIBOR Term Borrowing, such shorter period of
time as may be agreed to in writing by the Administrative Agent), (b) in the
case of LIBOR Borrowing denominated in an Alternative Currency or a EURIBOR
Borrowing, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later
than 11:00 a.m., Local Time, on the day of the proposed Borrowing (or, in the
case of any ABR Term Borrowing, such later time on such day as may be agreed to
in writing by the Administrative Agent). Each such Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i) the name of the applicable Borrower

(ii) whether the requested Borrowing is to be a Term Borrowing or a Revolving
Borrowing;

(iii) the currency and principal amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) the Type of such Borrowing;

(vi) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vii) the location and number of the account of the applicable Borrower to which
funds are to be disbursed (or such other account as may be designated by (or by
the Company on behalf of) the applicable Borrower) or, in the case of any ABR
Revolving Borrowing requested to finance the reimbursement of an LC Disbursement
as provided in Section 2.20(f), the identity of the Issuing Bank that made such
LC Disbursement; and

 

43



--------------------------------------------------------------------------------

(viii) in the case of a Borrowing by a Foreign Borrowing Subsidiary, the
jurisdiction from which payments of the principal and interest on such Borrowing
will be made.

If no currency is specified with respect to any requested LIBOR Borrowing, then
the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (A) in the case of a Borrowing denominated in US Dollars and made to
the Company or a Domestic Borrowing Subsidiary, an ABR Borrowing, (B) in the
case of Borrowing denominated in an Alternative Currency (other than Euros), a
LIBOR Borrowing and (C) in the case of a Borrowing denominated in Euros, a
EURIBOR Borrowing. If no Interest Period is specified with respect to any
requested LIBOR Borrowing or EURIBOR Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by (i) in the case of
Revolving Loans, 12:00 p.m., Local Time and (ii) in the case of Term Loans,
10:00 a.m., Local Time (or, in the case of ABR Term Loans, such later time as
shall be two hours after the delivery by the Company of a Borrowing Request
therefor in accordance with Section 2.03), in each case, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to the account designated in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.20(f) shall be remitted by the Administrative Agent to
the applicable Issuing Bank specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree, without duplication, to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,

 

44



--------------------------------------------------------------------------------

(A) if denominated in US Dollars, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) if denominated in an
Alternative Currency, a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of a payment to be made by such Borrower, (A) if denominated in US Dollars,
the interest rate applicable to ABR Loans of the applicable Class and (B) if
denominated in an Alternative Currency, the interest rate applicable to the
subject Loan pursuant hereto. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any such payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a LIBOR Borrowing
or a EURIBOR Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing (if such
Borrowing is denominated in US Dollars and, in the case of a Revolving
Borrowing, made to the Company or a Domestic Borrowing Subsidiary) to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a LIBOR Borrowing or a EURIBOR Borrowing, may elect Interest Periods therefor,
all as provided in this Section. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
Section, no Borrower shall be permitted to change the currency of any Borrowing
or elect an Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing that
does not comply with Section 2.02(d).

(b) To make an election pursuant to this Section, the applicable Borrower (or
the Company on its behalf) shall submit an Interest Election Request, signed by
its Authorized Officer, to the Administrative Agent by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type and in the currency resulting from such election
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

(i) the name of the applicable Borrower, the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

45



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing or a EURIBOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing or a EURIBOR Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a LIBOR Borrowing denominated in US Dollars (if such Borrowing is made to the
Company or a Domestic Borrowing Subsidiary), such Borrowing shall be converted
to an ABR Revolving Borrowing and (ii) in the case of any other LIBOR Borrowing
or a EURIBOR Borrowing, such Borrowing shall be continued as a Borrowing of the
applicable Type for an Interest Period of one month.

(e) Notwithstanding any contrary provision hereof, if an Event of Default under
clause (e) or (f) of Section 7.01 has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of a Majority in Interest of
Lenders of any Class, has notified the Company of the election to give effect to
this sentence on account of such other Event of Default, then, in each such
case, so long as such Event of Default is continuing, (i) no outstanding
Borrowing of such Class denominated in US Dollars may be converted to or
continued as a LIBOR Borrowing, (ii) unless repaid, each LIBOR Borrowing of such
Class denominated in US Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
LIBOR Borrowing of such Class denominated in an Alternative Currency and each
EURIBOR Borrowing of such Class shall be continued as a LIBOR Borrowing or
EURIBOR Borrowing, as applicable, with an Interest Period of one month’s
duration.

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitment of each Term Lender shall automatically
terminate on the earlier of (A) immediately after the making of the Term Loan by
such Term Lender on the Term Funding Date and (B) the Term Commitment
Termination Date and (ii) the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.

 

46



--------------------------------------------------------------------------------

(b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of a Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 (or, if less, the remaining
Commitments of such Class) and (ii) the Company shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.08, (A) the Aggregate
Revolving Exposure would exceed the Aggregate Revolving Commitment or (B) the
Revolving Exposure of any Revolving Lender would exceed its Revolving
Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Commitments of any Class under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) on the Revolving Maturity Date to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan made by such Revolving Lender to such
Borrower and (ii) on the Term Maturity Date to the Administrative Agent for the
account of each Term Lender the then unpaid principal amount of each Term Loan
made by such Term Lender to such Borrower.

(b) The records maintained by the Administrative Agent and the Lenders shall (in
the case of the Lenders, to the extent they are not inconsistent with the
records maintained by the Administrative Agent pursuant to Section 10.04(b)(iv))
be, in the absence of manifest error, prima facie evidence of the existence and
amounts of the obligations of the Borrowers in respect of the Loans, LC
Disbursements, interest and fees due or accrued hereunder; provided that the
failure of the Administrative Agent or any Lender to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrowers
to pay any amounts due hereunder in accordance with the terms of this Agreement.

 

47



--------------------------------------------------------------------------------

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

SECTION 2.08. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section.

(b) If, on any date, the Aggregate Revolving Exposure shall exceed the Aggregate
Revolving Commitment, then (i) on the last day of any Interest Period for any
LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing and (ii) on any other
day on which any ABR Revolving Borrowing is outstanding, the applicable
Borrowers shall prepay Revolving Loans in an aggregate amount equal to the
lesser of (A) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Revolving Loans on such day) and (B) the amount of
the applicable Revolving Borrowings referred to in clause (i) or (ii). If, on
any date, the Aggregate Revolving Exposure shall exceed 105% of the Aggregate
Revolving Commitment, then the applicable Borrowers shall, not later than the
next Business Day, prepay one or more Revolving Borrowings (and, if no Revolving
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.20(n)) in an aggregate amount equal
to the lesser of (1) the amount necessary to eliminate such excess and (2) the
Aggregate Revolving Exposure.

(c) The applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent by telephone (confirmed, with a copy to the Administrative
Agent, by hand delivery or facsimile) or in writing of any optional prepayment
hereunder (i) in the case of prepayment of a LIBOR Borrowing denominated in US
Dollars, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of a LIBOR Borrowing denominated in an
Alternative Currency or a EURIBOR Borrowing, not later than 11:00 a.m., Local
Time, four Business Days before the date of such prepayment and (iii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the Borrowing or Borrowings
to be prepaid and the principal amount of each such Borrowing or portion thereof
to be prepaid; provided that (A) if a notice of optional prepayment of Revolving
Borrowings is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.06, then such notice of
prepayment may be revoked (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such notice of termination is revoked in
accordance with Section 2.06 and (B) a notice of optional prepayment of Term
Borrowings may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Company (by

 

48



--------------------------------------------------------------------------------

notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and currency as provided in Section 2.02
(or, if less, the outstanding principal amount of the Loans). Each prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10.

SECTION 2.09. Fees. (a) The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Revolving Lender a commitment fee (the
“Revolving Commitment Fee”), which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates. Revolving Commitment Fees accrued
through and including the last day of March, June, September and December of
each year shall be made payable in arrears on the fifteenth day after such last
day (or if not a Business Day, the next following Business Day), commencing on
the first such date to occur after the Effective Date, and accrued Revolving
Commitment Fees shall also be payable in arrears on the date on which the
Revolving Commitments terminate. All Revolving Commitment Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent, in US Dollars, for
the account of each Term Lender a ticking fee (the “Term Ticking Fee”), which
shall accrue at 0.200% per annum on the daily amount of the Term Commitment of
such Lender during the period (the “Term Ticking Fee Accrual Period”) that
(i) commences on the date that is 60 days after the Signing Date and (ii) ends
on the earlier of (A) the Term Funding Date and (B) the date on which the Term
Commitment of such Lender terminates. Accrued Term Ticking Fees shall be payable
in arrears on the last day of the Term Ticking Fee Accrual Period. All Term
Ticking Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). If the Pricing Category (determined on the basis of the
pricing grid set forth in the definition of the term Applicable Rate)
corresponding to the Applicable Ratings in effect on the fifth Business Day
after the last day of the Term Ticking Fee Accrual Period shall be numerically
higher than Pricing Category 4, then, on the next following Business Day, the
Company shall pay to the Administrative Agent, in US Dollars, for the account of
each Term Lender, a true-up ticking fee in an amount equal to the excess of
(x) the Term Ticking Fee that would have accrued during the Term Ticking Fee
Accrual Period for the account of such Term Lender if the rate per annum at
which the Term Ticking Fee accrued equaled to the rate per annum corresponding
to such numerically higher Pricing Category (as set forth in such pricing grid
with respect to the Revolving Commitment Fee) over (y) the amount of the Term
Ticking Fee accrued for the account of such Term Lender as set forth in the
foregoing provisions of this paragraph.

 

49



--------------------------------------------------------------------------------

(c) The Company agrees to pay (i) to the Administrative Agent, in US Dollars,
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to LIBOR Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, in US Dollars, which shall accrue at 0.125% per
annum on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any such LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the fifteenth day after such last day (or if not a
Business Day, the next following Business Day) following such day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of the Revolving Commitment
Fee, the Term Ticking Fee (including, if applicable, the true-up ticking fee)
and the Letter of Credit participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

50



--------------------------------------------------------------------------------

(c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of or interest on any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section, (ii) in the case of overdue fees with
respect to any Commitment, 2.00% per annum plus the rate applicable to ABR Loans
that are of the same Class as the Class of such Commitment, as provided in
paragraph (a) of this Section, or (iii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans, as provided in
paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion or continuation of any LIBOR Loan or EURIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion or continuation. All interest
shall be payable in the currency in which the applicable Loan is denominated.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or EURIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing of any Class:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as the case may be, for
such Interest Period; or

 

51



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class that the Adjusted LIBO Rate or the EURIBO Rate, as the
case may be, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders of such Class as promptly as practicable, specifying in reasonable
detail the basis for such notice, and, until the Administrative Agent notifies
the Company and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (A) in the case of Term Borrowings and Revolving
Borrowings denominated in US Dollars, any Interest Election Request that
requests the conversion of any such Borrowing of such Class to, or continuation
of any such Borrowing of such Class as, an affected LIBOR Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, (B) any
affected LIBOR Revolving Borrowing (if denominated in an Alternative Currency)
or EURIBOR Revolving Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (C) any Borrowing Request for an
affected LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing shall (A) in
the case of a Revolving Borrowing denominated in US Dollars, be deemed to be a
request for an ABR Borrowing, or (B) in all other cases, be ineffective (and no
Revolving Lender shall be obligated to make a Revolving Loan on account
thereof).

(b) If at any time the Administrative Agent determines or is advised by the
Required Lenders that they shall have determined (which determination shall, in
each case, be conclusive absent manifest error) that (i) the circumstances set
forth in paragraph (a)(i) of this Section have arisen (including because the
applicable Screen Rate is not available or published on a current basis) and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in paragraph (a)(i) of this Section have not arisen but either (w) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement that the administrator of the applicable Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (x) the administrator of the applicable Screen Rate has
made a public statement identifying a specific date after which the applicable
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (y) the supervisor for the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published or (z) the supervisor or the administrator of the applicable Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
applicable Screen Rate may no longer be used for determining interest rates for
loans denominated in the applicable currency, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
applicable Screen Rate for such currency that gives due consideration to the
then prevailing market convention in the United States for determining a rate of
interest for syndicated loans denominated in the applicable currency at such
time, and the Administrative Agent and the Company shall enter into an amendment
to this Agreement

 

52



--------------------------------------------------------------------------------

to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (it being understood that such amendment
shall not reduce the Applicable Rate); provided that if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement. Such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within 10 Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
paragraph (but, in the case of the circumstances described in clause (ii) above,
only to the extent the applicable Screen Rate for such Interest Period is not
available or published at such time on a current basis), clauses (A), (B) and
(C) of paragraph (a) of this Section shall be applicable.

SECTION 2.12. Increased Costs; Illegality. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London or European
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender or any Letter of
Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan (or of maintaining its obligation to make any Loan), to increase the
cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time following request of such Lender, Issuing Bank or other Recipient
(accompanied by a certificate in accordance with paragraph (e) of this Section),
the Company will pay to such Lender, Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient for such additional costs or expenses incurred
or reduction suffered.

 

53



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then, from time to time following request of
such Lender or such Issuing Bank (accompanied by a certificate in accordance
with paragraph (e) of this Section), the Company will pay to such Lender or such
Issuing Bank such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) If the cost to any Revolving Lender of making, converting to, continuing or
maintaining any Revolving Loan to (or of maintaining its obligation to make any
such Revolving Loan) or the cost to any Revolving Lender or any Issuing Bank of
participating in, issuing or maintaining any Letter of Credit issued for the
account of any Foreign Borrowing Subsidiary (or of maintaining its obligation to
participate in or issue any such Letter of Credit) is increased (or the amount
of any sum received or receivable by any Revolving Lender or any Issuing Bank
(or its applicable lending office) is reduced) by reason of the fact that such
Foreign Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from a jurisdiction outside the United States of
America, then, from time to time following request of such Revolving Lender or
Issuing Bank (accompanied by a certificate in accordance with paragraph (e) of
this Section), the Company will pay to such Revolving Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Revolving Lender or Issuing Bank or other Recipient for such additional costs
incurred or reduction suffered.

(d) Without duplication of any reserve requirement reflected in the Adjusted
LIBO Rate, the Company will pay to each Revolving Lender (i) as long as such
Revolving Lender shall be required by a central banking or financial regulatory
authority with regulatory authority over such Revolving Lender to maintain
reserves with respect to liabilities or assets consisting of or including funds
or deposits obtained in the London or the European interbank market, additional
interest on the unpaid principal amount of each LIBOR Revolving Loan or EURIBOR
Revolving Loan equal to the actual costs of such reserves allocable to such Loan
by such Revolving Lender (as determined by such Revolving Lender in good faith,
which determination shall be conclusive absent manifest error), and (ii) as long
as such Revolving Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the LIBOR Revolving Loans or EURIBOR Revolving Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary,

 

54



--------------------------------------------------------------------------------

to the nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitment or Revolving Loan by such Revolving Lender (as determined
by such Revolving Lender in good faith, which determination shall be conclusive
absent manifest error), which in each case shall be due and payable on each date
on which interest is payable on such Revolving Loan; provided that the Company
shall have received the certificate referred to in paragraph (e) of this Section
with respect to such additional interest or costs from such Revolving Lender at
least 10 days prior to such date (and, in the event such certificate shall have
been delivered after such time, then such additional interest or costs shall be
due and payable as set forth in paragraph (e) of this Section).

(e) A certificate of a Lender, Issuing Bank, or other Recipient setting forth
the basis for and, in reasonable detail (to the extent practicable), computation
of the amount or amounts necessary to compensate such Lender, Issuing Bank, or
other Recipient or its holding company, as the case may be, as specified in
paragraph (a), (b), (c) or (d) of this Section shall be delivered to the Company
and, subject to the provision in the next following sentence, shall be
conclusive absent manifest error. The Company shall pay such Lender, Issuing
Bank or other Recipient, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof; provided that (i) if the
Company objects in good faith to any payment demanded under this Section on or
before the date such payment is due, then the Company and the Lender, Issuing
Bank or other Recipient demanding such payment shall enter into discussions to
review the amount due and the Company’s obligation to pay such amount to such
Lender, Issuing Bank or other Recipient shall be deferred for 60 days after the
original due date thereof and (ii) if the Company and such Lender, Issuing Bank
or other Recipient do not otherwise reach agreement on the amount due during
such 60 day period, the Company shall pay to such Lender, Issuing Bank or other
Recipient at the end of such 60 day period the amount shown as due on the
applicable certificate. Notwithstanding the foregoing provisions of this
Section, no Lender or Issuing Bank shall demand compensation for any increased
or other cost or reduction pursuant to the foregoing provisions of this Section
if it shall not at the time be the general policy or practice of such Lender or
Issuing Bank to demand (to the extent it is entitled to do so) such compensation
from similarly situated borrowers in similar circumstances under comparable
provisions of other credit agreements.

(f) Failure or delay on the part of any Lender, Issuing Bank or other Recipient
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s, Issuing Bank’s or such other Recipient’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender, Issuing Bank or other Recipient pursuant to this Section for any
increased costs or expenses incurred or reductions suffered more than 180 days
prior to the date that such Lender, Issuing Bank or other Recipient, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or expenses or reductions and of such Lender’s,
Issuing Bank’s or other Recipient’s intention to claim compensation therefor;
provided further that if the Change in Law or other circumstance giving rise to
such increased costs, expenses or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

55



--------------------------------------------------------------------------------

(g) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or the applicable lending office of such Lender to make, maintain or fund
any LIBOR Loan or EURIBOR Loan or to charge interest with respect to any Loan,
or to determine or charge interest rates, based upon the LIBO Rate or EURIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, the
applicable currency in the London or European interbank market, then, upon
notice thereof by such Lender to the Company and the Administrative Agent,
(i) any obligation of such Lender to make, maintain or fund any LIBOR Loan or
EURIBOR Loan (if applicable, in such currency), or to continue any LIBOR Loan
(if applicable, in such currency) or EURIBOR Loan or convert any ABR Loan into a
LIBOR Loan, or to charge interest with respect to any Loan, or to determine or
charge interest rates, based upon the LIBO Rate or EURIBO Rate, as the case may
be, shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(A) the applicable Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent) prepay LIBOR Loans or EURIBOR Loans, as the case may
be, of such Lender or, if applicable, convert all LIBOR Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans or EURIBOR Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans or EURIBOR Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any LIBOR Loan or EURIBOR Loan on the date specified in any
notice delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof), (d) the failure to prepay any LIBOR Loan or
EURIBOR Loan on a date specified therefor in any notice of prepayment given by
the Company (whether or not such notice may be

 

56



--------------------------------------------------------------------------------

revoked in accordance with the terms hereof) or (e) the assignment of any LIBOR
Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense (but not lost profits) attributable to such event
(including, to the extent that any of foregoing Loans are denominated in any
Alternative Currency, the loss, cost and expense (but not lost profits) of such
Lender attributable to the premature unwinding of any hedging agreement entered
into by such Lender in respect to the foreign currency exposure attributable to
such Loan), within 30 days following request of such Lender (accompanied by a
certificate described below in this Section). Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate or EURIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid if it were to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London or European interbank market. A
certificate of any Lender delivered to the Company and setting forth the basis
for and, in reasonable detail (to the extent practicable), computation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall, subject to the proviso in the next following sentence, be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof;
provided that (A) if the Company objects in good faith to any payment demanded
under this Section on or before the date such payment is due, then the Company
and the applicable Lender shall enter into discussions to review the amount due
and the Company’s obligation to pay such amount to such Lender shall be deferred
for 60 days after the original due date thereof and (B) if the Company and such
Lender do not otherwise reach agreement on the amount due during such 60 day
period, the Company shall pay to such Lender at the end of such 60 day period
the amount shown as due on the applicable certificate.

SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

57



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse the Administrative Agent for
the payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent) or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify within
10 days after demand therefor (i) the Administrative Agent for any Indemnified
Taxes attributable to such Lender (but only to the extent that any Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) the
Administrative Agent and the Company as applicable, for any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.04(c)(ii)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

 

58



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company and the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a US Person:

(A) any Lender that is a US Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
Taxes pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
Taxes pursuant to the “business profits” or “other income” article of such tax
treaty;

(2) executed originals of IRS Form W-8ECI;

 

59



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in Taxes, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) If a payment made to a Lender under any Loan Document would be subject to
Taxes imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Company or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the

 

60



--------------------------------------------------------------------------------

Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section, the term “Lender” includes any Issuing Bank
and the term “applicable law” includes FATCA.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., Local Time), on the date when due, in immediately available
funds, without any defense, setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account as may be specified by
the Administrative Agent, except payments to be made directly to

 

61



--------------------------------------------------------------------------------

any Issuing Bank shall be so made and except that payments pursuant to
Sections 2.12, 2.13, 2.14, 10.03 and 10.17 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan or LC Disbursement shall, except as otherwise expressly
provided herein, be made in the currency of such Loan or LC Disbursement; all
other payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the amount of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Person that is an Eligible Assignee (as such term is defined herein from time to
time). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

62



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the applicable Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent at (i) if such amount is denominated in US Dollars, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) if
such amount is denominated in any other currency, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Section 2.04(b), 2.14(e), 2.15(d), 2.20(d), 2.20(f) or
10.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any Compliance Certificate delivered under Section 5.01(c), shall
prove to have been inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the termination of the Commitments and the
repayment in full of the principal of all Loans and the reduction of the LC
Exposure to zero, the Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such misstatement.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a

 

63



--------------------------------------------------------------------------------

different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation within 30 days following the written
request of such Lender (accompanied by reasonable back-up documentation relating
thereto).

(b) If (i) any Lender requests compensation under Section 2.12 or is unable to
make LIBOR Loans or EURIBOR Loans pursuant to Section 2.12(g), (ii) any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 10.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 10.02 does not
require the consent of the Required Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or 2.14) and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender of a particular Class) to an Eligible Assignee that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that (A) the Company shall have received the prior
written consent of the Administrative Agent and, in circumstances where its
consent would be required under Section 10.04, each Issuing Bank, which consent
shall not be unreasonably withheld, conditioned or delayed, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and, if applicable, participations in LC Disbursements, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make

 

64



--------------------------------------------------------------------------------

any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation have ceased to apply. Each party hereto
agrees that an assignment and delegation required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by the Company,
the Administrative Agent and the assignee and that the Lender required to make
such assignment and delegation need not be a party thereto.

SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) the Revolving Commitment Fees and the Term Ticking Fees shall cease to
accrue on the unused amount of the Revolving Commitment or on the Term
Commitment, as the case may be, of such Defaulting Lender;

(b) the Revolving Commitment, the Revolving Exposure, the Term Commitment and
the Term Loans of such Defaulting Lender shall not be included in determining
whether the Required Lenders or any other requisite Lenders have taken or may
take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 10.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;

(c) if any LC Exposure exists at the time any Revolving Lender becomes a
Defaulting Lender, then:

(i) the LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.20(d) and 2.20(f)) shall be reallocated among the Non-Defaulting
Revolving Lenders in accordance with their respective Applicable Percentages but
only to the extent that the sum of all Non-Defaulting Revolving Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure (excluding the
portion thereof referred to above) does not exceed the sum of all Non-Defaulting
Revolving Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
written notice by the Administrative Agent cash collateralize for the benefit of
the Issuing Banks the portion of such Defaulting Lender’s LC Exposure (other
than any portion thereof referred to in the parenthetical in such clause (i))
that has not been reallocated as set forth in such clause in accordance with the
procedures set forth in Section 2.20(n) for so long as such LC Exposure is
outstanding;

 

65



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.09(c) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.09(a) and 2.09(c) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all participation fees payable under Section 2.09(c) with respect to
such portion of its LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such portion of the LC
Exposure of such Defaulting Lender attributable to Letters of Credit issued by
each Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding LC Exposure will be fully covered by the Revolving Commitments
of the Non-Defaulting Revolving Lenders and/or cash collateral provided by the
Borrowers in accordance with clause (c) above, and participating interests in
any such issued, amended, renewed or extended Letter of Credit will be allocated
among the Non-Defaulting Revolving Lenders in a manner consistent with clause
(c)(i) above (and such Defaulting Lender shall not participate therein).

In the event that (x) a Bankruptcy Event with respect to a Lender Parent of a
Revolving Lender shall have occurred following the Effective Date and for so
long as such Bankruptcy Event shall continue or (y) any Issuing Bank has a good
faith belief that any Revolving Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Revolving Lender
commits to extend credit, no Issuing Bank shall be required to issue, amend,
renew or extend any Letter of Credit, unless, in each case, such Issuing Bank
shall have entered into arrangements with the Company and any other applicable
Borrower or such Revolving Lender satisfactory to such Issuing Bank to defease
any risk to it in respect of such Revolving Lender hereunder.

In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such

 

66



--------------------------------------------------------------------------------

Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine to be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage, and such Revolving Lender shall thereupon cease to be a Defaulting
Lender (but shall not be entitled to receive any Revolving Commitment Fees
accrued during the period when it was a Defaulting Lender, and all amendments,
waivers or modifications effected without its consent in accordance with the
provisions of Section 10.02 and this Section during such period shall be binding
on it).

In the event that the Administrative Agent and the Company each agree that a
Defaulting Lender that is a Term Lender has adequately remedied all matters that
caused such Term Lender to be a Defaulting Lender, then on such date such Term
Lender shall take such actions as the Administrative Agent may determine to be
appropriate in connection with such Term Lender ceasing to be a Defaulting
Lender, and such Term Lender shall thereupon cease to be a Defaulting Lender
(but shall not be entitled to receive any Term Ticking Fees accrued during the
period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 10.02 and this Section during such period shall be binding on it).

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section are in addition to, and cumulative and not in limitation of, all
other rights and remedies that the Administrative Agent, any Issuing Bank, any
Lender or the Borrowers may at any time have against, or with respect to, such
Defaulting Lender.

SECTION 2.18. Incremental Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request (i) the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Commitments; provided that (A) the aggregate amount of all
the Incremental Commitments established hereunder shall not exceed
US$500,000,000 and (B) no Incremental Commitments may be established until after
the earliest of (x) the Term Funding Date, (y) the date of the consummation of
the Viewpoint Acquisition without using the Term Facility or (z) the termination
of the Viewpoint Acquisition Agreement in accordance with the terms thereof.
Each such notice shall specify (1) the date on which the Company proposes that
the Incremental Revolving Commitments or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(2) the amount of the Incremental Revolving Commitments or Incremental Term
Commitments, as applicable, being requested (it being agreed that (x) any Lender
approached to provide any Incremental Revolving Commitment or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (y) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not then a Lender, must be an Eligible Assignee and must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank).

 

67



--------------------------------------------------------------------------------

(b) The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and the Revolving Loans and other extensions
of credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans. The terms and conditions of any
Incremental Term Loans shall be such as the Company and the applicable
Incremental Term Lenders shall agree upon; provided that (i) the Incremental
Term Loans shall be extensions of credit to the Company that are not guaranteed
by any Person, unless such Person guarantees all the Obligations on equal and
ratable terms pursuant to documentation reasonably satisfactory to the
Administrative Agent, (ii) the Incremental Term Loans shall rank pari passu in
right of payment with the other Loans and the other Obligations and shall not be
secured by any Liens on any assets of the Company or its Subsidiaries, (iii) the
Incremental Facility Agreement with respect thereto shall not contain any
affirmative, negative or financial covenant applicable to the Company or the
Subsidiaries or any event of default that benefits the Incremental Term Lenders
(but not the other Lenders), in each case, except if this Agreement is amended
to include such affirmative, negative or financial covenant or event of default
for the benefit of all Lenders and (iv) if any Term Loans shall be outstanding
immediately after giving effect to the incurrence of such Incremental Term Loans
and the application of the proceeds thereof, (A) the Incremental Term Maturity
Date with respect to such Incremental Term Loans shall be no earlier than the
Term Maturity Date, (B) the weighted average life to maturity of such
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Term Loans and (C) such Incremental Term Loans shall not
be subject to any mandatory prepayment provisions. Any Incremental Term
Commitments established pursuant to a single Incremental Facility Agreement that
have identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as a separate “Class” of Commitments or Loans
for all purposes of this Agreement; provided that any Incremental Term Loans
that have identical terms as any other Class of “term” Loans then outstanding
(in each case, disregarding any differences in original issue discount or
upfront fees if not affecting the fungibility thereof for US federal income tax
purposes) may, at the election of the Company, be treated as a single Class with
such outstanding “term” Loans.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no Default or Event of Default shall have occurred and be continuing on the
date of effectiveness thereof, both immediately prior to and immediately after
giving effect to such Incremental Commitments and the making of any Loans
thereunder to be made on such date, (ii) on the date of effectiveness thereof,
the representations and warranties of the Borrowers set forth in the Loan
Documents shall be true and correct in (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of such date of

 

68



--------------------------------------------------------------------------------

effectiveness, except in the case of any such representation or warranty that
expressly relates to a prior date, in which case such representation or warranty
shall be so true and correct on and as of such prior date, (iii) after giving
effect to such Incremental Commitments (and assuming the making of Loans
thereunder in the full amount thereof), the Company shall be in pro forma
compliance with the financial covenants set forth in Section 6.09 as of the end
of the most recent fiscal quarter for which financial statements shall have been
delivered under Section 5.01(a) or 5.01(b), (iv) the Borrowers shall make any
payments required to be made pursuant to Section 2.13 in connection with such
Incremental Commitments and the related transactions under this Section and
(v) the Company shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall have been reasonably be requested by the
Administrative Agent in connection with any such transaction. Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Company, to give
effect to the provisions of this Section, including any amendments necessary or
appropriate to treat the Incremental Term Commitments and the Incremental Term
Loans as a new Class of Commitments and Loans hereunder (including for purposes
of voting)

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents and shall be bound by all
agreements, acknowledgements and other obligations of Lenders (or Lenders in
respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents and (ii) in the case of any Incremental Revolving
Commitment, (A) such Incremental Revolving Commitment shall constitute (or, in
the event such Incremental Lender already has a Revolving Commitment, shall
increase) the Revolving Commitment of such Incremental Lender and (B) the
Aggregate Revolving Commitment shall be increased by the amount of such
Incremental Revolving Commitment, in each case, subject to further increase or
reduction from time to time as provided herein. For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitment, the Applicable
Percentages of all the Revolving Lenders shall automatically be adjusted to give
effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Revolving Lender that shall have had a Revolving Commitment prior to
the effectiveness of such Incremental Revolving Commitments shall pay to the
Administrative Agent in same day funds and in the applicable currency an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the

 

69



--------------------------------------------------------------------------------

amount of each Resulting Revolving Borrowing (as hereinafter defined) and
(B) the product of (1) such Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Incremental Revolving Commitments)
multiplied by (2) the amount of each corresponding Existing Revolving Borrowing,
(iii) each Incremental Revolving Lender that shall not have had a Revolving
Commitment prior to the effectiveness of such Incremental Revolving Commitments
shall pay to Administrative Agent in same day funds and in the applicable
currency an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the amount of each
Resulting Revolving Borrowing, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Revolving Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the amount of each Existing Revolving
Borrowing, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the amount of each corresponding
Resulting Revolving Borrowing, (v) after the effectiveness of such Incremental
Revolving Commitments, the applicable Borrowers shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in amounts and
currencies equal to the amount and currencies of the Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Company shall, on behalf of all applicable Borrowers,
deliver such Borrowing Request), (vi) each Revolving Lender shall be deemed to
hold its Applicable Percentage of each Resulting Revolving Borrowing (calculated
after giving effect to the effectiveness of such Incremental Revolving
Commitments) and (vii) the applicable Borrowers shall pay each Revolving Lender
any and all accrued but unpaid interest on its Revolving Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.13 if the date of the
effectiveness of such Incremental Revolving Commitments occurs other than on the
last day of the Interest Period relating thereto.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Class shall make a Loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in paragraph
(a) of this Section and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto.

 

70



--------------------------------------------------------------------------------

SECTION 2.19. Bridge Facility. (a) The Company may, by written notice to the
Administrative Agent, request the establishment of Bridge Commitments, provided
that the aggregate amount of the Bridge Commitments established hereunder shall
not exceed the Bridge Facility Amount. Each such notice shall specify (i) the
date on which the Company proposes that the Bridge Commitments shall become
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, and (ii) the amount of the
Bridge Commitments being established (it being agreed that (A) except to the
extent such Lender shall have separately agreed in writing to provide any Bridge
Commitment, any Lender approached to provide any Bridge Commitment may elect or
decline, in its sole discretion, to provide such Bridge Commitment and (B) any
Person that the Company proposes to become a Bridge Lender, if such Person is
not then a Lender, must be an Eligible Assignee and, if such Person is not a
Specified Permitted Lender, must be reasonably acceptable to the Administrative
Agent).

(b) The terms and conditions of the Bridge Commitments and the Bridge Loans to
be made thereunder shall be as set forth in the Bridge Facility Agreement,
provided that (i) the Bridge Loans shall be extensions of credit to the Company
that are not guaranteed by any Person, unless such Person guarantees all the
Obligations on equal and ratable terms pursuant to documentation reasonably
satisfactory to the Administrative Agent, (ii) the Bridge Loans shall rank pari
passu in right of payment with the other Loans and other Obligations and shall
not be secured by any Liens on any assets of the Company or its Subsidiaries and
(iii) the Bridge Facility Agreement shall not contain any affirmative, negative
or financial covenant applicable to the Company or the Subsidiaries or any event
of default that benefits the Bridge Lenders (but not the other Lenders), in each
case, except if this Agreement is amended to include such affirmative, negative
or financial covenant or event of default for the benefit of all Lenders (it
being understood that nothing in this clause (iii) shall limit the scheduled
maturity date, interest rate, benchmark rate floors, fees, original issue
discounts, commitment termination requirements (including mandatory reductions)
and prepayment requirement (including mandatory prepayments) applicable to the
Bridge Commitments or the Bridge Loans).

(c) The Bridge Commitments shall be effected pursuant to a Bridge Facility
Agreement executed and delivered by the Company, each Bridge Lender providing
such Bridge Commitments and the Administrative Agent, subject to the
satisfaction of such conditions precedent thereto as may be set forth in the
Bridge Facility Agreement. The Bridge Facility Agreement may, without the
consent of any Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Company, to give effect to the provisions of this
Section, including any amendments necessary or appropriate to treat the Bridge
Commitments and the Bridge Loans as a new Class of Commitments and Loans
hereunder (including for purposes of voting).

 

71



--------------------------------------------------------------------------------

(d) Upon the effectiveness of the Bridge Commitment of any Bridge Lender, such
Bridge Lender shall be deemed to be a “Lender” (and a Lender in respect of
Commitments and Loans of the applicable Class) hereunder, and henceforth shall
be entitled to all the rights of, and benefits accruing to, Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents and shall be bound by all agreements, acknowledgements
and other obligations of Lenders (or Lenders in respect of Commitments and Loans
of the applicable Class) hereunder and under the other Loan Documents.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in paragraph
(a) of this Section and of the effectiveness of the Bridge Commitments, in each
case advising the Lenders of the details thereof.

SECTION 2.20. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in any LC Currency, for its own account or, so long as the Company
is a joint and several co-applicant with respect thereto, for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.09(c) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving, to the extent permitted by applicable law, any defenses
that might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be an account party in respect of any such Letter of
Credit). Each Existing Letter of Credit shall be deemed, for all purposes of
this Agreement (including paragraphs (d) and (f) of this Section), to be a
Letter of Credit issued hereunder on the Effective Date for the account of the
applicable Borrower. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or, in the case of any Borrowing Subsidiary, shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense, in each case for which such Issuing Bank is
not otherwise compensated hereunder, (ii) the issuance of such Letter of Credit
would violate one or more policies of general applicability of such Issuing Bank
or (iii) such Letter of Credit is not in the currency approved for issuance by
such Issuing Bank. The issuance of Letters of Credit by any Issuing Bank shall
be subject to customary procedures of such Issuing Bank. No Issuing Bank shall
be required to issue (but if requested as set forth above, may issue) commercial
Letters of Credit.

 

72



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the currency of such
Letter of Credit (which shall be an LC Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any such request. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon each issuance, amendment, renewal
or extension of any Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure attributable to Letters of Credit
issued by any Issuing Bank will not exceed the LC Commitment of such Issuing
Bank, (ii) the LC Exposure will not exceed US$50,000,000 and (iii) the Revolving
Exposure of each Lender will not exceed its Revolving Commitment. Each Issuing
Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (k) of this
Section.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.

 

73



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Such payment by the Revolving Lenders shall
be made (i) if the currency of the applicable LC Disbursement or reimbursement
payment shall be US Dollars, in US Dollars and (ii) subject to paragraph (l) of
this Section, if the currency of the applicable LC Disbursement or reimbursement
payment shall be a currency other than US Dollars, in US Dollars in an amount
equal to the US Dollar Equivalent of such LC Disbursement or reimbursement
payment, calculated by the Administrative Agent using the LC Exchange Rate on
the applicable LC Participation Calculation Date. Each Revolving Lender
acknowledges and agrees that (i) its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, any
fluctuation in currency values, the occurrence and continuance of any Default,
any reduction or termination of the Revolving Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Revolving Commitments, and (ii) each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Lender
further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the Borrowers deemed made pursuant to Section 4.03, unless, at least
two Business Days prior to the time such Letter of Credit is issued, amended,
renewed or extended (or, in the case of an automatic renewal permitted pursuant
to paragraph (c) of this Section, at least two Business Days prior to the time
by which the election not to extend must be made by the applicable Issuing
Bank), a Majority in Interest of the Revolving Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.03(a) or
4.03(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, no Issuing Bank shall have
any obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

 

74



--------------------------------------------------------------------------------

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such LC Disbursement.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than (i) if such
Borrower shall have received notice of such LC Disbursement prior to 12:00 p.m.,
Local Time, on any Business Day, then 2:00 p.m., Local Time, on such Business
Day or (ii) otherwise, 12:00 p.m., Local Time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if
such LC Disbursement is denominated in US Dollars and is not less than
US$1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
applicable Borrower fails to make any such reimbursement payment when due,
(A) if such payment relates to a Letter of Credit denominated in any currency
other than US Dollars, automatically and with no further action required, the
obligation of such Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the US Dollar Equivalent,
calculated using the LC Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the amount of the payment then due from such
Borrower in respect thereof and such Revolving Lender’s Applicable Percentage
thereof, and each Revolving Lender shall pay in US Dollars to the Administrative
Agent on the date such notice is received its Applicable Percentage of the
payment then due from such Borrower, in the same manner as provided in
Section 2.04 with respect to Revolving Loans made by such Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from a Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement. If the applicable
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
currency other than US Dollars would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in US Dollars, such Borrower shall pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or such
Revolving Lender.

 

75



--------------------------------------------------------------------------------

(g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
thereof or hereof, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Commitments or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that unless a court of competent
jurisdiction shall have determined in a final and nonappealable judgment that in
making any such determination the applicable Issuing Bank acted with gross
negligence, bad faith or wilful misconduct, such Issuing Bank shall be deemed to
have exercised care in such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

76



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof (determined in
accordance with the definition thereof) shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the applicable Borrower reimburses such LC Disbursement, (i) in the case of
any LC Disbursement denominated in US Dollars, and at all times following the
conversion to US Dollars of any LC Disbursement made in any other LC Currency
pursuant to paragraph (f) or (l) of this Section, at the rate per annum then
applicable to ABR Revolving Loans and (ii) if such LC Disbursement is made in an
LC Currency other than US Dollars, at all times prior to its conversion to US
Dollars pursuant to paragraph (f) or (l) of this Section, at a rate equal to the
rate reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement (which determination shall be
conclusive absent manifest error) plus the Applicable Rate applicable to LIBOR
Revolving Loans at such time; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.10(d) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be paid to the Administrative Agent for the
account of such Revolving Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.

(i) Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, delayed or conditioned), designate as
additional Issuing Banks one or more Revolving Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Company, the Administrative Agent and such
designated Revolving Lender and, from and after the effective date of such
agreement, (i) such Revolving Lender shall have all the rights and obligations
of an Issuing Bank under this Agreement and (ii) references herein and in the
other Loan Documents to the term “Issuing Bank” shall be deemed to include such
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder.

(j) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.09(c). Notwithstanding the effectiveness

 

77



--------------------------------------------------------------------------------

of any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, (i) report in
writing to the Administrative Agent periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the currency and stated
amount of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date,
currency and amount of such LC Disbursement, (iv) on any Business Day on which
any Borrower fails to reimburse an LC Disbursement required to be reimbursed to
such Issuing Bank on such day, the date of such failure and the currency and
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an LC Currency other than US Dollars (other than amounts
in respect of which any Borrower has deposited cash collateral, if such cash
collateral was deposited in the applicable currency), (ii) that the Revolving
Lenders are at the time or become thereafter required to pay to the
Administrative Agent (and the Administrative Agent is at the time or becomes
thereafter required to distribute to the applicable Issuing Bank) pursuant to
paragraph (f) of this Section in respect of unreimbursed LC Disbursements made
under any Letter of Credit denominated in an LC Currency other than US Dollars
and (iii) of each Revolving Lender’s participation in any Letter of Credit
denominated in an LC Currency other than US Dollars under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, calculated using the LC
Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, any Issuing Bank or any Revolving Lender in respect of the obligations
described in this paragraph shall accrue and be payable in US Dollars at the
rates otherwise applicable hereunder.

 

78



--------------------------------------------------------------------------------

(m) Exposure Determination. For all purposes of this Agreement, the amount of a
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

(n) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or a Majority in Interest of the Revolving Lenders
demanding the deposit of cash collateral pursuant to this paragraph, each
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Revolving Lenders and the
Issuing Banks, an amount in US Dollars equal to the LC Exposure attributable to
Letters of Credit issued for the account of such Borrower as of such date plus
any accrued and unpaid interest thereon; provided that (i) amounts payable in
respect of any Letter of Credit or LC Disbursement shall be payable in the
currency of such Letter of Credit or LC Disbursement, except that LC
Disbursements in an LC Currency other than US Dollars in respect of which the
applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (f) or (l) of this Section
and interest accrued thereon shall be payable in US Dollars, and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower under clause (e) or (f) of Section 7.01. The Borrowers
shall also deposit cash collateral in accordance with this paragraph as and to
the extent required by Section 2.08(b) or 2.17(c). Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be in Cash
Equivalents and shall be made at the option and sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of (A) a Majority in
Interest of the Revolving Lenders and (B) in the case of any such application at
a time when any Revolving Lender is a Defaulting Lender (but only if, after
giving effect thereto, the remaining cash collateral shall be less than the
total LC Exposure of all the Defaulting Lenders), the consent of each Issuing
Bank), be applied to satisfy other obligations of the Borrowers under this
Agreement. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.08(b), such amount (to the extent not applied

 

79



--------------------------------------------------------------------------------

as aforesaid) shall be returned to the Borrowers to the extent that the
applicable excess referred to in such Section shall have been eliminated and no
Default shall have occurred and be continuing. If the Borrowers provide an
amount of cash collateral hereunder pursuant to Section 2.17(c), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers, upon
request of the Borrowers, to the extent that, after giving effect to such
return, no Issuing Bank shall have any exposure in respect of any outstanding
Letter of Credit that is not fully covered by the Revolving Commitments of the
Non-Defaulting Revolving Lenders and/or the remaining cash collateral and no
Event of Default shall have occurred and be continuing.

SECTION 2.21. Borrowing Subsidiaries. (a) The Company may at any time and from
time to time request the designation of any wholly-owned Subsidiary as a
Borrowing Subsidiary by delivery to the Administrative Agent of a written
request therefor. The effectiveness of any such designation shall be subject to
(i) other than in the case of such designation of Trimble Europe B.V., prior
written consent thereto by the Administrative Agent and each Revolving Lender
(in each case, not to be unreasonably withheld or delayed), it being understood
that a Revolving Lender shall be deemed to have acted reasonably in withholding
its consent if (A) it is unlawful (or such Revolving Lender cannot or has not
been able to determine that it is lawful) for such Revolving Lender to make
Revolving Loans and other extensions of credit under this Agreement to such
Subsidiary, (B) the making of Revolving Loans or other extensions of credit
under this Agreement to such Subsidiary might subject such Revolving Lender to
adverse tax consequences for which it is not reimbursed hereunder, (C) such
Revolving Lender would be required to, or has determined that it would be
prudent to, register or file in the jurisdiction of formation, organization or
location of such Subsidiary in order to make Revolving Loans or other extensions
of credit under this Agreement to such Subsidiary, and such Revolving Lender
does not wish to do so or (D) such Revolving Lender is restricted by operational
or administrative procedures or other applicable internal policies from making
Revolving Loans or other extensions of credit under this Agreement to Persons
formed, organized or located in the jurisdiction in which such Subsidiary is
formed, organized or located, and (ii) (A) each Lender having received all
documentation and other information with respect to such Subsidiary required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that shall have
been requested by such Lender prior to a deadline notified by the Administrative
Agent to the Lenders (which deadline shall be set by the Administrative Agent in
its reasonable discretion and in consultation with the Company) and (B) to the
extent such Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent having received a
Beneficial Ownership Certification in relation to such Subsidiary prior to a
deadline notified by the Administrative Agent (which deadline shall be set by
the Administrative Agent in its reasonable discretion and in consultation with
the Company). Upon the execution and delivery of a Borrowing Subsidiary
Accession Agreement by the Company and such Subsidiary, and the acceptance
thereof by the Administrative Agent, such Subsidiary shall for all purposes of
this Agreement be a Borrowing Subsidiary and a party to this Agreement.

 

80



--------------------------------------------------------------------------------

(b) Upon the execution by the Company and delivery to the Administrative Agent
of a Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary,
such Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Revolving Borrowings or obtain Letters of
Credit under this Agreement) at a time when any principal of or interest on any
Revolving Loan to such Borrowing Subsidiary, or any Letter of Credit issued for
the account of such Borrowing Subsidiary, shall be outstanding hereunder or any
fees or other amounts remain unpaid with respect thereto. As soon as practicable
upon receipt of a Borrowing Subsidiary Termination, the Administrative Agent
shall make a copy thereof available to each Revolving Lender.

(c) Each Borrowing Subsidiary hereby irrevocably appoints the Company as its
agent for all purposes of this Agreement and the other Loan Documents, including
(i) the giving and receipt of notices (including any Borrowing Request and any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Borrowing Subsidiary
hereby acknowledges that any amendment or other modification to this Agreement
or any other Loan Document may be effected as set forth in Section 10.02, that
no consent of such Borrowing Subsidiary shall be required to effect any such
amendment or other modification and that such Borrowing Subsidiary shall be
bound by this Agreement or any other Loan Document (if it is theretofore a party
thereto) as so amended or modified.

 

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Administrative Agent, the Lenders and
the Issuing Banks, on the Effective Date, the Term Funding Date and on each
other date on which representations and warranties are required to be, or are
deemed to be, made under the Loan Documents, that:

SECTION 3.01. Organization; Corporate Powers. Each of the Company and its
Subsidiaries is duly organized, validly existing and, to the extent such concept
is applicable in the relevant jurisdiction, in good standing under the laws of
its jurisdiction of formation, except where the failure to so be in good
standing would not have a Material Adverse Effect, and is qualified to conduct
its business in each jurisdiction in which its business is conducted, except
where the failure to be so qualified would not have a Material Adverse Effect.

SECTION 3.02. Authorization and Validity. Each Borrower has the requisite power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by each Borrower of the Loan Documents to which it is a party and the
performance by such Borrower of its obligations thereunder have been duly
authorized by all necessary corporate (or equivalent) actions on the part of
such Borrower, and the Loan

 

81



--------------------------------------------------------------------------------

Documents to which it is a party constitute legal, valid and binding obligations
of each Borrower party thereto, enforceable against such Borrower in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by equitable principles (regardless of whether enforcement is
sought in equity or at law).

SECTION 3.03. No Conflict; Government Consent. None of the execution and
delivery by any Borrower of the Loan Documents to which it is a party,
compliance by any Borrower with the provisions thereof or the consummation of
the Transactions will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Borrower, (b) such
Borrower’s articles of incorporation or by-laws or other constitutive documents
and agreements or (c) the provisions of any material indenture, instrument or
agreement to which the Company or any Subsidiary is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien on the property
of the Company or any of its Subsidiaries pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to be obtained by any
Borrower in connection with the authorization, execution, delivery and
performance by such Borrower of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party or the
consummation by such Borrower of the Transactions, except such as have been
obtained or made and are in full force and effect (or, in the case of the
Viewpoint Acquisition, will be obtained or made and will be in full force and
effect on the Term Funding Date) or where the failure to so obtain would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. Financial Statements. The Company has heretofore furnished to the
Lenders (a) its consolidated balance sheet and related consolidated statements
of income, comprehensive income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 29, 2017, audited by and accompanied by the
opinion of Ernst & Young LLP, and (b) its unaudited condensed consolidated
balance sheet and related condensed consolidated statements of income,
comprehensive income and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended March 30, 2018. Such financial statements
present fairly, in all material respects, the financial position and the results
of operations and cash flows of the Company and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of certain footnotes in the case of
the statements referred to in clause (b) above.

SECTION 3.05. No Material Adverse Effect. Since December 29, 2017, there has
occurred no change in the financial condition, operations, assets, business or
properties of the Company and its Subsidiaries taken as a whole, or any other
event, in each case, which has had or could reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 3.06. Taxes. The Company and the Subsidiaries have filed all United
States federal income Tax returns and all other material Tax returns that are
required to be filed by any of them and have paid all Taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP or where the
failure to make such payment could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and the Subsidiaries in respect of any Taxes or other governmental
charges have been made in accordance with GAAP.

SECTION 3.07. Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any Borrower, threatened in writing against the Company or any
of its Subsidiaries (a) challenging the validity or enforceability of any
material provision of the Loan Documents or (b) which could reasonably be
expected to have a Material Adverse Effect. There is no material loss
contingency within the meaning of GAAP which has not been reflected in the
consolidated financial statements of the Company referred to in Section 3.04 or
prepared and delivered pursuant to Section 5.01 for the fiscal period during
which such material loss contingency was incurred. Neither the Company nor any
of its Subsidiaries is subject to or in default with respect to any final
judgment, writ, injunction, restraining order or order of any nature, decree,
rule or regulation of any court or Governmental Authority which could reasonably
be expected to have a Material Adverse Effect.

SECTION 3.08. Employee Benefits and Labor Matters. (a) ERISA. As of December 29,
2017, the Unfunded Liabilities of all Single Employer Plans did not in the
aggregate exceed US$100,000,000. Each Plan complies in all material respects
with, and has been maintained in all material respects in accordance with, all
applicable laws and regulations. No Reportable Event has occurred with respect
to any Single Employer Plan having any Unfunded Liability which has or could
reasonably be expected to result in a liability to the Company in excess of
US$100,000,000. Neither the Company nor any other member of the Controlled Group
has terminated any Single Employer Plan without in each instance funding all
vested benefit obligations thereunder. Each member of the Controlled Group has
fulfilled its minimum funding obligations with respect to each Multiemployer
Plan. No Termination Event has occurred or is reasonably expected to occur.
There are no material actions, suits or claims (other than routine claims for
benefits) pending or, to the knowledge of the Company or its Subsidiaries,
threatened with respect to any Plan or Multiemployer Plan. As of the Effective
Date, neither the Company nor any of the Subsidiaries is and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

(b) Labor Matters. As of the Effective Date, no labor disputes, strikes or
walkouts affecting the operations of the Company or any of its Subsidiaries, are
pending, or, to the Company’s knowledge, threatened, which could reasonably be
expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

SECTION 3.09. Accuracy of Information. (a) None of the Confidential Information
Memorandum or any of the written reports, financial statements, certificates or
other written information (other than projections or forward-looking information
and information of a general economic or industry specific nature) furnished by
or on behalf of the Company or any Subsidiary to the Administrative Agent or to
any Lender in connection with the negotiation of the Loan Documents, as modified
or supplemented by other information theretofore furnished, when furnished and
taken as a whole and taken together with the Company’s publicly available
filings theretofore made with the SEC (other than any portion thereof under the
heading “Risk Factors”, “Cautionary Forward-Looking Statements” and any similar
cautionary disclosure or disclaimer), contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that with respect to any projections or
forward-looking information contained in such materials, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by the Company to be reasonable at the time (it being understood that
such projections and forward-looking information is subject to significant
uncertainties and contingencies and that no assurances can be given that any
particular projected financial information will be realized and that variances
between actual results and projected financial results can be material).

(b) If a Borrowing Ownership Certification is required to be delivered pursuant
to Section 4.01(i), then, as of the Effective Date, the information set forth in
such Beneficial Ownership Certification is true and correct in all respects. If
a Beneficial Ownership Certification is required to be delivered pursuant to
Section 2.21(a), then, as of the date of the delivery thereof, the information
set forth in such Beneficial Ownership Certification is true and correct in all
respects.

SECTION 3.10. Federal Reserve Regulations. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock. No proceeds of any Loan will be used to purchase or carry any Margin
Stock or to extend credit to any other Person for the purpose of purchasing or
carrying any Margin Stock, in each case, in a manner that would result in a
violation (including on the part of any Lender) of Regulation U.

SECTION 3.11. Compliance with Laws. The Company and its Subsidiaries are in
compliance with all applicable laws, except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any applicable
laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a Release of any Contaminant, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.12. Ownership of Properties. On each of the Effective Date and the
Term Funding Date, each of the Company and its Subsidiaries has or will have, as
applicable, good title, free of all Liens other than Liens permitted under
Section 6.01, to or valid leasehold interests in all of its real and personal
property and assets material to its business.

 

84



--------------------------------------------------------------------------------

SECTION 3.13. Investment Company Act Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.

SECTION 3.14. Environmental Matters. Each of the Company and its Subsidiaries is
in compliance with all, and has obtained and is in compliance with all permits
and licenses required under, Environmental Laws in effect in each jurisdiction
where it has conducted business, except to the extent the failure to so comply
or obtain, in the aggregate for all such failures, would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is subject to, or knows of any basis for, any liability, damage,
action or other cost, contingent or otherwise, under applicable Environmental
Laws, or with respect to the Release of or exposure to any Contaminant, that
could reasonably be expected to have a Material Adverse Effect. As of each of
the Effective Date and the Term Funding Date, neither the Company nor any
Subsidiary has received any:

(a) written notice from any Governmental Authority by which any of the Company’s
or such Subsidiary’s currently or previously owned or leased property has been
identified in any manner by such Governmental Authority as a property requiring
remedial or other corrective action with respect to a Release of any
Contaminant;

(b) written notice of any Environmental Lien that has attached to any of the
Company’s or such Subsidiary’s owned property or the Company or any
Subsidiaries’ interest in any leased property or any revenues of the Company’s
or such Subsidiary’s owned property; or

(c) written communication from any Governmental Authority concerning action or
omission by the Company or such Subsidiary in connection with its ownership or
leasing of any property resulting in the Release of any Contaminant which could
reasonably be expected to result in any violation of or liability under any
Environmental Law;

where the effect of which, in the aggregate for all such notices and
communications, could reasonably be expected to have a Material Adverse Effect.

SECTION 3.15. Insurance. The properties and assets and business of the Company
and its Subsidiaries are insured with financially sound and reputable insurance
companies not Subsidiaries of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and are similarly situated, except to the extent
that the Company and its Subsidiaries have self-insured against hazards and
risks with respect to which, and in such amounts as, the Company has in good
faith determined to be prudent and consistent with sound financial practice, and
as are customary for companies engaged in similar businesses and owning and
operating similar properties.

 

85



--------------------------------------------------------------------------------

SECTION 3.16. Solvency. On the Effective Date and on the Term Funding Date, in
each case, after giving effect to the Transactions to occur on such date,
including the making of the Loans and the application of the proceeds thereof,
(a) the fair value of the assets of the Company and its Subsidiaries (on a going
concern basis), on a consolidated basis, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Company and its Subsidiaries (on a going
concern basis), on a consolidated basis, will be greater than the amount that
will be required to pay the probable liabilities on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries,
on a consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its Subsidiaries, on a consolidated
basis, will not have an unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
proposed to be conducted following the date hereof. For purposes of this
Section, the amount of any contingent liability shall be computed as the amount
that, in light of all the facts and circumstances existing as of the Effective
Date or the Term Funding Date, as the case may be, represents the amount that
can reasonably be expected to become an actual or matured liability.

SECTION 3.17. EEA Financial Institutions. Neither the Company nor any Borrowing
Subsidiary is an EEA Financial Institution.

SECTION 3.18. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and its and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and its and their respective
officers and employees and, to the knowledge of the Company, its directors and
agents are in compliance in all material respects with applicable
Anti-Corruption Laws and applicable Sanctions. None of (a) the Company, any
Subsidiary or, to the knowledge of the Company, any of its or their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds thereof or other
transaction contemplated by this Agreement will violate applicable
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.19. Representations and Warranties of each Borrowing Subsidiary. Each
Borrowing Subsidiary represents and warrants to the Administrative Agent, the
Lenders and the Issuing Banks, on the date such Borrowing Subsidiary becomes a
party hereto pursuant to Section 2.21(a) and on each other date on which
representations and warranties of such Borrowing Subsidiary are required to be,
or are deemed to be, made under the Loan Documents, that:

 

86



--------------------------------------------------------------------------------

(a) Organization; Corporate Powers. Such Borrowing Subsidiary (i) is a company
duly organized, validly existing and, to the extent such concept is applicable
in the relevant jurisdiction, in good standing under the laws of the state or
country of its organization (such jurisdiction being hereinafter referred to as
the “Home Country”), (ii) has the requisite power and authority to own its
property and assets and to carry on its business substantially as now conducted,
except where the failure to have such requisite authority would not have a
Material Adverse Effect on such Borrowing Subsidiary, and (iii) has the
requisite power and authority and legal right to execute and deliver each Loan
Document to which it is a party and to perform its obligations thereunder. The
execution and delivery by such Borrowing Subsidiary of the Loan Documents to
which it is a party and the performance by it of its obligations thereunder have
been duly authorized by necessary corporate (or equivalent) actions on the part
of such Borrowing Subsidiary.

(b) Binding Effect. Each Loan Document executed by such Borrowing Subsidiary is
the legal, valid and binding obligation of such Borrowing Subsidiary,
enforceable against such Borrowing Subsidiary in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and general
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(c) No Conflict; Government Consent. Neither the execution and delivery by such
Borrowing Subsidiary of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Borrowing Subsidiary with the provisions thereof will
violate (i) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on such Borrowing Subsidiary, (ii) such Borrowing Subsidiary’s
memoranda of association or articles or certificate of incorporation, by-laws or
other constituent documents and agreements or (iii) the provisions of any
material indenture, instrument or agreement to which such Borrowing Subsidiary
or any of its subsidiaries is a party or is subject, or by which it, or its
property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien on the property of such
Borrowing Subsidiary or any of its subsidiaries pursuant to the terms of any
such indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required to be made by such Borrowing Subsidiary in connection with the
execution, delivery and performance by such Borrowing Subsidiary of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents to which it is a party except such as have been obtained or made and
are in full force and effect.

(d) Filing. To ensure the enforceability or admissibility in evidence of this
Agreement and each Loan Document to which such Borrowing Subsidiary is a party
in its Home Country, it is not necessary that this Agreement or any other Loan
Document to which such Borrowing Subsidiary is a party or any other document be
filed or recorded with any court or other authority in its Home Country or that
any stamp or similar tax be paid to or in respect of this Agreement or any other
Loan Document of such Borrowing

 

87



--------------------------------------------------------------------------------

Subsidiary. The qualification by any Lender, any Issuing Bank or the
Administrative Agent for admission to do business under the laws of such
Borrowing Subsidiary’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender, any Issuing
Bank or the Administrative Agent of any right, privilege, or remedy afforded to
any Lender, any Issuing Bank or the Administrative Agent in connection with the
Loan Documents to which such Borrowing Subsidiary is a party or the enforcement
of any such right, privilege, or remedy against such Borrowing Subsidiary.

(e) No Immunity. Neither such Borrowing Subsidiary nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Borrowing Subsidiary’s execution and delivery of the Loan Documents to
which it is a party constitute, and the exercise of its rights and performance
of and compliance with its obligations under such Loan Documents will
constitute, private and commercial acts done and performed for private and
commercial purposes.

 

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Effective Date. The effectiveness of this Agreement
and the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions shall be satisfied (or waived in
accordance with Section 10.02):

(a) The Administrative Agent shall have received from each party hereto (i) a
counterpart of this Agreement executed by each party hereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission or other electronic imaging) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Company, the authorization of the Loan
Documents, the incumbency of the Persons executing any Loan Document on behalf
of the Company and any other legal matters relating to the Company, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the Disclosure Letter, dated
the Effective Date and executed by the Company, and the Disclosure Letter shall
be in form and substance reasonably satisfactory to the Administrative Agent.

(e) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Arrangers in connection with the Loan Documents, to be
reimbursable or payable by or on behalf of the Company to the Arrangers (or
Affiliates thereof), the Administrative Agent or the Lenders shall have been
paid on or prior to the Effective Date, in each case, to the extent required to
be paid on or prior to the Effective Date and, in the case of costs and
expenses, invoiced at least two Business Days prior to the Effective Date.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, certifying that, as of the Effective Date and after
giving effect to the Transactions that are to occur on such date, (i) the
representations and warranties of the Company set forth in the Loan Documents
are true and correct (A) in the case of the representations and warranties
qualified as to materiality, in all respects and (B) otherwise, in all material
respects and (ii) no Default has occurred and is continuing.

(g) The Administrative Agent shall have received a certificate, in the form of
Exhibit G, dated the Effective Date and signed by the chief financial officer of
the Company, certifying that the Company and the Subsidiaries, on a consolidated
basis after giving effect to the Transactions that are to occur on such date,
are solvent as of the Effective Date.

(h) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full, all letters of credit
issued under the Existing Credit Agreement (other than any such letter of credit
designated hereunder as an Existing Letter of Credit) shall have terminated or
been canceled and all commitments and guarantees thereunder shall be terminated
and discharged and released, and the Administrative Agent shall have received
customary payoff documentation in respect thereof.

(i) The Lenders shall have received, (i) at least five Business Days prior to
the Effective Date, all documentation and other information regarding the
Company and the Subsidiaries required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, that has been reasonably
requested by the Administrative Agent or any Lender at least 10 Business Days
prior to the Effective Date and (ii) to the extent the Company qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
Business Days prior to the Effective Date, a Beneficial Ownership Certification
in relation to the Company.

 

89



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Conditions to Term Funding Date. The obligations of the Term
Lenders to make Term Loans hereunder are subject to the occurrence of the
Effective Date, receipt by the Administrative Agent of a Borrowing Request
therefor in accordance with Section 2.03 and the satisfaction (or waiver in
accordance with Section 10.02) of the following conditions:

(a) The Viewpoint Acquisition shall have been (or, substantially concurrently
with the funding under the Term Facility, shall be) consummated in all material
respects in accordance with the terms of the Viewpoint Acquisition Agreement.
The Viewpoint Acquisition Agreement shall not have been amended or modified in
any respect, or any provision or condition therein waived, or any consent
granted thereunder (directly or indirectly), by the Company or any of its
Subsidiaries, if such amendment, modification, waiver or consent would be
material and adverse to the interests of the Lenders or the Arrangers (in their
capacities as such) without the Arrangers’ prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned), it being understood
and agreed that (i) any reduction, when taken together with all prior
reductions, of less than 10% in the original consideration for the Viewpoint
Acquisition will be deemed not to be (and any such reduction of 10% or more will
be deemed to be) material and adverse to interests of the Lenders or the
Arrangers and (ii) any increase, when taken together with all prior increases,
of less than 10% in the original consideration for the Viewpoint Acquisition
will be deemed not to be (and any such increase of 10% or more will be deemed to
be) material and adverse to interests of the Lenders or the Arrangers.

(b) The Administrative Agent shall have received a certificate, dated the Term
Funding Date and signed by the chief executive officer or the chief financial
officer of the Company, certifying that the conditions set forth in paragraphs
(a), (c) and (d) of this Section have been satisfied.

(c) At the time of and upon giving effect to the borrowing and application of
the proceeds of the Term Loans, (i) the Viewpoint Acquisition Agreement
Representations shall be true and correct, (ii) the Specified Representations
shall be true and correct (A) in the case of such representations and warranties
qualified as to materiality, in all respects and (B) otherwise, in all material
respects and (iii) there shall not exist any Event of Default under clause
(a) or, with respect to the Company, clause (e) or (f) or, with respect to
failure to perform any covenant contained in Section 6.06, clause (b) of
Section 7.01.

(d) Since March 31, 2018, there has not been any Acquired Company Material
Adverse Effect.

 

90



--------------------------------------------------------------------------------

(e) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents, or otherwise agreed by
the Company with the Arrangers, to be reimbursable or payable by or on behalf of
the Company to the Arrangers (or Affiliates thereof), the Administrative Agent
or the Term Lenders shall have been paid on or prior to the Term Funding Date,
in each case, to the extent required to be paid on or prior to the Term Funding
Date and, in the case of costs and expenses, invoiced at least two Business Days
prior to the Term Funding Date.

(f) The Administrative Agent shall have received a certificate, in the form of
Exhibit G, dated the Term Funding Date and signed by the chief financial officer
of the Company, certifying that the Company and the Subsidiaries, on a
consolidated basis after giving effect to the Transactions that are to occur on
such date, are solvent as of the Term Funding Date.

(g) Substantially concurrently with the consummation of the Viewpoint
Acquisition, the Acquired Company Debt Repayment shall be consummated, and the
Administrative Agent shall have received customary payoff documentation in
respect thereof.

The Administrative Agent shall notify the Company and the Lenders of the Term
Funding Date, and such notice shall be conclusive and binding.

SECTION 4.03. Conditions to Each Revolving Credit Event. The obligation of each
Revolving Lender to make a Revolving Loan on the occasion of each Revolving
Borrowing (other than any conversion or continuation of any Revolving Loan) and
of each Issuing Bank to issue, amend to increase the amount thereof, renew
(other than an automatic renewal permitted pursuant to Section 2.20(c)) or
extend any Letter of Credit is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Borrower set forth in Article III
(other than, after the Effective Date, the representations and warranties set
forth in Sections 3.05 and 3.07) shall be true and correct (i) in the case of
the representations and warranties qualified as to materiality, in all respects
and (ii) otherwise, in all material respects, in each case on and as of the date
of such Borrowing or the date of such issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

On the date of any Revolving Borrowing (other than any conversion or
continuation of any Revolving Loan) or the issuance, amendment to increase the
amount thereof, renewal (other than an automatic renewal permitted pursuant to
Section 2.20(c)) or extension of any Letter of Credit, the Company and the
applicable Borrower shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied.

 

91



--------------------------------------------------------------------------------

SECTION 4.04. Conditions to Initial Revolving Credit Event to each Borrowing
Subsidiary. The obligations of the Revolving Lenders to make Revolving Loans and
of the Issuing Banks to issue Letters of Credit hereunder to or for the account
of any Borrowing Subsidiary shall not become effective until the date on which
each of the following additional conditions shall be satisfied (unless waived in
accordance with Section 10.02):

(a) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of counsel to such Borrowing Subsidiary reasonably
satisfactory to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and, if applicable, good standing of such Borrowing Subsidiary, the
authorization of the Loan Documents by such Borrowing Subsidiary, the incumbency
of the Persons executing any Loan Document on behalf of such Borrowing
Subsidiary and any other legal matters reasonably relating to such Borrowing
Subsidiary, this Agreement or its Borrowing Subsidiary Accession Agreement, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees that:

SECTION 5.01. Financial Reporting. The Company shall furnish to the
Administrative Agent:

(a) Quarterly Reports. As soon as practicable and in any event within 45 days
after the end of each of the first three fiscal quarters of each of its fiscal
years (commencing with the fiscal quarter ending June 29, 2018), an unaudited
condensed consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter and related unaudited condensed consolidated
statements of income, comprehensive income and cash flows for such fiscal
quarter and the period from the beginning of such fiscal year to the end of such
fiscal quarter (and, in the case of the consolidated statements of income and
cash flows, on a comparative basis with the statements for such period in the
prior fiscal year of the Company), which shall present

 

92



--------------------------------------------------------------------------------

fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and their results of
operations and cash flows for the periods indicated in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.

(b) Annual Reports. As soon as practicable, and in any event within 90 days
after the end of each of its fiscal years, commencing with the fiscal year
ending December 28, 2018, an audited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and related audited
consolidated statements of income, comprehensive income, stockholders’ equity
and cash flows for such fiscal year, accompanied by an audit report thereon of
an internationally recognized independent registered public accounting firm,
which audit report shall not contain any “going concern” or like qualification
or exception or any qualification or exception as to the scope of audit and
shall state that such financial statements present fairly, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and their results of operations and cash
flows for the periods indicated in conformity with GAAP and that the examination
by such accounting firm in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards in the United States.

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to paragraphs (a) and (b) of this Section, a Compliance
Certificate, signed by the Company’s chief financial officer, chief accounting
officer, treasurer or assistant treasurer, setting forth calculations for the
period then ended which demonstrate compliance with Section 6.09, calculating
the Leverage Ratio for purposes of determining the then Applicable Rate and
stating that as of the date of such Compliance Certificate no Default or Event
of Default exists, or if any Default or Event of Default exists, stating the
nature and status thereof.

Documents required to be delivered pursuant to paragraph (a) or (b) of this
Section (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (i) the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address www.trimble.com or (ii) such documents are posted on the
Company’s behalf on an Internet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

SECTION 5.02. Notice of Material Events; Other Information.

(a) Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller or other
executive officer of the Company obtaining actual knowledge (i) of any condition
or event which constitutes a Default or Event of Default or (ii) that any Person
has given any written notice to the Company or any Subsidiary or taken any other
action with respect to a claimed default or event or condition of the type
referred to in

 

93



--------------------------------------------------------------------------------

Section 7.01(d), the Company shall deliver to the Administrative Agent a
certificate of an Authorized Officer specifying (A) the nature and period of
existence of any such Default or Event of Default or any such claimed default or
event or condition, (B) the notice given or action taken by such Person in
connection therewith and (C) what action the Company has taken, is taking or
proposes to take with respect thereto.

(b) Lawsuits. Promptly upon any of the chief executive officer, chief operating
officer, chief financial officer, treasurer, controller or other executive
officer of the Company obtaining actual knowledge of the filing or commencement
of any action, suit or proceeding by or before any arbitrator or Governmental
Authority against the Company or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, the Company shall give written
notice thereof to the Administrative Agent and provide such other information as
may be reasonably requested by the Administrative Agent or any Lender to enable
the Administrative Agent or such Lender to evaluate such matters; provided that
the Company shall not be required to provide information that is subject to
attorney-client or similar privilege or constitutes attorney work product.

(c) Other Information. The Company shall, promptly following a request by any
Lender, prepare and deliver to such Lender all documentation and other
information such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act. The Company shall
(i) prepare and deliver to the Administrative Agent notice of any change in the
information provided in any Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such Beneficial Ownership Certification and (ii) promptly upon receiving a
request therefor from the Administrative Agent, prepare and deliver to the
Administrative Agent such other information with respect to the Company or any
of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent.

SECTION 5.03. Corporate Existence, Etc. Subject to Section 6.06, the Company
shall, and shall cause each of its Subsidiaries to, at all times maintain its
corporate (or other applicable entity) existence and preserve and keep, or cause
to be preserved and kept, in full force and effect its rights and franchises
material to its businesses, except where the failure to maintain such existence
(other than in the case of the Company or any Borrowing Subsidiary) or any such
rights or franchises could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04. Corporate Powers; Conduct of Business. The Company shall, and
shall cause each of its Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

SECTION 5.05. Compliance with Laws, Etc. The Company shall, and shall cause each
of its Subsidiaries to, (a) comply with all applicable laws and (b) obtain as
needed all permits necessary for its operations and maintain such permits in
good standing, unless failure to comply or to obtain or maintain such permits
could not reasonably be expected to have a Material Adverse Effect. The Company
shall maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Company, its Subsidiaries and its and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.06. Payment of Taxes and Claims. The Company shall, and shall cause
each of its Subsidiaries to, pay (a) all material Taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon and (b) all claims (including, without
limitation, claims for labor, services, materials and supplies) for material
sums which have become due and payable and which by law have or may become a
Lien (other than a Lien permitted by Section 6.01) upon any of the Company’s or
such Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such Taxes, assessments
and governmental charges referred to in clause (a) above or claims referred to
in clause (b) above (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.

SECTION 5.07. Insurance. The Company shall maintain, and shall cause to be
maintained on behalf of each of its Subsidiaries, insurance coverage by
financially sound and reputable insurance companies or associations, against
such casualties and contingencies, of such types and in such amounts as are
customary for companies engaged in similar businesses and owning and operating
similar properties, it being understood that the Company and its Subsidiaries
may self-insure against hazards and risks with respect to which, and in such
amounts, as the Company in good faith determines prudent and consistent with
sound financial practice, and as are customary for companies engaged in similar
businesses and owning and operating similar properties. The Company shall
furnish to any Lender upon request such information as to the insurance carried
by the Company as such Lender may reasonably request.

SECTION 5.08. Inspection of Property; Books and Records; Discussions. The
Company shall, and cause each of its Subsidiaries to, permit any authorized
representative(s) designated by either the Administrative Agent or the Required
Lenders (or while any Event of Default exists, any Lender) to visit and inspect,
for a reasonable purpose, any of the properties of the Company or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and their independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably requested (but
no more than once per calendar year unless an Event of Default exists).
Notwithstanding anything to

 

95



--------------------------------------------------------------------------------

the contrary in this Section 5.08, neither the Company nor any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making of extracts from, or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective designated
representatives) is then prohibited by any applicable law or any agreement
binding on the Company or any of its Subsidiaries or (c) that is subject to
attorney-client or similar privilege or constitutes attorney work product. The
Company shall keep and maintain, and cause each of its Subsidiaries to keep and
maintain, proper books of record and account in which full, true and correct
entries in all material respects are made sufficient for the preparation of
financial statements in accordance with GAAP.

SECTION 5.09. Maintenance of Property. The Company shall cause all property used
or useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear excepted, except to the extent that the failure to so maintain such
property could not be reasonably expected to have a Material Adverse Effect.

SECTION 5.10. Use of Proceeds. The proceeds of the Term Loans will be used
solely to finance, in part, the Viewpoint Acquisition, the Acquired Company Debt
Repayment and the payment of fees and expenses related to the Transactions. The
proceeds of the Revolving Loans will be used solely for working capital needs
and other general corporate purposes of the Company and its Subsidiaries,
including, without limitation, the financing of Acquisitions. Letters of Credit
will be issued only to support obligations of Company and its Subsidiaries
incurred in the ordinary course of business. The Company will not request any
Loan or Letter of Credit, and the Company shall not use, and shall procure that
its Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees that:

SECTION 6.01. Liens. The Company shall not, nor shall it permit any Subsidiary
to, directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any of its property or assets, or engage in any
Securitization Transaction, except:

 

96



--------------------------------------------------------------------------------

(a) Permitted Existing Liens and any renewals or extensions thereof; provided
that such Liens shall not apply to any other asset of the Company or any
Subsidiary and shall secure only those obligations that they secure on the date
hereof (together with any accessions, additions, parts, replacements, fixtures,
improvements and attachments to such original property, and the proceeds
thereof) and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof except by an amount equal to a
reasonable premium or other reasonable amount paid, and expenses reasonably
incurred, in connection with such extensions, renewals or refinancings;

(b) Permitted Liens;

(c) Liens on property acquired by the Company or any Subsidiary after the date
hereof existing at the time of the acquisition thereof or existing on any
property of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged, consolidated or amalgamated with or into
the Company or a Subsidiary) after the date hereof prior to the time such Person
becomes a Subsidiary (or is so merged, consolidated or amalgamated); provided
that (i) such Liens are not created in contemplation of or in connection with
such acquisition or such Person becoming a Subsidiary (or such merger,
consolidation or amalgamation), as the case may be, (ii) such Liens shall not
apply to any other property of the Company or any Subsidiary (other than any
accessions, additions, parts, replacements, fixtures, improvements and
attachments to such original property, and the proceeds thereof) and (iii) such
Liens shall secure only those obligations that they secure on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged,
consolidated or amalgamated), as the case may be, and extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount equal to a reasonable premium or other reasonable
amount paid, and expenses reasonably incurred, in connection with such
extensions, renewals or refinancings;

(d) Liens securing Indebtedness of a Subsidiary to the Company or to another
Subsidiary;

(e) Liens on fixed or capital assets and related software acquired, constructed
or improved by the Company or any Subsidiary (together with any accessions,
additions, parts, replacements, fixtures, improvements and attachments to such
original property, and the proceeds thereof) securing Indebtedness incurred to
finance such acquisition, construction or improvement; provided that (i) such
Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and related
software and (iii) such Liens shall not apply to any other property or assets of
the Company or any Subsidiary; provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
under this clause (e) provided by any Person (or its Affiliates) may be
cross-collateralized to other such financings provided by such Person (or its
Affiliates);

 

97



--------------------------------------------------------------------------------

(f) Liens solely on any cash earnest money deposits made by the Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(g) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of letters of credit, bank
guarantees and bankers’ acceptances issued or credited for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods;

(h) statutory, common law or contractual Liens of creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies);

(i) Liens consisting of pledges of cash collateral in an aggregate amount not to
exceed at any time US$20,000,000 to secure Hedging Agreements, letters of
credit, bank guarantees and banker’s acceptances;

(j) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to a trustee under an indenture or other agreement pursuant to
which Indebtedness permitted by this Agreement is issued;

(k) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted by Section 6.02;

(l) Liens encumbering Receivables sold or assigned by the Company or its
Subsidiaries pursuant to factoring or similar arrangements (but not pursuant to
Securitization Transactions or secured incurrences of Indebtedness) and the
proceeds thereof and any account into which such proceeds are deposited (so long
as such account is maintained solely for the purpose of receiving such
proceeds);

(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code as in effect in the State of New
York (or, if applicable, the corresponding section of the Uniform Commercial
Code in the relevant jurisdiction), in each case covering only the items being
collected upon;

(n) in connection with the sale, transfer or other disposition of any Capital
Stock or other assets in a transaction permitted hereunder, customary rights and
restrictions contained in agreements relating to such sale, transfer or other
disposition pending the completion thereof;

(o) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

(p) Liens securing Attributable Debt in respect of outstanding Sale and
Leaseback Transactions permitted by Section 6.03(b);

 

98



--------------------------------------------------------------------------------

(q) Securitization Transactions in an aggregate principal amount at any time
outstanding not to exceed US$150,000,000 and Liens created in connection
therewith; provided that such Liens shall not apply to any assets other than the
Receivables subject to the Securitization Transactions and Equity Interests in
any Securitization Subsidiary;

(r) Liens on the net cash proceeds of any Acquisition Indebtedness held in
escrow by a third party escrow agent prior to the release thereof from escrow;
and

(s) other Liens securing or deemed to exist in connection with Indebtedness or
other obligations and Securitization Transactions; provided that at the time of
and after giving pro forma effect to the incurrence of any such Lien (or any
Indebtedness or other obligations secured thereby) or such Securitization
Transaction, the sum, without duplication, of (i) the aggregate principal amount
of the outstanding Indebtedness or other obligations secured by Liens and the
outstanding Securitization Transactions permitted by this clause (s), (ii) the
aggregate principal amount of the outstanding Indebtedness permitted by
Section 6.02(o) and (iii) the Attributable Debt in respect of all outstanding
Sale and Leaseback Transactions permitted by Section 6.03(c) does not exceed the
greater of (x) US$150,000,000 and (y) 10.0% of Consolidated Net Tangible Assets
(calculated as of the date of the Company’s balance sheet then most recently
delivered pursuant to Section 5.01(a) or 5.01(b) or, if prior to the delivery of
the first balance sheet to be delivered pursuant to Section 5.01(a) or 5.01(b),
the most recent balance sheet referred to in Section 3.04).

SECTION 6.02. Indebtedness of Subsidiaries. The Company shall not permit any
Subsidiary to, directly or indirectly, create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness or any
preferred Capital Stock, other than:

(a) the Obligations;

(b) Permitted Existing Indebtedness and any refinancings, renewals, refundings
or extensions thereof; provided that the principal amount of such Indebtedness
is not increased at the time of any such refinancing, renewal, refunding or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and expenses reasonably incurred, in connection with such
refinancing, renewal, refunding or extension;

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary and
any preferred Capital Stock issued to the Company or any other Subsidiary;

(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets and related software
acquired, constructed or improved by the such Subsidiary; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the principal amount
of such Indebtedness at the time incurred does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

 

99



--------------------------------------------------------------------------------

(e) Indebtedness or preferred Capital Stock of any Person that becomes a
Subsidiary (or Indebtedness of any Person not previously a Subsidiary that is
merged, consolidated or amalgamated with or into a Subsidiary) after the date
hereof, or Indebtedness that is assumed by any Subsidiary in connection with an
acquisition of assets by such Subsidiary after the date hereof; provided that
such Indebtedness or preferred Capital Stock (i) shall exist at the time such
Person becomes a Subsidiary (or is so merged, consolidated or amalgamated) or
such assets are acquired, as the case may be, (ii) shall not be created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger, consolidation or amalgamation) or such acquisition, as the case may
be, and (iii) shall not be secured by any Liens other than Liens permitted under
Section 6.01;

(f) Indebtedness of any Subsidiary as an account party in respect of letters of
credit, bank guarantees and banker’s acceptances backing obligations that do not
constitute Indebtedness (it being understood and agreed that letters of credit
may be provided to back bank guarantees);

(g) guarantees by any Subsidiary of any Indebtedness of the Company or any other
Subsidiary; provided that (i) a Subsidiary shall not guarantee Indebtedness of
any other Subsidiary that it would not have been permitted to incur under this
Section if it were a primary obligor thereon and (ii) any Subsidiary that
guarantees any Indebtedness of the Company shall also guarantee the Obligations
on terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent;

(h) Indebtedness incurred in connection with Hedging Agreements entered into for
non-speculative purposes;

(i) Indebtedness arising in connection with (i) customary cash management or
treasury services, (ii) any overdraft facilities or (iii) the endorsement of
instruments for deposit, in each case, entered into in the ordinary course of
business;

(j) customary indemnification obligations pursuant to factoring or similar
arrangements permitted by Section 6.01(l);

(k) Indebtedness with respect to repurchase obligations in respect of Cash
Equivalents of the type set forth in clauses (a) and (b) of the definition
thereof;

(l) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services;

(m) Attributable Debt in respect of outstanding Sale and Leaseback Transactions
permitted by Section 6.03(b);

(n) Securitization Transactions in an aggregate principal amount at any time
outstanding not to exceed US$150,000,000; and

 

100



--------------------------------------------------------------------------------

(o) other Indebtedness; provided that at the time of and after giving pro forma
effect to the incurrence of any such Indebtedness, the sum, without duplication,
of (i) the aggregate principal amount of the outstanding Indebtedness of
Subsidiaries permitted by this clause (o), (ii) the aggregate principal amount
of the outstanding Indebtedness or other obligations secured by Liens and the
outstanding Securitization Transactions permitted by Section 6.01(s) and
(iii) the Attributable Debt in respect of all outstanding Sale and Leaseback
Transactions permitted by Section 6.03(c) does not exceed the greater of
(x) US$150,000,000 and (y) 10.0% of Consolidated Net Tangible Assets (calculated
as of the date of the Company’s balance sheet then most recently delivered
pursuant to Section 5.01(a) or 5.01(b) or, if prior to the delivery of the first
balance sheet to be delivered pursuant to Section 5.01(a) or 5.01(b), the most
recent balance sheet referred to in Section 3.04).

SECTION 6.03. Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, consummate any Sale and Leaseback Transaction,
except:

(a) any Sale and Leaseback Transaction entered into to finance the acquisition,
improvement or construction of any fixed or capital assets and related software
by the Company or any Subsidiary; provided that (i) such Sale and Leaseback
Transaction is entered into prior to or within 180 days after such acquisition,
improvement or the completion of such construction and (ii) the Attributable
Debt in respect thereof at the time incurred does not exceed the cost of
acquiring, improving or constructing such fixed or capital assets and related
software;

(b) Sale and Leaseback Transactions with respect to real property, land,
buildings, improvements and related fixed assets and fixtures, easements and
other appurtenances owned by the Company or any of its Subsidiaries on the
Effective Date; provided that the Attributable Debt with respect to such Sale
and Leaseback Transactions at any time outstanding does not in the aggregate
exceed US$100,000,000; and

(c) other Sale and Leaseback Transactions; provided that at the time of and
after giving pro forma effect to any such Sale and Leaseback Transaction, the
sum, without duplication, of (i) the Attributable Debt in respect of all
outstanding Sale and Leaseback Transactions permitted under this clause (c),
(ii) the aggregate principal amount of the outstanding Indebtedness permitted by
Section 6.02(o) and (iii) the aggregate principal amount of the outstanding
Indebtedness secured by Liens and the outstanding Securitization Transactions
permitted by Section 6.01(s) does not exceed the greater of (x) US$150,000,000
and (y) 10.0% of Consolidated Net Tangible Assets (calculated as of the date of
the Company’s balance sheet then most recently delivered pursuant to
Section 5.01(a) or 5.01(b) or, if prior to the delivery of the first balance
sheet to be delivered pursuant to Section 5.01(a) or 5.01(b), the most recent
balance sheet referred to in Section 3.04).

 

101



--------------------------------------------------------------------------------

SECTION 6.04. Conduct of Business. The Company shall not, nor shall it permit
any Subsidiary to, engage in any business other than the businesses engaged in
by the Company and its Subsidiaries on the Effective Date and any business or
activities which are similar, related or incidental thereto or reasonable
extensions thereof.

SECTION 6.05. Transactions with Affiliates. The Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly enter into any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with, or make loans or advances to,
any Affiliate of the Company that is not a Subsidiary on terms that are less
favorable to the Company or any of its Subsidiaries, as applicable, than those
that might be obtained in an arm’s length transaction at the time from Persons
that are not Affiliates, except for (a) dividends, distributions and share
repurchases by the Company, (b) issuances and sales by the Company of Capital
Stock and receipt by the Company of the proceeds of such issuances and sales,
(c) reasonable and customary fees paid to, and the reimbursement of reasonable
out-of-pocket expenses incurred by, members of the board of directors (or
similar governing body) of the Company or any of its Subsidiaries,
(d) compensation arrangements, indemnification arrangements and agreements, and
benefit plans for directors, officers and other employees of the Company and its
Subsidiaries entered into or maintained or established in the ordinary course of
business, (e) employment and severance agreements or arrangements entered into
by the Company or any Subsidiary in the ordinary course of business and
(f) extraordinary retention, bonus or similar arrangements approved by the
Company’s board of directors (or a committee thereof).

SECTION 6.06. Restriction on Fundamental Changes. The Company shall not, nor
shall the Company permit any Subsidiary to, merge, consolidate or amalgamate
with any other Person, or liquidate, wind-up or dissolve, or convey, lease,
sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, whether now or hereafter acquired, except that
(a) a Subsidiary of the Company may merge, consolidate or amalgamate with or
into the Company or any Subsidiary, provided that (i) in the case of any such
transaction involving the Company, the Company shall be the surviving or
continuing Person and (ii) in the case of any such transaction involving a
Borrowing Subsidiary, such Borrowing Subsidiary (or, in the case of a merger,
consolidation or amalgamation of such Borrowing Subsidiary with or into the
Company or another Borrowing Subsidiary, the Company or such other Borrowing
Subsidiary) shall be the surviving or continuing Person, (b) (i) any Person
(other than the Company or a Subsidiary) may merge, consolidate or amalgamate
with or into the Company in a transaction in which the Company is the surviving
or continuing Person or (ii) any Subsidiary in a transaction in which such
Subsidiary or a Person that becomes a Subsidiary is the surviving or continuing
Person, including any of the foregoing to consummate the Viewpoint Acquisition,
(c) any Subsidiary (other than a Borrowing Subsidiary) may merge, consolidate or
amalgamate with or into any Person (other than the Company) in a transaction not
prohibited hereunder in which, after giving effect to such transaction, the
surviving or continuing Person is not a Subsidiary and (d) any Subsidiary (other
than a Borrowing Subsidiary) may liquidate, dissolve or wind-up (including by
“striking off” or similar proceeding), after payments to its creditors, into the
Company or another Subsidiary of the Company.

 

102



--------------------------------------------------------------------------------

SECTION 6.07. Margin Regulations. Neither the Company nor any of its
Subsidiaries shall use all or any portion of the proceeds of any Loan or other
credit extended under this Agreement to purchase or carry Margin Stock if a
violation of Regulation U would result.

SECTION 6.08. Restrictive Agreements. The Company shall not, nor shall it permit
any of its wholly owned Subsidiaries to, enter into any indenture, agreement or
instrument (other than this Agreement or any other Loan Document) which directly
or indirectly prohibits or restricts the ability of any wholly owned Subsidiary
to (a) pay dividends or make other distributions on or repurchase its Capital
Stock, (b) make loans or advances to or other investments in the Company or any
wholly owned Subsidiary, (c) repay loans or advances from the Company or any
wholly owned Subsidiary or (d) transfer any of its properties to the Company or
any wholly owned Subsidiary, except (i) prohibitions or restrictions in
agreements evidencing Indebtedness of Foreign Subsidiaries permitted by
Section 6.02, provided that such prohibitions or restrictions apply only to
Foreign Subsidiaries issuing or incurring such Indebtedness and their
subsidiaries, (ii) prohibitions or restrictions imposed on a Subsidiary (and any
of its subsidiaries) and existing at the time it became a Subsidiary, if such
prohibitions and restrictions were not created in connection with or in
anticipation of the transaction or series or transactions pursuant to which such
it became a Subsidiary and only to the extent applying to such Subsidiary and
its subsidiaries, (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or any assets pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder,
(iv) restrictions or conditions imposed by any agreement relating to secured
Indebtedness (or other secured obligations) permitted by this Agreement if such
restrictions or conditions apply only to the property or assets permitted to
secure such Indebtedness (or other secured obligations, as the case may be) and
the products and proceeds thereof, (v) customary provisions in leases, licenses
and other agreements restricting the assignment thereof or the subletting of the
premises subject thereto, (vi) customary provisions in joint venture agreements
or similar arrangements (so long as such restrictions apply only to the assets
of the applicable joint venture or other Person that is the subject of such
arrangement), (vii) prohibitions or restrictions under arrangements with any
Governmental Authority imposed on any Foreign Subsidiary in connection with
government grants, financial aid, subsidies, tax holidays or other similar
benefits or economic incentives, provided that such prohibitions and
restrictions apply only to such Foreign Subsidiary and its subsidiaries,
(viii) prohibitions or restrictions existing under or by reason of any
applicable law or any applicable rule, regulation, order, license, permit, grant
or similar restriction, and (ix) in the case of clause (d) above, customary
restrictions regarding sale and leaseback transactions contained in any
indenture (including any supplemental indenture thereto) pursuant to which the
Company issues senior unsecured notes.

SECTION 6.09. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Company shall maintain as of the end of
each fiscal quarter (commencing with the fiscal quarter ending June 29, 2018) an
Interest Coverage Ratio for the four consecutive fiscal quarter period then
ending of not less than 3.50:1.00.

 

103



--------------------------------------------------------------------------------

(b) Maximum Leverage Ratio. The Company shall at the end of each fiscal quarter
(commencing with the fiscal quarter ending June 29, 2018) maintain a Leverage
Ratio of not greater than 3.50:1.00; provided that (i) if the Viewpoint
Acquisition Closing Date has occurred, the maximum Leverage Ratio permitted at
the end of the fiscal quarter during which the Viewpoint Acquisition Closing
Date shall have occurred and at the end of each of the three fiscal quarters
immediately following such fiscal quarter shall be 4.25:1.00, and the maximum
Leverage Ratio permitted at the end of each of the next two fiscal quarters
immediately following thereafter shall be 3.75:1.00 and (ii) in the event the
Company or any Subsidiary shall complete any Material Acquisition (other than
the Viewpoint Acquisition) in which the cash consideration paid by it exceeds
US$100,000,000, the Company may, by a notice delivered to the Administrative
Agent (which shall furnish a copy thereof to each Lender), increase to 3.75:1.00
the maximum Leverage Ratio permitted at the end of the fiscal quarter during
which such Material Acquisition shall have occurred and each of the three
immediately following fiscal quarters (but not for any subsequent fiscal
quarter).

 

ARTICLE VII

Events of Default

SECTION 7.01. Defaults. If any of the following events (“Events of Default”)
shall occur:

(a) Failure to Make Payments when Due. The Company or any Borrowing Subsidiary
shall (i) fail to pay when due any of the Obligations consisting of principal
with respect to any Loan or of any LC Disbursement or (ii) shall fail to pay
within five Business Days of the date when due any of the other Obligations
under this Agreement or the other Loan Documents;

(b) Breach of Certain Covenants. The Company or any Borrowing Subsidiary shall
fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on it under (i) Section 5.02(a), 5.03 (as to the existence of
any Borrower) or 5.10 or Article VI or (ii) any other provision of this
Agreement or any other Loan Document not covered by Section 7.01(a) or
7.01(b)(i) and such failure under this clause (ii) shall continue unremedied for
30 days after the earliest of the receipt by the Company of notice from the
Administrative Agent and actual knowledge thereof by an Authorized Officer;

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by or on behalf of the Company or any Borrowing Subsidiary in any of
the Loan Documents or in any written statement or certificate or written
information at any time given by or on behalf of the Company or any Borrowing
Subsidiary pursuant to any of the Loan Documents shall be false in any material
respect on the date as of which made or deemed made;

 

104



--------------------------------------------------------------------------------

(d) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to pay when due any Indebtedness in excess of US$100,000,000 (any
such Indebtedness being “Material Indebtedness”), or the Company or any of its
Subsidiaries shall fail to perform (beyond the applicable grace period with
respect thereto, if any) any term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, the effect of which failure,
event or condition is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Company or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid, repurchased or redeemed (other than by a regularly scheduled payment or
a mandatory prepayment, repurchase or redemption upon a sale, transfer or other
disposition of assets (including as a result of a casualty or condemnation
event)) prior to the stated maturity thereof; provided, that (x) no redemption,
repurchase, conversion or settlement in respect of Convertible Indebtedness
pursuant to its terms (other than any right to convert such Indebtedness into
cash that is triggered by an event of default, a change of control or a similar
event, however denominated), (y) no early payment requirement or unwinding or
termination with respect to any Hedging Agreement (other than as a result of an
event in the nature of a default under any Hedging Agreement) and (z) no
prepayment, repurchase or redemption in respect of Acquisition Indebtedness if
the related Acquisition is not consummated shall constitute an Event of Default
under this clause (d);

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against the Company or any of its
Subsidiaries (other than an Insignificant Subsidiary) and the petition shall not
be dismissed, stayed, bonded or discharged within 60 days after commencement of
the case; or a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Company or any of its Subsidiaries (other
than an Insignificant Subsidiary) in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereinafter in effect; or any
other similar relief shall be granted under any applicable federal, state, local
or foreign law; or

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Subsidiaries (other
than an Insignificant Subsidiary) or over all or a substantial part of the
property of the Company or any of its Subsidiaries (other than an Insignificant
Subsidiary) shall be entered; or an interim receiver, trustee or other custodian
of the Company or any of its Subsidiaries (other than an Insignificant
Subsidiary) or of all or a substantial part of the property of the Company or
any of its Subsidiaries (other than an Insignificant Subsidiary) shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of the property of the Company or any of its Subsidiaries
(other than an Insignificant Subsidiary) shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged within 60 days after entry,
appointment or issuance;

 

105



--------------------------------------------------------------------------------

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
its Subsidiaries (other than an Insignificant Subsidiary) shall (i) commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, (ii) consent to the entry of an order for relief in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors, or
(v) take any corporate action to authorize any of the foregoing;

(g) Judgments and Attachments. Any money judgment(s) writ or warrant of
attachment, or similar process against the Company or any Subsidiary (other than
an Insignificant Subsidiary) or any of their respective assets involving in any
single case or in the aggregate an amount in excess of US$100,000,000 (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) is or are entered and
shall remain unsatisfied, undischarged, unvacated, unbonded or unstayed for a
period of 60 days;

(h) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary (other than an Insignificant Subsidiary) decreeing its
involuntary dissolution or split up and such order shall remain undischarged and
unstayed for a period in excess of 60 days; or the Company or any Subsidiary
(other than an Insignificant Subsidiary) shall otherwise dissolve or cease to
exist except, in the case of any such Subsidiary, as specifically permitted by
Section 6.06;

(i) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
US$100,000,000 or at any time after the Effective Date the Unfunded Liabilities
of all Single Employer Plans exceed in the aggregate US$100,000,000;

(j) Change of Control. A Change of Control shall occur; or

(k) Parent Guarantee Revocation. The Parent Guarantee shall fail to remain in
full force or effect (other than in accordance with its terms) or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Parent Guarantee, or the Company shall deny that it has any further
liability under the Parent Guarantee, or shall give notice to such effect;

then, and in every such event (other than an event with respect to the Company
described in clause (e) or (f) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of (i) prior to the end of the Term Facility Certain Funds Period, the
Majority in Interest of the Revolving Lenders or (ii) after the end of the Term
Facility Certain Funds Period, the Required Lenders shall, by notice to the
Company, take any or all of the following actions, at the same or

 

106



--------------------------------------------------------------------------------

different times: (A) terminate the Revolving Commitments, and thereupon the
Revolving Commitments shall terminate immediately, (B) declare the Loans then
outstanding to be due and payable in whole (or in part (but ratably as among the
Classes of Loans and the Loans of each Class at the time outstanding), in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company and each Borrowing Subsidiary
hereunder, shall become due and payable immediately, and (C) require the deposit
of cash collateral in respect of LC Exposure as provided in Section 2.20(n), in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company and each Borrowing Subsidiary to the
extent permitted by applicable law; and in the case of any event with respect to
the Company described in clause (e) or (f) of this Section, the Revolving
Commitments and the Term Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company and each Borrowing Subsidiary
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and each
Borrowing Subsidiary to the extent permitted by applicable law.

During the Term Facility Certain Funds Period, and notwithstanding (I) any
failure by the Company or any Subsidiary to observe or perform the covenants set
forth in Article V or VI hereof, (II) the occurrence of any Default or Event of
Default (other than any Event of Default that has occurred and is continuing
under, with respect to the Company only, clause (e) or (f) of this Section) or
(III) subject to the parenthetical provisions in clause (II) above, any
provision to the contrary in this Agreement or any other Loan Document, neither
the Administrative Agent nor any Term Lender shall be entitled to (1) rescind,
terminate or cancel the Term Facility or any of the Term Commitments hereunder,
or exercise any right or remedy under this Agreement or any other Loan Document
to the extent that to do so would prevent, limit or delay the making by any Term
Lender of its Term Loan on the Term Funding Date, (2) in the case of any Term
Lender, refuse to make its Term Loan on the Term Funding Date if the conditions
set forth in Section 4.02 are satisfied or waived or (3) in the case of any Term
Lender, exercise any right of set-off or counterclaim in respect of its Term
Loan to the extent that to do so would prevent, limit or delay the making of its
Term Loan on the Term Funding Date; provided that, for the avoidance of doubt,
the borrowing of the Term Loans on the Term Funding Date shall be subject to the
satisfaction (or waiver in accordance with Section 10.02) of the conditions
precedent set forth in Section 4.02. For the avoidance of doubt, (x) the rights,
remedies and entitlements of the Administrative Agent and the Term Lenders with
respect to any condition precedent set forth in Section 4.02 shall not be
limited in the event that any such condition is not satisfied on the Term
Funding Date, (y) after the funding of the Term Loans on the Term Funding Date,
all of the rights, remedies and entitlements of the Administrative Agent and the
Term Lenders under this Agreement and the other Loan Documents shall be
available and may be exercised by them notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
the provisions of this paragraph and (z) nothing in this paragraph

 

107



--------------------------------------------------------------------------------

shall affect the rights, remedies or entitlements (or the ability to exercise
the same) of (i) the Revolving Lenders or, insofar as such rights, remedies or
entitlements relate to the Revolving Facility, the Administrative Agent,
including any such rights, remedies or entitlements set forth in the immediately
preceding paragraph, or (ii) the Administrative Agent or the Term Lenders with
respect to any Event of Default under, with respect to the Company only, clause
(e) or (f) of this Section, including any such rights, remedies or entitlements
set forth in the immediately preceding paragraph.

SECTION 7.02. Clean-up Period. Notwithstanding anything to the contrary in this
Agreement (including Section 7.01(c)), during the period from and including the
Term Funding Date and ending on the date that is 30 days after the Term Funding
Date (the “Clean-up Period”), if any representation or warranty (other than the
Specified Representations) made by the Company in the Loan Documents or in any
written statement or certificate furnished pursuant to this Agreement (other
than any certificate furnished pursuant to Section 4.02(b) (to the extent
relating to the Specified Representations) or 4.02(f)) shall prove to have been
incorrect when made solely by reason of any circumstance relating to the
Acquired Company and its subsidiaries, such breach of such representation or
warranty shall not constitute a Default or Event of Default (other than for
purposes of Sections 4.03 and 5.02(a)) if and for so long as the circumstances
giving rise to such breach of such representation or warranty (a) are capable of
being remedied within the Clean-Up Period and the Company and its Subsidiaries
are taking appropriate steps to remedy such breach, (b) do not have and would
not reasonably be expected to have a Material Adverse Effect and (c) were not
procured by or approved by the Company or any of its Subsidiaries (other than
the Acquired Company and its subsidiaries). If the relevant circumstances are
continuing on or after the expiration of the Clean-up Period, the breach of such
representation or warranty, if otherwise constituting a Default or an Event of
Default, shall then constitute a Default or an Event of Default, as the case may
be, notwithstanding the immediately preceding sentence (and without prejudice to
the rights and remedies of the Administrative Agent and the Lenders hereunder).
For the avoidance of doubt, nothing in this Section 7.02 shall affect the
conditions precedent set forth in Article IV.

 

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as Administrative Agent under this Agreement and the other
Loan Documents, and authorizes the Administrative Agent to take such actions and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend

 

108



--------------------------------------------------------------------------------

money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents with respect to the Administrative
Agent, and the Administrative Agent’s duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the
Administrative Agent shall not have any duty to take any discretionary action or
to exercise any discretionary power, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose, any information relating to the Company, any Subsidiary or any other
Affiliate thereof that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company, any Lender or any Issuing
Bank, and the Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

109



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan or the issuance,
amendment, renewal or extension of any Letter of Credit that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank, as applicable, unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing
Bank, as applicable, prior to the making of such Loan or such event as to such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it with reasonable care, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties,
including, in the case of JPMorgan, through its London branch or through J.P.
Morgan Europe Limited. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any of its sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Company (not to be

 

110



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed) to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. If the Person serving as the
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as the Administrative Agent and, subject to the consent of the Company
(not to be unreasonably withheld, conditioned or delayed) appoint a successor.
Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed by the Company
and such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the retiring Administrative Agent for the account of any Person other than
the retiring Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the retiring Administrative Agent shall also directly be given or
made to each Lender and each Issuing Bank. Following the effectiveness of the
Administrative Agent’s resignation or removal from its capacity as such, the
provisions of this Article and Section 10.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

111



--------------------------------------------------------------------------------

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date
or the Term Funding Date.

In case of the pendency of any proceeding with respect to the Company or any
Borrowing Subsidiary under any United States (Federal or state) or foreign
bankruptcy, insolvency, receivership, winding-up or similar law now or hereafter
in effect, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company or any Borrowing Subsidiary) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.14, 10.03
and 10.17) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 10.03).

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any Borrowing Subsidiary, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Employee Benefit Plans in connection with the Loans or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent

 

112



--------------------------------------------------------------------------------

qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent and such
Lender.

In addition, unless clause (i) of the immediately preceding paragraph is true
with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in clause (iv) of the immediately preceding
paragraph, such Lender further (a) represents and warrants, as of the date such
Person became a Lender party hereto, to and (b) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any Borrowing Subsidiary, that: (i) none
of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
US$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations), (iv) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent

 

113



--------------------------------------------------------------------------------

judgment in evaluating the transactions hereunder and (v) no fee or other
compensation is being paid directly to the Administrative Agent or any Arranger
or any of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.

The Administrative Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
Transactions in that such Person or an Affiliate thereof (a) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (b) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (c) may receive fees or other payments in
connection with the Transactions, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent fees,
utilization fees, minimum usage fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank), but all such Persons shall have the benefit of the indemnities and
exculpatory provisions provided for hereunder or thereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and, except solely to the extent of the Company’s express
rights to consent pursuant to and subject to the conditions set forth in this
Article, the Company and the Borrowing Subsidiaries shall not have any rights as
a third party beneficiary of any such provisions.

 

ARTICLE IX

Parent Guarantee

SECTION 9.01. Parent Guarantee. For valuable consideration, the receipt of which
is hereby acknowledged, and to induce the Revolving Lenders to make Revolving
Loans to each Borrowing Subsidiary and the Issuing Banks to issue, amend, renew
or extend any Letters of Credit for the account of any Borrowing Subsidiary (and
the Revolving Lenders to participate in such Letters of Credit as set forth
herein), the Company hereby absolutely and unconditionally guarantees prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of (a) any and all existing and future Obligations
of each Borrowing Subsidiary and (b) all obligations of each Borrowing
Subsidiary to any Lender or any Affiliate of a Lender under or with respect to
any Hedging Agreement or cash management arrangement or

 

114



--------------------------------------------------------------------------------

agreement (i) existing on the Effective Date with a Person that is a Lender on
the Effective Date (or an Affiliate of such a Lender) and that continues to be a
Lender (or an Affiliate of a Lender) or (ii) with a Person that was a Lender at
the time the applicable Hedging Agreement or cash management arrangement or
agreement was entered into (or an Affiliate of such a Lender) and that continues
to be a Lender (or an Affiliate of a Lender), whether for principal, interest
(including interest accruing after the commencement of any bankruptcy,
insolvency or similar proceeding whether or not allowed as a claim in such
proceeding), fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”, and each such Borrowing Subsidiary being an “Obligor” and
collectively, the “Obligors”).

SECTION 9.02. Waivers. The Company waives, to the extent permitted by applicable
law, notice of the acceptance of this Parent Guarantee and of the extension or
continuation of the Guaranteed Obligations or any part thereof. The Company
further waives, to the extent permitted by applicable law, presentment, protest,
notice of notices delivered or demand made on any Obligor or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent, the Lenders, the
Issuing Banks or any other holder of any Guaranteed Obligations to sue any
Obligor, any other guarantor or any other Person obligated with respect to the
Guaranteed Obligations or any part thereof. The Administrative Agent, the
Lenders, the Issuing Banks and the other holders of any Guaranteed Obligations
shall have no obligation to disclose or discuss with the Company their
assessments of the financial condition of the Obligors.

SECTION 9.03. Guarantee Absolute. This Parent Guarantee is a guarantee of
payment and not of collection, is intended to have the same effect as if the
Company were a primary obligor of the Guaranteed Obligations and not merely a
surety, and the validity and enforceability of this Parent Guarantee shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Guaranteed Obligations
or any part thereof or any agreement relating thereto at any time, (b) any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto,
(c) any waiver of any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guarantees with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any Person with respect to the Guaranteed Obligations or any part
thereof, (e) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto, (f) the application of payments received from any source to
the payment of obligations other than the Guaranteed Obligations, any part
thereof or amounts which are not covered by this Parent Guarantee even though
the Administrative Agent, the Lenders and the Issuing Banks might lawfully have
elected to apply such payments to any part or all of the Guaranteed Obligations
or to amounts which are not covered by this Parent Guarantee, (g) any change in
the ownership of any Obligor or the insolvency, bankruptcy or any other change
in the legal status of any

 

115



--------------------------------------------------------------------------------

Obligor, (h) the change in or the imposition of any law, decree, regulation or
other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations, (i) the failure of the Company or any Obligor to maintain in full
force, validity or effect or to obtain or renew when required all governmental
and other approvals, licenses or consents required in connection with the
Guaranteed Obligations or this Parent Guarantee, or to take any other action
required in connection with the performance of all obligations pursuant to the
Guaranteed Obligations or this Parent Guarantee, (j) the existence of any claim,
setoff or other rights which the Company may have at any time against any
Obligor, or any other Person in connection herewith or an unrelated transaction,
(k) the Administrative Agent’s, any Lender’s or any Issuing Bank’s election, in
any case or proceeding instituted under chapter 11 of the United States
Bankruptcy Code, of the application of section 1111(b)(2) of the United States
Bankruptcy Code, (l) any borrowing, use of cash collateral, or grant of a
security interest by the Company, as debtor in possession, under section 363 or
364 of the United States Bankruptcy Code, (m) the disallowance of all or any
portion any Person’s claims for repayment of the Guaranteed Obligations under
section 502 or 506 of the United States Bankruptcy Code, or (n) any other
circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor, in each case, whether or not the Company
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (n) of this Section. It is agreed that the
Company’s liability hereunder is several and independent of any other guarantees
or other obligations at any time in effect with respect to the Guaranteed
Obligations or any part thereof and that the Company’s liability hereunder may
be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other guarantees or other obligations or any
provision of any applicable law or regulation purporting to prohibit payment by
any Obligor of the Guaranteed Obligations in the manner agreed upon between the
Obligor and the Administrative Agent, the Lenders, the Issuing Banks and other
holders of any Guaranteed Obligations.

SECTION 9.04. Acceleration. The Company agrees that, as between the Company on
the one hand and the Lenders, the Issuing Banks, the Administrative Agent and
the other holders of Guaranteed Obligations, on the other hand, the obligations
of each Obligor guaranteed under this Article IX may be declared to be forthwith
due and payable, or may be deemed automatically to have been accelerated, as
provided in Section 7.01 for purposes of this Article IX, notwithstanding any
stay, injunction or other prohibition (whether in a bankruptcy proceeding
affecting such Obligor or otherwise) preventing such declaration as against such
Obligor and that, in the event of such declaration or automatic acceleration,
such obligations (whether or not due and payable by such Obligor) shall
forthwith become due and payable by the Company for purposes of this Article IX.

SECTION 9.05. Marshaling; Reinstatement. None of the Lenders, the Issuing Banks,
the Administrative Agent or any other holder of Guaranteed Obligations, or any
Person acting for or on behalf of any of the foregoing, shall have any
obligation to marshall any assets in favor of the Company or against or in
payment of any or all of the Guaranteed Obligations. If the Company or any
Obligor makes a payment or payments to any Lender, any Issuing Bank, the
Administrative Agent or any other holder of any

 

116



--------------------------------------------------------------------------------

Guaranteed Obligation, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to such Borrower, the Company or any other Person,
or their respective estates, trustees, receivers or any other party, including,
without limitation, the Company, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the part of the Guaranteed Obligations which has been paid, reduced or satisfied
by such amount shall be reinstated and continued in full force and effect as of
the time immediately preceding such initial payment, reduction or satisfaction.

SECTION 9.06. Subrogation. Until the irrevocable payment in full of the
Obligations (other than (x) obligations in respect of Hedging Agreements or cash
management arrangements and (y) other Obligations that are contingent in nature
or unliquidated at such time) and termination of all commitments which could
give rise to any Guaranteed Obligation, the Company shall not exercise any right
of subrogation with respect to the Guaranteed Obligations, and hereby waives, to
the extent permitted by applicable law, any right to enforce any remedy which
the Administrative Agent, the Lenders, the Issuing Banks or any other holder of
any Guaranteed Obligations now has or may hereafter have against the Company,
any endorser or any other guarantor of all or any part of the Guaranteed
Obligations, and the Company hereby waives, to the extent permitted by
applicable law, any other liability of any Obligor to the Administrative Agent,
the Lenders, the Issuing Banks and/or any other holder of any Guaranteed
Obligations.

SECTION 9.07. Termination Date. Subject to Section 9.05, this Parent Guarantee
shall continue in effect until the later of (a) the Revolving Maturity Date and
(b) the date on which this Agreement has otherwise expired or been terminated in
accordance with its terms and all of the Guaranteed Obligations have been paid
in full in cash (other than (x) obligations in respect of Hedging Agreements or
cash management arrangements and (y) other obligations that are contingent in
nature or unliquidated at such time, it being understood, however, that this
Parent Guarantee shall remain in effect as to such obligations if an Event of
Default shall have occurred and the other Guaranteed Obligations shall have been
discharged through an exercise of remedies).

 

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and subject to
paragraph (b) of this Section, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

(i) if to the Company or any Borrowing Subsidiary, to (or to it in care of)
Trimble Inc., 935 Stewart Drive, Sunnyvale, CA 94085, Attention of General
Counsel (Fax No. (408) 481-7780, Email: jim_kirkland@trimble.com), with a copy
to the attention of Chief Financial Officer (Email:rob_painter@trimble.com) and
a copy to the attention of Treasurer (Email:treasury_helpdesk@trimble.com);

 

117



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 S
Dearborn, Floor L2S, Chicago, Illinois 60603, Attention of Lamekia N. Davis (Fax
No. (844) 490-5663, Email: lamekia.davis@chase.com); and, if any such notice or
communication relates to a Loan denominated in an Alternative Currency, with a
copy to JPMorgan Chase Bank, N.A., Loan and Agency Group, 25 Bank Street, Canary
Wharf, London E14 5J (Fax No. +44 (0)20 7777 2360, E-Fax :
12016395145@tls.ldsprod.com, Email: loan_and_agency_london@jp morgan.com);

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Company (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof); and

(iv) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph.

(b) Notices and other communications to the Administrative Agent, the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communications (including email and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Administrative Agent,
the Company or any Borrowing Subsidiary may be delivered or furnished by
electronic communications pursuant to procedures approved in advance by the
recipient thereof; provided that approval of such procedures may be limited or
rescinded by such Person by notice to each other such Person. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient; and (ii) notices or communications

 

118



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Any party hereto may change its address, fax number or email address for
notices and other communications hereunder by notice to the other parties
hereto.

(d) The Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, IntraLinks, SyndTrak
or a similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available”. Neither the Administrative Agent nor any of
its Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform, and the Administrative Agent expressly disclaims liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Borrower, any Lender, any Issuing Bank or any
other Person for damages of any kind (whether in tort, contract or otherwise),
arising out of any Borrower’s or the Administrative Agent’s transmission of
Communications through the Platform except, in the case of direct damages of any
Borrower (but not any indirect, special, incidental or consequential damages),
to the extent arising from the Administrative Agent’s or such Related Party’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) or (c) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement and the making of the
Loans or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

119



--------------------------------------------------------------------------------

(b) Except as provided in paragraph (c) of this Section, none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrowers that are parties thereto (or, in the case
of any Borrowing Subsidiary, by the Company on its behalf), in each case with
the consent of the Required Lenders; provided that no such agreement shall
(i) (A) waive any condition set forth in Section 4.02 without the written
consent of the Majority in Interest of the Term Lenders, (B) waive any condition
set forth in Section 4.03 without the written consent of the Majority in
Interest of the Revolving Lenders or (C) waive any condition set forth in
Section 4.04 without the written consent of the Majority in Interest of the
Revolving Lenders (it being understood and agreed, in each case, that any
amendment or waiver of, or any consent with respect to, any provision of this
Agreement (other than any waiver expressly relating to Section 4.02, 4.03 or
4.04, as the case may be) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of a condition set forth in Section 4.02, 4.03 or 4.04),
(ii) increase the Commitment of any Lender without the written consent of such
Lender, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon or reduce any fees payable hereunder (other
than as a result of any change in the definition, or in any components thereof,
of the term “Leverage Ratio”), without the written consent of each Lender
directly and adversely affected thereby (other than any waiver of any default
interest applicable pursuant to Section 2.10(d)), (iv) postpone the scheduled
maturity date of any Loan, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any principal, interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (v) change
Section 2.15(b) or 2.15(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender,
(vi) change any of the provisions of this paragraph or the percentage set forth
in the definition of the term “Required Lenders” or “Majority in Interest” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), provided that, with the consent of the Required Lenders, the provisions
of this paragraph and the definition of the term “Required Lenders” may be
amended to include references to any new class of loans created under this
Agreement (or to lenders extending such loans), (vii) change the currency of any
Loan of any Lender without the written consent of such Lender, or add any new
currency as an Alternative Currency without the written consent of each
Revolving Lender, (viii) release (including by limiting liability in respect
thereof) the Company from its obligations under the Parent Guarantee without the
written consent of each Revolving Lender or (ix) change any provisions of this
Agreement in a manner that by its terms adversely affects the rights of Lenders
of any Class differently than those of

 

120



--------------------------------------------------------------------------------

any other Class, without the written consent of Lenders representing a Majority
in Interest of each differently affected Class; provided further that no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent or any Issuing Bank without the written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

(c) Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section:

(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Company and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment;

(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (ii), (iii) or (iv) of the first proviso of paragraph
(b) of this Section and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification;

(iii) in the case of any amendment, waiver or other modification referred to in
the first proviso of paragraph (b) of this Section, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification;

(iv) any amendment, waiver or other modification of this Agreement or any other
Loan Document that by its terms affects the rights or duties hereunder or
thereunder of the Lenders of one or more Classes (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Company, the Administrative Agent and the requisite number or
percentage in interest of each affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time;

(v) this Agreement and the other Loan Documents may be amended in the manner
provided in Sections 2.11(b), 2.18, 2.19 and 6.02(g);

 

121



--------------------------------------------------------------------------------

(vi) this Agreement and the other Loan Documents may be amended in the manner
provided in Section 2.21 and, in connection with any Borrowing Subsidiary
becoming a party hereto, this Agreement (including the Exhibits hereto) may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to provide for such technical modifications as they
determine to be necessary or advisable in connection therewith;

(vii) in connection with the incurrence of any Viewpoint Acquisition
Indebtedness, this Agreement and the other Loan Documents may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
add any restrictive or financial covenant, event of default or guarantee
requirement in the manner provided in Section 1.07;

(viii) in connection with the addition of any new currency as an Alternative
Currency in accordance with the definition of such term (and clause (vi) of
paragraph (b) of this Section), this Agreement (including the Exhibits hereto)
may be amended by an agreement in writing entered into by the Company and the
Administrative Agent to provide for such technical modifications as they
determine to be necessary or advisable in connection therewith; and

(ix) an amendment to this Agreement contemplated by the last sentence of the
penultimate paragraph of the definition of the term “Applicable Rate” may be
made pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section shall be binding upon each Person that is at the
time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for any of
the foregoing (but limited to a single primary counsel and, if reasonably
necessary, a single local counsel in each relevant jurisdiction (including each
Home Country of any Borrowing Subsidiary), in each case, for the Administrative
Agent, the Arrangers and their Affiliates taken as a whole (which may be a
single local counsel acting in multiple jurisdictions)), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, including the preparation, execution and delivery of the Bridge
Commitment Letter, the Commitment Letter and the Fee Letters, as well as the
preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of

 

122



--------------------------------------------------------------------------------

any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Arranger, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for any of the foregoing, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agents, the Documentation Agents, each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
(each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee (but limited to a
single primary counsel and, if reasonably necessary, a single local counsel in
each relevant jurisdiction (including each Home Country of any Borrowing
Subsidiary), in each case, for the Indemnitees, taken as a whole (which may be a
single local counsel acting in multiple jurisdictions) and, in the case of an
actual or perceived conflict of interest, where the party affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of primary counsel and, if reasonably necessary,
another firm of local counsel in each relevant jurisdiction (which may include a
single local counsel acting in multiple jurisdictions)), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the structuring, arrangement and syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
the Commitment Letter, the Bridge Commitment Letter, the Fee Letters, this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to the Commitment
Letter, the Bridge Commitment Letter, the Fee Letters, this Agreement or the
other Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Contaminants on or from any property currently or formerly owned or
operated by the Company or any Subsidiary (or Person that was formerly a
Subsidiary) or any of them, or any other liability under Environmental Laws
related in any way to the Company, any Subsidiary (or Person that was formerly a
Subsidiary) or any of them, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Commitment Letter, the Bridge Commitment Letter, the Fee Letters, this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any Indemnitee is a party thereto);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (A) are determined by a court of competent jurisdiction by

 

123



--------------------------------------------------------------------------------

final and nonappealable judgment to have resulted from (1) the gross negligence,
bad faith or wilful misconduct of such Indemnitee or (2) a breach in bad faith
of the funding obligations of such Indemnitee under this Agreement or (B) arise
from any dispute among the Indemnitees, other than any claim, litigation,
investigation or proceeding against the Administrative Agent, any Arranger, any
Syndication Agent, any Documentation Agent or any other titled person in its
capacity or in fulfilling its role as such and other than any claim, litigation,
investigation or proceeding arising out of any act or omission on the part of
the Borrowers or any of their Affiliates. Each Indemnitee shall be obligated to
refund and return promptly any and all amounts actually paid by the Company to
such Indemnitee under this paragraph for any losses, claims, damages, penalties,
liabilities or expenses to the extent such Indemnitee is subsequently
determined, by a court of competent jurisdiction by final and nonappealable
judgment, to not be entitled to payment of such amounts in accordance with the
terms of this paragraph. This paragraph shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) To the extent that the Company fails indefeasibly to pay any amount required
under paragraph (a) or (b) of this Section to the Administrative Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing (and without limiting its obligation to do so), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent) or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Bank. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the aggregate
amount of the Revolving Loans, unused Revolving Commitments and Term Loans (or,
prior to the funding of the Term Loans on the Term Funding Date, Term
Commitments) at the time outstanding or in effect (or most recently outstanding
or in effect, if none of the foregoing shall be outstanding or in effect at such
time).

(d) To the fullest extent permitted by applicable law, no Borrower shall assert,
or permit any of its Affiliates or Related Parties to assert, and each Borrower
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent arising from the bad faith, gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final and nonappealable judgment, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

124



--------------------------------------------------------------------------------

(e) To the fullest extent permitted by applicable law, the Administrative Agent,
the Arrangers, the Issuing Banks, the Lenders, the Syndication Agents and the
Documentation Agents shall not assert, or permit any of their respective
Affiliates or Related Parties to assert, and each of them hereby waives, any
claim against the Borrowers, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that nothing in this paragraph (e) shall limit the Borrowers’
indemnity and reimbursement obligations set forth in this Section or separately
agreed.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as expressly permitted by Section 6.06 with respect to any Borrowing Subsidiary,
neither the Company nor any Borrowing Subsidiary may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), sub-agents of the Administrative Agent, Participants (to the
extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents and, to the extent expressly
contemplated hereby, the Related Parties of the foregoing) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

(A) the Company; provided that no consent of the Company shall be required
(1) in the case of Term Commitments and Term Loans, (x) for an assignment to a
Specified Permitted Lender, (y) after the Term Funding Date, for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (z) after the Term
Funding Date, if an Event of Default shall have occurred and be continuing,
(2) in the case of Revolving Commitments and Revolving Loans, (x) for an
assignment to a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved

 

125



--------------------------------------------------------------------------------

Fund of a Revolving Lender or (y) if an Event of Default shall have occurred and
be continuing and (3) for any assignment between Goldman Sachs Bank USA and
Goldman Sachs Lending Partners LLC; provided further, in each case, that the
Company shall be deemed to have consented to any assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;

(B) the Administrative Agent; provided that, after the Term Funding Date, no
consent of the Administrative Agent shall be required with respect to
assignments of Term Loans to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required with respect to assignments of Term Commitments and Term Loans.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that (1) no such consent of the Company shall be required if
an Event of Default has occurred and is continuing and (2) the Company shall be
deemed to have consented to any assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of US$3,500, provided that only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and

 

126



--------------------------------------------------------------------------------

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.14(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including United States
(Federal or State) and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14, 10.03 and 10.17); provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitments of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and, as to entries
pertaining to it, any Issuing Bank or Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

127



--------------------------------------------------------------------------------

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption (or
an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and any tax forms required by
Section 2.14(f) (unless the assignee shall already be a Lender hereunder) and
the processing and recordation fee referred to in this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that the Administrative
Agent shall not be required to accept such Assignment and Assumption or so
record the information contained therein if the Administrative Agent reasonably
believes that such Assignment and Assumption lacks any written consent required
by this Section or is otherwise not in proper form, it being acknowledged that
the Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and/or obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such

 

128



--------------------------------------------------------------------------------

Participant or requires the approval of all the Lenders (or all the Lenders of
the applicable Class). The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the
requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.12 or 2.14 with respect
to any participation than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.16(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other rights and/or obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that any such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as such)
shall have any responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

129



--------------------------------------------------------------------------------

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto or thereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any of the Administrative Agent, the Arrangers,
the Syndication Agents, the Documentation Agents, the Issuing Banks, the Lenders
or any Related Party of any of the foregoing may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document was executed and delivered or any credit was extended hereunder, and
shall continue in full force and effect as long as the principal of or any
interest accrued on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) or any LC Exposure is outstanding and so long as
any of the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the Revolving Facility, an Issuing Bank shall have provided
to the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Borrowers (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents (including for purposes
of determining whether the Company is required to comply with Articles V and VI
hereof, but excluding Sections 2.12, 2.13, 2.14, 10.03 and 10.17 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document), and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.20(d) or
2.20(f). The provisions of Sections 2.12, 2.13, 2.14, 2.15(d), 9.05, 10.03,
10.17 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advices with respect
to the credit facilities established hereby submitted by any Lender (but do not
supersede (a) except as may be set forth in the Bridge Facility Agreement, the
commitments under the Bridge Commitment Letter or any other provision of the
Bridge Commitment Letter and (b) any other provisions of the

 

130



--------------------------------------------------------------------------------

Commitment Letter or the Fee Letters that do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement (including any Assignment and Assumptions, amendments and other
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on the
Platform, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is not under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank and each Affiliate of any of the
foregoing is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other amounts at any time held and other obligations (in whatever currency)
at any time owing by such Lender or Issuing Bank or by such an Affiliate to or
for the credit or the account of the Company or any Borrowing Subsidiary against
any of and all the obligations then due of the Company or any Borrowing
Subsidiary now or hereafter existing under this Agreement held by such Lender or
Issuing Bank, irrespective of whether or not such Lender or Issuing Bank shall
have made any demand under this Agreement and although such obligations of the
Company or such Borrowing Subsidiary are owed to a branch, office or Affiliate
of such Lender or Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Lender and Issuing Bank, and each

 

131



--------------------------------------------------------------------------------

Affiliate of any of the foregoing, under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Bank or Affiliate may have. Each Lender and Issuing Bank agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give notice shall not affect the
validity of such setoff and application. Notwithstanding anything to the
contrary in this Agreement, in no event will any deposits or other amounts at
any time held or other obligations at any time owing by any Lender or Issuing
Bank or any of their respective Affiliates to or for the account of any Foreign
Borrowing Subsidiary be set off and applied against any obligations under this
Agreement of the Company or any Domestic Borrowing Subsidiary.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York; provided that (i) the interpretation of the
definition of the term “Acquired Company Material Adverse Effect” and whether or
not an Acquired Company Material Adverse Effect exists, (ii) the determination
of the accuracy of any Viewpoint Acquisition Agreement Representations and
whether as a result of a breach or inaccuracy of any Viewpoint Acquisition
Agreement Representations the Company or any of its Affiliates have the right to
elect not to consummate the Viewpoint Acquisition or to terminate their
respective obligations under the Viewpoint Acquisition Agreement and (iii) the
determination of whether the Viewpoint Acquisition has been consummated in all
material respects in accordance with the Viewpoint Acquisition Agreement, in
each case, shall be governed by and construed in accordance with the internal
laws of the State of Delaware applicable to agreements executed and performed
entirely within such State without regard to conflicts of law principles of the
State of Delaware or any other jurisdiction that would cause the laws of any
jurisdiction other than the State of Delaware to apply.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the United States District Court of the
Southern District of New York and of the Supreme Court of the State of New York
sitting in New York County, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such United States District Court or, if that court does not have
subject matter jurisdiction, such Supreme Court. Each party hereto agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any suit, action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or any of its properties in the courts of any
jurisdiction.

 

132



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company, and the Company hereby accepts such appointment, as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to any Borrowing Subsidiary in care of the Company at the Company’s
address used for purposes of giving notices under Section 10.01, and each
Borrowing Subsidiary hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.

(f) In the event any Borrowing Subsidiary or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

133



--------------------------------------------------------------------------------

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made either are
informed of the confidential nature of such Information and instructed to keep
such Information confidential or are subject to customary confidentiality
obligations of employment or professional practice, (b) to the extent required
or requested by any Governmental Authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners) (in which case such
Person agrees to inform the Company promptly thereof prior to such disclosure to
the extent practicable and not prohibited by applicable law (except with respect
to any audit or examination conducted by bank accountants or any Governmental
Authority exercising examination or regulatory authority)), (c) to the extent
required by applicable law or by any subpoena or similar legal process (in which
case such Person agrees to inform the Company promptly thereof prior to such
disclosure to the extent practicable and not prohibited by applicable law),
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially the same
as those of this Section (which shall be deemed to include those required to be
made in order to obtain access to information posted on IntraLinks, SyndTrak or
any other Platform), to (i) any assignee of or Participant in (or its Related
Parties), or any prospective assignee of or Participant in (or its Related
Parties), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap or
derivative transaction relating to the Company or any Subsidiary and their
respective obligations, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the consent of the Company,
(i) to market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent and the Lenders in connection
with the administration and management of this Agreement or any other Loan
Document, provided that such information is limited to the information about
this Agreement and the other Loan Documents, or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank, any Lender or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company or any Subsidiary that is not known
by the Administrative Agent, such Lender, such Issuing Bank or such Affiliate to
be prohibited from disclosing such Information to such Persons by a legal,
contractual, or fiduciary obligation to the Company or any Subsidiary. For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary

 

134



--------------------------------------------------------------------------------

relating to the Company or any Subsidiary or its businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank, any
Lender or any Affiliate of any of the foregoing on a nonconfidential basis prior
to disclosure by the Company or any Subsidiary; provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement binding on the Administrative Agent or any
Arranger, such Persons may disclose Information as provided in this Section.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the USA PATRIOT Act.

SECTION 10.15. No Fiduciary Relationship. Each Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers and their Affiliates, on the one hand, and the Administrative Agent,
the Lenders, the Issuing Banks and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of

 

135



--------------------------------------------------------------------------------

the Borrowers and their Affiliates, and none of the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to the Borrowers or any of their Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it or any of its Affiliates may have against the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 10.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrowers and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including United States (Federal or state) and
foreign securities laws.

(b) The Borrowers and each Lender acknowledge that, if information furnished by
or on behalf of the Borrowers pursuant to or in connection with this Agreement
is being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Company has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Company agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrowers that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Company without liability or responsibility for the independent verification
thereof.

(c) If the Company does not file this Agreement with the SEC, then the Company
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their Public
Side Lender Representatives. The Company acknowledges its understanding that
Lenders, including their Public Side Lender Representatives, may be trading in
securities of the Company and its Affiliates while in possession of the Loan
Documents.

SECTION 10.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including each Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

 

136



--------------------------------------------------------------------------------

(b) The obligations of each Borrower in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency.

SECTION 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank party hereto that is an EEA Financial Institution;
and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRIMBLE INC.     By  

/s/ Robert G. Painter

  Name: Robert G. Painter   Title: Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as the Administrative Agent

    by  

/s/ Caitlin Stewart

  Name: Caitlin Stewart   Title: Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Goldman Sachs Bank USA

 

by  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title:   Authorized Signatory

For any Lender requiring a second signature block:

 

by  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Bank of America, N.A.

 

by  

/s/ Jeannette Lu

  Name: Jeannette Lu   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: The Bank of Nova Scotia

 

by  

/s/ Jason Rinne

  Name: Jason Rinne   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Wells Fargo Bank, N.A.

 

by  

/s/ Derek Jensen

  Name: Derek Jensen   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Compass Bank

 

by  

/s/ Ray Nambiar

  Name: Ray Nambiar   Title: Sr. Vice President

For any Lender requiring a second signature block:

 

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: HSBC Bank USA, N.A.

 

by  

/s/ Jeffrey A. French

  Name: Jeffrey A. French   Title: SVP & Regional Commercial Executive

For any Lender requiring a second signature block:

 

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: MUFG Bank, Ltd.

 

by  

/s/ Matthew Antioco

  Name: Matthew Antioco   Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: PNC Bank, N.A.

 

by  

/s/ Scott W. Miller

  Name: Scott W. Miller   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Sumitomo Mistui Banking Corporation

 

by  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

TD Bank, N.A.

 

by  

/s/ Matt Waszmer

  Name: Matt Waszmer   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: U.S. Bank National Association

 

by  

/s/ Lukas Coleman

  Name: Lukas Coleman   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Nordea Bank AB, New York Branch

 

by  

/s/ Olli Savikko

  Name: Olli Savikko   Title:   Senior Vice President

For any Lender requiring a second signature block:

 

by  

/s/ Rolf Risan

  Name: Rolf Risan   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: Branch Banking and Trust Company

 

by  

/s/ Erron Powers

  Name: Erron Powers   Title:   Senior Vice President

For any Lender requiring a second signature block:

 

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: KEYBANK NATIONAL ASSOCIATION

 

by  

/s/ Geoff Smith

  Name: Geoff Smith   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

CREDIT AGREEMENT OF

TRIMBLE INC.

Name of Institution: KBC Bank NV, New York Branch

 

by  

/s/ Nicholas Fiore

  Name: Nicholas Fiore   Title:   Director

For any Lender requiring a second signature block:

 

by  

/s/ Susan Silver

  Name: Susan Silver   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Revolving
Commitment      Term
Commitment  

JPMorgan Chase Bank, N.A.

   $ 129,166,666.66      $ 50,833,333.34  

Goldman Sachs Bank USA

   $ 129,166,666.66      $ 50,833,333.34  

Bank of America, N.A.

   $ 129,166,666.66      $ 50,833,333.34  

The Bank of Nova Scotia

   $ 92,857,142.86      $ 37,142,857.14  

Wells Fargo Bank, National Association

   $ 92,857,142.86      $ 37,142,857.14  

Compass Bank

   $ 71,428,571.43      $ 28,571,428.57  

HSBC Bank USA, N.A.

   $ 71,428,571.43      $ 28,571,428.57  

MUFG Bank, Ltd.

   $ 71,428,571.43      $ 28,571,428.57  

PNC Bank, National Association

   $ 71,428,571.43      $ 28,571,428.57  

Sumitomo Mitsui Banking Corporation

   $ 71,428,571.43      $ 28,571,428.57  

TD Bank, N.A.

   $ 71,428,571.43      $ 28,571,428.57  

U.S. Bank National Association

   $ 71,428,571.43      $ 28,571,428.57  

Nordea Bank AB (publ), New York Branch

   $ 58,928,571.43      $ 23,571,428.57  

Branch Banking and Trust Company

   $ 46,428,571.43      $ 18,571,428.57  

KeyBank National Association

   $ 46,428,571.43      $ 18,571,428.57  

KBC Bank N.V., New York Branch

   $ 25,000,000.00      $ 12,500,000.00     

 

 

    

 

 

 

Total Commitments

   $ 1,250,000,000.00      $ 500,000,000.00     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.20

LC Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 16,666,666.67  

Goldman Sachs Bank USA

   $ 16,666,666.67  

Bank of America, N.A.

   $ 16,666,666.66     

 

 

 

Total LC Commitments

   $ 50,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of May 15, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Trimble
Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries party
thereto (together with the Company, the “Borrowers”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of the outstanding rights and obligations of the Assignor under the credit
facility identified below (including any guarantees and Letters of Credit
included in such credit facility) and (b) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                                          
                                         
                                                               

2. Assignee:                                          
                                         
                                                               

[and is [a Specified Permitted Lender] [a [Revolving] [Term] Lender] [an
Affiliate/Approved Fund of [Identify Lender]]]1

 

 

1  Select as applicable.

 

EXHIBIT A



--------------------------------------------------------------------------------

3. Borrowers: Trimble Inc. and the Borrowing Subsidiaries

4. Administrative Agent: JPMorgan Chase Bank, N.A.

5. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of
Commitments/Loans
of the applicable
Class of all Lenders   Amount of the
Commitments/Loans
of the applicable
Class Assigned2   Percentage
Assigned of
Aggregate
Amount of
Commitments/
Loans of the
applicable
Class of all
Lenders3  

Revolving Commitments/Revolving Loans

   [US$]/[currency]   [US$]/[currency]     %  

Term Commitments/Term Loans

   US$[    ]   US$[    ]     %  

Effective Date:                  , 20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including United States (Federal or State) and foreign securities laws.

 

2  Must comply with the minimum assignment amounts set forth in
Section 10.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of the applicable Class of all Lenders.

 

EXHIBIT A-2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     [Consented to and]5
Accepted:                                          , as Assignor,     JPMORGAN
CHASE BANK, N.A., as Administrative Agent [and as Issuing Bank], By:  

     

    By:  

 

  Name:       Name:   Title:       Title:                                     
    , as Assignee,4     Consented to: By:  

 

    [TRIMBLE INC.   Name:         Title:     By:  

 

        Name:         Title:]6       [[             ], as       an Issuing Bank
      By:  

 

        Name:         Title:]7

 

 

4  The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by it under Section 2.14(f) of the Credit Agreement.

5  No consent of the Administrative Agent is required for an assignment of Term
Loans to a Lender, an Affiliate of a Lender or an Approved Fund under
Section 10.04(b) of the Credit Agreement.

6  No consent of the Company is required for (a) in the case of Term Commitments
and Term Loans, (i) for an assignment to a Specified Permitted Lender,
(ii) after the Term Funding Date, for an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or (iii) after the Term Funding Date, if an Event
of Default has occurred and is continuing or (b) in the case of Revolving
Commitments and Revolving Loans, (i) for an assignment to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender or
(ii) if an Event of Default has occurred and is continuing.

7  No consent of any Issuing Bank is required with respect to assignments of
Term Commitments and Term Loans.

 

EXHIBIT A-3



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Documents, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or other Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or other Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

 

EXHIBIT A-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.

 

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

10 S. Dearborn, Floor L2S

Chicago, IL 60603

Attention of Lamekia N. Davis

Fax No.: (844) 490-5663

Email: lamekia.davis@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 15, 2018 (as amended,
restated, supplemented or otherwise modified time to time, the “Credit
Agreement”), among Trimble Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request and the [Borrower specified below]
[the Company on behalf of the Borrower specified below] hereby gives notice,
pursuant to Section 2.03 of the Credit Agreement, that it requests a [Term
Borrowing] [Revolving Borrowing] under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Borrowing:

 

  (A) Name of Borrower:                             

 

  (B) Class of Borrowing: [Term Borrowing] [Revolving Borrowing]

 

  (C) Currency and aggregate principal amount of Borrowing:1 [US$][specify
Alternative Currency for Revolving Borrowings]

 

  (D) Date of Borrowing (which is a Business Day):                             

 

  (E) Type of Borrowing:2                                          
                           

 

1 Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

2 Specify ABR Borrowing, LIBOR Borrowing or EURIBOR Borrowing. If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be
(a) in the case of a Borrowing denominated in US Dollars and made to the Company
or a Domestic Borrowing Subsidiary, an ABR Borrowing, (b) in the case of
Borrowing denominated in an Alternative Currency (other than Euros), a LIBOR
Borrowing and (c) in the case of a Borrowing denominated in Euros, a EURIBOR
Borrowing.

 

EXHIBIT B



--------------------------------------------------------------------------------

  (F) Interest Period and the last day thereof:3
                                        

 

  (G) Location and number of the account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account No.:
                                        )

[Issuing Bank to which proceeds of the requested Borrowing are to be disbursed:
                                        )]4

 

  [(H) Jurisdiction from which payments of the principal and interest on such
Borrowing will be made:
                                 )]5

[The [Borrower specified above] [Company on behalf of the Borrower specified
above] hereby certifies that the conditions specified in paragraphs (a) and (b)
of Section 4.03 of the Credit Agreement have been satisfied.]6

 

Very truly yours, [TRIMBLE INC.] [OTHER BORROWER] By:  

 

  Name:   Title:

 

3  Shall be subject to the definition of “Interest Period” and can be a period
of one, two, three or six months. If an Interest Period is not specified, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. May not end after the applicable Maturity Date.

4  Specify only in the case of an ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.20(f) of the
Credit Agreement.

5  Specify only in the case of a Borrowing by a Foreign Borrowing Subsidiary.

6  This paragraph to be omitted in the case of any Term Loans or any Bridge
Loans requested to be made on the Term Funding Date.



 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] BORROWING SUBSIDIARY ACCESSION AGREEMENT dated as of
[                ] (this “Agreement”), among TRIMBLE INC., a Delaware
corporation (the “Company”), [NAME OF NEW BORROWING SUBSIDIARY], a
[Jurisdiction] [organizational form] (the “New Borrowing Subsidiary”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.21(a) of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement[, and each Revolving Lender shall have
provided its prior written consent thereto].

Accordingly, upon execution of this Agreement by the Company, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and shall constitute a “Borrowing Subsidiary” for
all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound
by all provisions of the Credit Agreement applicable to it as a Borrower or a
Borrowing Subsidiary.

The Company and the New Borrowing Subsidiary represent and warrant that (a) the
New Subsidiary is a wholly owned Subsidiary of the Company, (b) the New
Borrowing Subsidiary is organized in [jurisdiction] as a [organizational form],
(c) the representations and warranties of the Borrowers (including, after giving
effect to this Agreement, the New Borrowing Subsidiary) set forth in the Loan
Documents are true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of the date hereof,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty are so
true and correct on and as of such prior date, and (D) no Default has occurred
and is continuing or would result from the execution and delivery of this
Agreement.

The New Borrowing Subsidiary expressly acknowledges the appointment of the
Company as its agent as set forth in Sections 2.21(c) and 10.09(e) of the Credit
Agreement. The New Borrowing Subsidiary also expressly acknowledges the
provisions of Section 10.09(f) of the Credit Agreement, and agrees that upon the
effectiveness of this Agreement, it shall be bound thereby.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

TRIMBLE INC., By:  

 

  Name:   Title:

 

[NAME OF NEW BORROWING SUBSIDIARY], By:  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

 

  Name:   Title:

 

EXHIBIT C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF BORROWING SUBSIDIARY TERMINATION]

JPMorgan Chase Bank, N.A.

as Administrative Agent

10 S. Dearborn, Floor L2S

Chicago, IL 60603

Attention of Lamekia N. Davis

Fax No.: (844) 490-5663

Email: lamekia.davis@chase.com

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.21(b) of the Credit Agreement, the Company hereby
terminates the status of [Name of Terminated Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Revolving Loans made to
the Terminated Borrowing Subsidiary, or any Letter of Credit issued for the
account of the Terminated Borrowing Subsidiary, are outstanding as of the date
hereof and that all fees or other amounts payable with respect thereto by the
Terminated Borrowing Subsidiary pursuant to the Credit Agreement have been paid
in full on or prior to the date hereof.

 

Very truly yours, TRIMBLE INC., By:  

 

  Name:   Title:

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
and the Borrowing Subsidiaries under the Credit Agreement are as set forth in
the Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Credit Agreement. In the event of
any conflict between the terms of this Compliance Certificate and the terms of
the Credit Agreement, the terms of the Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.

Reference is made to the Credit Agreement dated as of May 15, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trimble Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Each capitalized term used but not
defined herein shall have the meaning specified in the Credit Agreement.

The undersigned hereby certificates that [he][she] is a [             ]1 of the
Company and, in [his/her] capacity as such and not individually, hereby further
certifies as follows:

1. [Attached as Schedule I hereto are the unaudited condensed consolidated
financial statements required by Section 5.01(a) of the Credit Agreement as of
the end of and for the fiscal quarter ended [            ] and the then elapsed
portion of the fiscal year.] [or] [The condensed consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal quarter ended [             ] and the then elapsed portion of
the fiscal year have been filed with the SEC and are available on the website of
the SEC at http://www.sec.gov.] Such financial statements present fairly, in all
material respects, the financial position of the Company and its Subsidiaries as
at the dates indicated and their results of operations and cash flows for the
periods indicated in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes.]

[or]

1. [Attached as Schedule I hereto are the audited consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal year ended [                ], together with an audit opinion
thereon of [Ernst & Young LLP] required by Section 5.01(b).] [or] [The audited
consolidated financial statements required by Section 5.01(b) of the Credit
Agreement as of the end of and for the fiscal year ended [                ],
together with an audit opinion thereon of [Ernst & Young LLP] required by
Section 5.01(b), have been filed with the SEC and are available on the website
of the SEC at http://www.sec.gov.]

 

 

1  Must be the chief financial officer, chief accounting officer, treasurer or
assistant treasurer of the Company.

 

EXHIBIT D



--------------------------------------------------------------------------------

2. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Company and
the Subsidiaries during the accounting period covered by the attached financial
statements. The foregoing examination did not disclose, and I have no knowledge
of, of the existence as of the date of this Certificate of any Default or an
Event of Default[, except as set forth in a separate attachment, if any, to this
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto].

3. The financial covenant analyses and other information set forth on Annex 1
hereto are true and accurate on and as of the date of this Certificate.

The foregoing certifications are made and delivered on [            ] pursuant
to Section 5.01(c) of the Credit Agreement.

 

TRIMBLE INC., By:  

 

  Name:   Title:

 

EXHIBIT D-2



--------------------------------------------------------------------------------

ANNEX 1 TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

(a) Net Income:

   the net income (or loss) after taxes of the Company and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in accordance with GAAP:    $ [___,___,___ ] 

(b) EBITDA:1 (i) + (ii) — (iii) =

   $ [___,___,___ ] 

(i)

   Net Income for such period (see item (a)):    $ [___,___,___ ] 

(ii)2

  

(a)   the total interest expense, whether paid or accrued (including the
interest component of Capitalized Leases, commitment fees and fees for stand-by
letters of credit), all as determined in accordance with GAAP:

   $ [___,___,___ ]    

(b)   charges against income for foreign, federal, state and local taxes:

   $ [___,___,___ ]    

(c)   depreciation expense:

   $ [___,___,___ ]    

(d)   amortization expense, including, without limitation, amortization of
goodwill and other intangible assets:

   $ [___,___,___ ]    

(e)   other non-cash charges, expenses or losses:

   $ [___,___,___ ]    

(f)   non-cash expenses in connection with stock options, restricted shares or
other share based compensation granted or provided to employees or directors:

   $ [___,___,___ ]    

(g)   any unusual, extraordinary or non-recurring charges, expenses or losses:

   $ [___,___,___ ]    

(h)   transaction fees, costs and expenses related to Acquisitions, whether or
not any such Acquisition is consummated:

   $ [___,___,___ ] 

 

 

 

1  For the purposes of calculating EBITDA for any period, if during any period
of four consecutive fiscal quarters the Company or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, EBITDA for such
period shall, solely for purposes of determining the Leverage Ratio, be
calculated giving pro forma effect to such transaction as if it had occurred on
the first day of such period.

2  Items to be set forth without duplication and to the extent deducted in
determining Net Income.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

  

(i) transaction fees, costs and expenses related to the Transactions:

   $ [___,___,___ ]    

(j)3  restructuring, integration and related charges or expenses (including
retention, severance, systems establishment costs, contract termination costs,
future lease commitments, and costs to consolidate facilities and relocate
employees):

   $ [___,___,___ ] 

(iii)4

  

unusual, extraordinary or 
non-recurring cash or non-cash income, gains or credits:

   $ [___,___,___ ] 

(c) Total Indebtedness:5 (i) + (ii) + (iii) + (iv) + (v) + (vi) =

   $ [___,___,___ ] 

(i)

  

obligations for borrowed money:

   $ [___,___,___ ] 

(ii)

  

obligations that are evidenced by notes,  bonds,  or  other  similar 
instruments:

   $ [___,___,___ ] 

(iii)

  

Capitalized Lease Obligations:

   $ [___,___,___ ] 

(iv)

   reimbursement obligations inrespect of letters of credit (excluding
contingent reimbursement obligations in respect of undrawn letters of credit):
   $ [___,___,___ ] 

(v)

  

any Off-Balance Sheet Liabilities:

   $ [___,___,___ ] 

(vi)

   the  principal amount of all Indebtedness referred to in clauses (i) through
(v) above of any Person in respect of which the Company or any Subsidiary has a
Contingent Obligation:    $ [___,___,___ ] 

 

 

3  Any charges or expenses added back pursuant to this clause (j) shall not
exceed 5% of EBITDA (prior to giving effect to such add back) for any period of
four consecutive fiscal quarters.

4  Items to be set forth without duplication and to the extent included in
determining such Net Income.

5  For purposes of determining Consolidated Total Indebtedness, at any time
after the definitive agreement for any Material Acquisition (including the
Viewpoint Acquisition) shall have been executed, any Acquisition Indebtedness
with respect to such Material Acquisition shall, unless such Material
Acquisition shall have been consummated, be disregarded.

 

EXHIBIT D-1-2



--------------------------------------------------------------------------------

(d)   Unrestricted Cash: cash and Cash Equivalents owned by the Company and its
Subsidiaries, as reflected on a consolidated balance sheet of the Company
prepared in accordance with GAAP; provided that (i) such cash and Cash
Equivalents do not appear (and in accordance with GAAP would not be required to
appear) as “restricted” on such consolidated balance sheet and (ii) for so long
as any Acquisition Indebtedness is disregarded for purposes of determining Total
Indebtedness in accordance with the definition of such term, all proceeds of
such Acquisition Indebtedness shall be disregarded for purposes of determining
Unrestricted Cash

   $ [___,___,___ ] 

(e)   Leverage Ratio: ((i) — (ii)) / (iii) =

   $ [___,___,___ ]    

(i) Total Indebtedness (see item (c) above):

   $ [___,___,___ ]    

(ii)  Unrestricted Cash (see item (d) above), but only to the extent such
Unrestricted Cash exceeds US$150,000,000 (it being understood that only the
amount of such excess may be deducted pursuant to this clause), provided that
the amount deducted pursuant to this clause may not in any event exceed, as of
any date of determination, US$200,000,000:

   $ [___,___,___ ]    

(ii)  EBITDA for such period (see item (b) above):

   $ [___,___,___ ] 

(f)

   Interest Coverage Ratio: (i) / (ii) =    $ [___,___,___ ]    

(i) EBITDA for such period (see item (b) above):

   $ [___,___,__ ]    

(ii)  the total interest expense of the Company and its consolidated
Subsidiaries, whether paid or accrued (including the interest component of
Capitalized Leases, commitment fees and fees for stand-by letters of credit),
all as determined in accordance with GAAP:

   $ [___,___,__ ] 

 

EXHIBIT D-1-3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

10 S. Dearborn, Floor L2S

Chicago, IL 60603

Attention of Lamekia N. Davis

Fax No.: (844) 490-5663

Email: lamekia.davis@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 15, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trimble Inc., a Delaware corporation (the “Company”), the
Borrowing Subsidiaries party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Each capitalized term used but not
defined herein shall have the meaning assigned to it in the Credit Agreement.

This notice constitutes an Interest Election Request and the [Borrower specified
below] [the Company on behalf of the Borrower specified below] hereby gives
notice, pursuant to Section 2.05 of the Credit Agreement, that it requests the
conversion or continuation of a [Term Borrowing] [Revolving Borrowing] under the
Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

  1. Borrower:                                                              

 

  2. Borrowing to which this request applies:
                                                 

Principal Amount and Currency:                                          
           

Type:                                              

Interest Period1:                                                          _

 

  3. Effective date of this election2:                                          
                   

 

 

 

1  In the case of a LIBOR Borrowing or a EURIBOR Borrowing, specify the last day
of the current Interest Period therefor.

2  Must be a Business Day.

 

EXHIBIT E



--------------------------------------------------------------------------------

  4. Resulting Borrowing[s]3

Principal Amount and Currency4:                                          
                                   

Type5:                                                     

Interest Period6:                                          
                           

 

Very truly yours, [TRIMBLE INC.] [BORROWING SUBSIDIARY], By:  

 

  Name:   Title:

 

 

3  If different options are being elected with respect to different portions of
the Borrowing specified in item 2 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing in Section 2.02(c) of the Credit Agreement.

4  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 2 above.

5  Specify whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a EURIBOR Borrowing.

6  Applicable only if the resulting Borrowing is to be a LIBOR or a EURIBOR
Borrowing. Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months. Cannot extend beyond the applicable
Maturity Date. If an Interest Period is not specified, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Trimble Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20[     ]

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

US TAX COMPLIANCE CERTIFICATE

(For Non-US Participants That Are Not Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Trimble Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:             , 20[     ]

 

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

US TAX COMPLIANCE CERTIFICATE

(For Non-US Participants That Are Partnerships For US Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Trimble Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

Name:

 

Title:

Date:             , 20[     ]

 

EXHIBIT F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

US TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For US Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Trimble Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:              , 20[     ]

 

EXHIBIT F-4



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SOLVENCY CERTIFICATE

This Certificate (this “Certificate”) is being delivered pursuant to
Section [4.01(g)] [4.02(f)] of the Credit Agreement dated as of May 15, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Trimble Inc., a Delaware corporation (the “Company”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent. Unless otherwise defined herein, terms used herein have
the meanings provided in the Credit Agreement.

The undersigned hereby certifies that [he][she] is the Chief Financial Officer
of the Company and that [he][she] is knowledgeable of the financial and
accounting matters of the Company and its Subsidiaries and that, as such,
[he][she] is authorized to execute and deliver this Certificate on behalf of the
Company.

The undersigned hereby further certifies, solely in [his][her] capacity as Chief
Financial Officer of the Company and not in an individual capacity and without
personal liability, that, on the date hereof, immediately after giving effect to
the Transactions to occur on the [Effective Date][Term Funding Date], including
the making of the Loan to be made on the [Effective Date][Term Funding Date] and
the application of the proceeds thereof:

1. The fair value of the assets of the Company and its Subsidiaries (on a going
concern basis), on a consolidated basis, will exceed their debts and
liabilities, subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Company and its
Subsidiaries (on a going concern basis), on a consolidated basis, will be
greater than the amount that will be required to pay the probable liabilities on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured.

3. The Company and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

4. The Company and its Subsidiaries, on a consolidated basis, will not have an
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.

In computing the amount of the contingent liabilities of the Company and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

EXHIBIT G



--------------------------------------------------------------------------------

TRIMBLE INC., By:  

 

  Name:   Title:

 

EXHIBIT G-2